


Exhibit 10.6


LIMITED LIABILITY COMPANY AGREEMENT

OF

WATERMARK FOUNTAINS OWNER, LLC
Dated as of April 9, 2015








--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
 
Page
ARTICLE 1.
DEFINITIONS
2
1.01.
Defined Terms
2
1.02.
Interpretation
20
ARTICLE 2.
FILING; NAME; PLACE OF BUSINESS
20
2.01.
Filing
20
2.02.
Name of Venture
21
2.03.
Place of Business
21
2.04.
Registered Office and Registered Agent
21
ARTICLE 3.
PURPOSES AND POWERS OF THE VENTURE
21
3.01.
Purposes
21
3.02.
Powers
21
ARTICLE 4.
TERM OF VENTURE
22
ARTICLE 5.
CAPITAL CONTRIBUTIONS; CLOSING UNDER THE PURCHASE AGREEMENT
22
5.01.
Initial Capital Contributions
22
5.02.
Committed Capital Contributions; Additional Contributions
22
5.03.
Additional Provisions With Respect to Failure to Fund a Committed Capital
Contribution
25
5.04.
Intentionally Omitted
25
5.05.
Liability of Members
25
5.06.
Return of Capital
26
5.07.
Sole Benefit
26
ARTICLE 6.
ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS
26
6.01.
Capital Accounts
26
6.02.
Income Allocations
27
6.03.
Special Allocations
28
6.04.
Tax Allocations; Allocation of Income and Loss
29
6.05.
Distributions of Net Ordinary Cash Flow and Net Extraordinary Cash Flow
29
6.06.
Intentionally Omitted
32
6.07.
Withholding Taxes
32
ARTICLE 7.
MANAGEMENT
33
7.01.
Management
33
7.02.
Major Decisions
33
7.03.
Permanent Major Decisions
36
7.04.
Administrative Member
36
7.05.
Removal of the Administrative Member
38
7.06.
Goods and Services from Affiliates and Professionals
42
7.07.
Approved Business Plan and Budget
43
7.08.
Compensation; Reimbursement for Expenses; Other Expenses
44
7.09.
Intentionally Omitted.
45
7.10.
Other Business Ventures; Non-Compete
45
7.11.
Acquisition of the Properties; Adjacent Parcels; Etc.
45
7.12.
REIT Compliance
49
7.13.
Leasing of the Properties
50


i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



7.14.
Subsidiaries; Authorized Signatories
51
ARTICLE 8.
BANK ACCOUNTS; BOOKS AND RECORDS; STATEMENTS; TAXES; FISCAL YEAR
52
8.01.
Books of Account
52
8.02.
Fiscal Year
52
8.03.
Bank Accounts
52
8.04.
Financial Statements
53
8.05.
Tax Returns; Tax Matters Partner
55
8.06.
Tax Elections
56
ARTICLE 9.
TRANSFERS AND PLEDGES OF INTERESTS
56
9.01.
Restrictions on Transfers and Pledges of Interests
56
9.02.
Conditions Applicable to All Transfers
57
9.03.
Admission of Transferee
59
ARTICLE 10.
FORCED SALE OF THE PROPERTIES
59
10.01.
Initiation of Forced Sale; Sale of Interest
59
10.02.
Closing of the Purchase
61
10.03.
Sale of the Properties
64
10.04.
Special Provisions
66
ARTICLE 11.
DISSOLUTION AND LIQUIDATION; EVENTS OF DEFAULT
66
11.01.
Events Causing Dissolution
66
11.02.
Right to Continue Business of the Venture
66
11.03.
Distributions Upon Dissolution
67
ARTICLE 12.
FINANCING; RECOURSE OBLIGATIONS
67
12.01.
Financing
67
12.02.
Guaranties
67
12.03.
Release and Substitution of Guaranties
68
ARTICLE 13.
REPRESENTATIONS AND WARRANTIES
69
13.01.
Representations and Warranties of the Members
69
13.02.
Representations and Warranties by the TFG Member
70
ARTICLE 14.
MISCELLANEOUS PROVISIONS
71
14.01.
Compliance with LLC Act
71
14.02.
Additional Actions and Documents
71
14.03.
Notices
71
14.04.
Expenses
72
14.05.
Exculpation
72
14.06.
Time of the Essence
72
14.07.
Ownership of Venture Assets
72
14.08.
Status Reports
73
14.09.
Survival
73
14.10.
Waivers
73
14.11.
Exercise of Rights
73
14.12.
Binding Effect
73
14.13.
Limitation on Benefits of this Agreement
74
14.14.
Severability
74
14.15.
Amendment Procedure
74
14.16.
Entire Agreement
74


ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



14.17.
Headings
74
14.18.
Governing Law
74
14.19.
Execution in Counterparts
74
14.20.
Consents and Approvals
74
14.21.
Indemnification
75
14.22.
Business Day Extension
75
14.23.
Consent to Jurisdiction
75
14.24.
No Presumption
76
14.25.
Press Releases; Confidentiality
76
14.26.
Cooperation of Administrative Member
77
14.27.
Subsidiaries
77
14.28.
Brokerage
77
14.29.
Usury Savings
77
ARTICLE 15.
BUY-SELL
77
15.01.
Buy/Sell Arrangements
77
 
 
 
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A
Certificate of Formation
 
Exhibit B
Properties and Real Property Legal Descriptions
 
Exhibit C-1
Organizational Structure Chart
 
Exhibit C-2
Capital Contributions and Percentage Interests
 
Exhibit D
Approved Business Plan and Budget – 2015
 
Exhibit E
Insurance
 
Exhibit F-1
Asset Management Reporting Requirements
 
Exhibit F-2
Standard Financial Reporting Package
 
Exhibit G
Sources and Uses Statement
 
Exhibit H
Form of Operating Lease
 
Exhibit I
Form of Contribution Agreement
 
Exhibit J
Adjacent Parcels
 
Exhibit K
Form of Management Agreement
 
Exhibit L
Form of Master Lease Agreement
 






iii



--------------------------------------------------------------------------------




THIS LIMITED LIABILITY COMPANY AGREEMENT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, this
“Agreement”) of WATERMARK FOUNTAINS OWNER, LLC, a Delaware limited liability
company (the “Venture”), is entered into as of April 9, 2015, by and between
WATERMARK FOUNTAINS INVESTMENTS, LLC, a Delaware limited liability company
(together with its permitted successors and assigns in its capacity as a Member,
the “TFG Member”), and FOUNTAINS PROPERTY NT-HCI, LLC, a Delaware limited
liability company (together with its permitted successors and assigns in its
capacity as a Member, the “NorthStar Member”).
W I T N E S S E T H:
WHEREAS, the Venture was formed pursuant to the provisions of the Limited
Liability Company Act of the State of Delaware (as amended from time to time,
the “LLC Act”) by the filing of the Certificate of Formation of the Venture (as
the same may be amended, supplemented or modified from time to time in
accordance with the provisions of this Agreement, the “Certificate”) with the
Delaware Secretary of State on February 26, 2015, a copy of which Certificate is
attached hereto as Exhibit A;
WHEREAS, Fountains Portfolio Owner LLC, a Delaware limited liability company
(“Buyer”), an Affiliate of the NorthStar Member, has entered into that certain
Purchase and Sale Agreement and Joint Escrow Instructions, dated as of February
18, 2015, by and among the seller parties thereto, as seller, and the Buyer, as
buyer, as amended by (a) that certain Amendment to Purchase and Sale Agreement
and Joint Escrow Instructions dated as of March 25, 2015, (b) that certain
Second Amendment to Purchase and Sale Agreement and Joint Escrow Instructions
dated as of April 1, 2015, (c) that certain Third Amendment to Purchase and Sale
Agreement and Joint Escrow Instructions dated as of April 8, 2015, and (d) that
certain Fourth Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions dated as of the date hereof (as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, the “Purchase Agreement”), for the acquisition of the Fountains
Properties;
WHEREAS, the Venture owns 100% of the limited liability company interest in each
of the Owners as shown on the organizational structure chart attached hereto as
Exhibit C-1;
WHEREAS, in accordance with the applicable terms of this Agreement, on or prior
to the closing under the Purchase Agreement, the NorthStar Member shall cause
Buyer either (1) to assign to the Venture or applicable Subsidiaries all or a
portion of its right, title and interest in the Purchase Agreement relating to
the Properties, or (1) to designate each of the applicable Subsidiaries to take
title to the applicable Property on the Closing Date; and
WHEREAS, the parties hereto desire to operate the Venture as a limited liability
company under the LLC Act and to set forth their respective rights and
obligations vis-à-vis the Venture.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
parties hereto hereby set forth their agreement as follows:




--------------------------------------------------------------------------------




ARTICLE 1.
DEFINITIONS
1.01.    Defined Terms. Unless the context otherwise specifies or requires,
capitalized terms used herein shall have the following respective meanings:
“Additional Capital Contributions” is defined in Section 5.02(b).
“Additional Capital Contribution Date” is defined in Section 5.02(b).
“Additional Capital Contribution Request” is defined in Section 5.02(b).
“Adjacent Parcels” is defined in Section 7.11(h).
“Adjusted Capital Account” is defined in Section 6.02.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in the Member’s Capital Account, as of a specified
time, after giving effect to the following adjustments:
(a)    credit to such Capital Account any amounts that such Member is obligated
to restore or deemed obligated to restore pursuant to Regulations Section
1.704‑1(b)(2)(ii)(c) and the penultimate sentences of Regulations Section
1.704-2(g)(1) and Regulations Section 1.704-2(i)(5); and
(b)    debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
“Administrative Member” means whichever of the NorthStar Member or the TFG
Member is the Member entitled to exercise the rights of the Administrative
Member under this Agreement. As of the date hereof, the TFG Member is the
Administrative Member of the Venture.
“Affiliate” means, when used with reference to a specified Person, (a) any
member, partner, shareholder, director, officer or employee of such Person, (b)
any Person that, directly or indirectly, Controls, is Controlled by or is under
common Control with the specified Person, or (c) with respect to the NorthStar
Member, any Person that is a strategic partnered vehicle of NSAM.
“Affiliate Agreement” means any agreement or contract between the Venture or any
Subsidiary, on the one hand, and either Member or any Affiliate of either
Member, on the other hand.
“Agreement” is defined in the Preamble to this Agreement.

2

--------------------------------------------------------------------------------




“Annual Report” is defined in Section 8.04(a).
“Approved Business Plan and Budget” is defined in Section 7.07(b)(i).
“Bank Account” is defined in Section 8.03.
“Bankrupt” means, and a Person shall be deemed “Bankrupt” upon: (i) the entry of
a final, nonappealable decree or order for relief of the Person by a court of
competent jurisdiction in any involuntary case involving the Person under any
bankruptcy, insolvency or other similar law now or hereafter in effect; (ii) the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar agent for the Person or for all or substantially
all of the Person’s assets or property which appointment is not discharged
within 90 days; (iii) the ordering of the winding up or liquidation of the
Person’s affairs; (iv) the filing with respect to the Person of a petition in
any such involuntary bankruptcy case, which petition remains undismissed for a
period of 90 days; (v) the commencement by the Person of a voluntary case under
any bankruptcy, insolvency or other similar law now or hereafter in effect; (vi)
the consent by the Person to the entry of an order for relief in an involuntary
case under any such law or to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar agent for the Person or for all or substantially all of the Person’s
assets or property; (vii) the making by the Person of any general assignment for
the benefit of creditors; or (viii) the admission in writing by the Person of
its inability to pay its debts as such debts become due.
“Book Value” means, with respect to any Venture Asset, the asset’s adjusted
basis for federal income tax purposes, except that, in accordance with the rules
set forth in Regulations Section 1.704-1(b)(iv):
(a)    the initial Book Value of any asset contributed (or deemed contributed)
to the Venture shall be its gross fair market value at the time of contribution
(or deemed contribution) as determined by the NorthStar Member;
(b)    the Book Value of any asset distributed or deemed distributed by the
Venture to any Member shall be adjusted immediately prior to such distribution
to equal its gross fair market value at such time as determined by the NorthStar
Member;
(c)    the Book Values of all Venture assets may, in the NorthStar Member’s
discretion, be adjusted to equal their respective gross fair market values, as
determined by the NorthStar Member, as of:
(i)    the date of the acquisition of an additional Interest in the Venture by
any new or existing Member in exchange for a contribution to the capital of the
Venture;
(ii)    upon any distribution in liquidation of the Venture, or the distribution
by the Venture to a retiring or continuing Member of money or other assets of
the Venture in reduction of such Member’s Interest in the Venture; or

3

--------------------------------------------------------------------------------




(iii)    any other event upon which the Regulations permit an adjustment to the
book value of a Venture Asset.
(d)    the Book Values of all Venture assets shall be adjusted to reflect any
adjustments to the adjusted basis of any assets of the Venture pursuant to
Section 734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are required to be taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); and
(e)    if the Book Value of an asset has been determined pursuant to clause (a),
(c) or (d) above, such Book Value shall thereafter be adjusted for depreciation
and amortization deductions based on the asset’s Book Value as so determined,
and not on the asset’s adjusted tax basis.
The foregoing definition of Book Value is intended to comply with the provisions
of Regulations Section 1.704-1(b)(2)(iv) and shall be interpreted and applied
consistently therewith.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the Government of the United States and any other
day on which banks in the State of New York (or to the extent related to a
specific Property, the State in which such Property is located) are required or
permitted to be closed shall not be regarded as a business day.
“Buy/Sell Closing” is defined in Section 15.01(c).
“Buy/Sell Closing Date” is defined in Section 15.01(c).
“Buy/Sell Deposit” is defined in Section 15.01(b)(i).
“Buy/Sell Escrow Agent” is defined in Section 15.01(b)(i).
“Buy/Sell Lockout End Date” means (a) with respect to the NorthStar Member, the
third (3rd) anniversary of the date hereof and (b) with respect to the TFG
Member, the date that is six (6) years and three (3) months after the date
hereof.
“Buy/Sell Offer Notice” is defined in Section 15.01(a).
“Buy/Sell Price” is defined in Section 15.01(a).
“Buy/Sell Transaction” is defined in Section 15.01(b).
“Buyer” is defined in the Recitals to this Agreement.
“Capital Account” means, with respect to any Member, the capital account of such
Member maintained pursuant to Section 6.01, including all additions thereto and
subtractions therefrom pursuant to this Agreement.

4

--------------------------------------------------------------------------------




“Capital Contribution” means any property (including cash) contributed (or
deemed contributed) to the Venture by or on behalf of a Member; provided, that
solely for purposes of determining IRR and Outstanding Capital Contributions
(including for purposes of determining the Preferred Return), amounts treated as
Priority Contributions shall not be treated as Capital Contributions.
“Capital Improvement” means any renewal, replacement and improvement to any
Property which in accordance with GAAP must be capitalized.
“Certificate” is defined in the Recitals to this Agreement.
“Charges” means, for a given period of time, a sum equal to the aggregate of the
expenditures, charges and costs of the Venture and its Subsidiaries (but without
duplication) for such period of time in accordance with the terms of this
Agreement, determined on a cash basis of accounting. Notwithstanding the
foregoing, there shall be excluded from Charges: (a) all non-cash items such as
depreciation; (b) amounts distributed to the Members pursuant to this Agreement;
(c) all costs, charges, expenses or other expenditures deducted from the
proceeds of a Major Capital Event to determine the Net Extraordinary Cash Flow;
(d) any expense, cost, charge or other expenditure to the extent such expense,
cost or charge was paid from Reserves; and (e) any expenses, obligations or
liabilities incurred by a Member (or its Affiliates) in connection with the
formation of the Venture and the entering into of this Agreement which are
specifically stated to be those of the such Member or its Affiliates (rather
than the Venture) under this Agreement.
“Closing Date” is defined in Section 7.11.
“Code” means the Internal Revenue Code of 1986, as in effect and hereafter
amended, and, unless the context otherwise requires, applicable regulations
thereunder. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of future
law.
“Committed Capital Contributions” is defined in Section 5.02(a).
“Committed Capital Contribution Date” is defined in Section 5.02(a).
“Committed Capital Contribution Request” is defined in Section 5.02(a).
“Confidential Information” is defined in Section 14.25(b).
“Contract” means any service, maintenance or other contract or agreement
affecting the management, operation or use of any Property.
“Contributing Member” is defined in Section 5.02(c).
“Contribution Agreement” is defined in Section 12.02(a).
“Control”, “Controls” and “Controlled by” means the ability, directly or
indirectly, whether through the ownership of voting securities, by contract, or
otherwise (including by being the general

5

--------------------------------------------------------------------------------




partner, manager, managing member, asset manager, officer or director of the
Person in question), (i) to direct or cause the direction of the management and
policies of a Person or (ii) to conduct the day-to-day business operations of a
Person including the making of certain discretionary investments (and, for the
avoidance of doubt, the Members acknowledge that NSAM may still have Control of
a Person notwithstanding that such Person may have an independent board or other
governing body that has ultimate approval over decisions and policies of such
Person); provided, that solely for the purpose of determining whether a
particular contract constitutes an Affiliate Agreement, “Control” (as such term
is used in the definition of “Affiliate”) shall be deemed to include, with
reference to a Person, the ownership, directly or indirectly through one or more
intermediaries, of 10% or more of the equity interests in such Person.
“Control and Ownership Requirement” is defined in Section 9.01(b)(ii).
“CPI” is defined in Section 7.07(b)(iii).
“CPI‑Budget Year” is defined in Section 7.07(b)(iii).
“Default Rate” means the lesser of (a) 18% per annum, compounded monthly, and
(b) the maximum interest rate permitted by law.
“Defaulting Member” is defined in Section 5.04.
“Deposit” shall have the meaning set forth in the Purchase Agreement.
“Disability” means, with respect to any Person, any condition that will prevent
or materially hinder such Person from discharging his duties on behalf of the
TFG Member for any period of forty-five (45) consecutive days or a total of one
hundred-twenty (120) days in any six (6) month period or is adjudicated mentally
incompetent by a court.
“Distributions” means distributions of Net Ordinary Cash Flows and Net
Extraordinary Cash Flows to a Member pursuant to Section 6.05(a) (other than
clause (i) thereof), Section 6.05(b) (other than clause (i) thereof) or Section
11.03 (except to the extent that clause (i) of Section 6.05(b) is applicable
with respect thereto).
“Draft Annual Plan and Budget” is defined in Section 7.07(a).
“Due Care” means to act in good faith and exercising the usual and customary
standard of care, skill, prudence and diligence of an experienced and prudent
real estate professional in the conduct of a real estate joint venture
enterprise of a like character and with similar goals and objectives as the
Venture, taking into account the expected risks and rewards of investing in real
estate projects comparable to the Properties.
“Emergency Expense” means an expense which is necessary to (a) prevent an
immediate threat to the health, safety or welfare of any resident or other
person in the immediate vicinity of any Property, (b) prevent immediate damage
or loss to any Property, (c) avoid the suspension of essential services to, or
essential licenses at, a Property, or (d) avoid criminal or civil liability on

6

--------------------------------------------------------------------------------




the part of the Venture or any Subsidiary with respect to activities at any
Property or pursuant to this Agreement.
“ERLA” means that certain Early Rate-Lock Application dated as of the date
hereof, by and among the applicable Subsidiaries and subsidiaries of Master
Lease Landlord, collectively as borrower, and CBRE Capital Markets, Inc., as
lender.
“ERLA Deposit” means any good-faith, diligence, rate lock or other deposit, or
other amount, required to be paid or posted by any Subsidiary or subsidiary of
Master Lease Landlord pursuant to the terms of the ERLA.
“Event of Default” means, with respect to a Member, the occurrence of any of the
following events by or in respect of such Member:
(a)    fraud by such Member, any Affiliate of such Member or, in the case of the
TFG Member, the Key Principals, in each case related to or in connection with
this Agreement, the Venture, any Subsidiary or any Property;
(b)    gross negligence, willful misconduct, willful breach, misappropriation or
misapplication of Venture or Subsidiary funds by such Member, any Affiliate of
such Member or, in the case of the TFG Member, the Key Principals, in each case
related to or in connection with this Agreement, the Venture, any Subsidiary or
any Property;
(c)    such Member or, in the case of the TFG Member, any Key Principal or the
Manager (so long as such Person is an Affiliate of the TFG Member), is convicted
of any crime (whether or not a felony) involving fraud, theft, misappropriation
of funds, or moral turpitude and such crime is committed against or with respect
to (i) the other Member, any Affiliate of the other Member, the Venture, or any
Subsidiary, the Operating Venture or any subsidiary thereof or (ii) any other
Person;
(d)    such Member or, in the case of the TFG Member, any Key Principal, becomes
Bankrupt;
(e)    a Transfer by, or with respect to, a Member’s direct or indirect
Interests in violation of Article 9;
(f)    the failure of the TFG Member to satisfy the Control and Ownership
Requirement at any time;
(g)    the failure of such Member to perform any of its material obligations
under this Agreement or the breach by such Member of any of the material terms,
conditions, representations, warranties or covenants of this Agreement and a
continuation of such failure or breach for more than thirty (30) days after
notice from the other Member; provided, that (i) if such failure or breach is of
the nature that it can be cured but cannot reasonably be cured within such
thirty (30) day period, such period shall be extended so long as the defaulting
Member, in good faith, commences all reasonable curative efforts within five (5)

7

--------------------------------------------------------------------------------




Business Days of its receipt of such notice and diligently and expeditiously
continues its curative efforts to completion and (ii) it is agreed by the
Members that, notwithstanding that certain actions may be required by a date
certain pursuant to another provision of this Agreement, such actions shall be
deemed susceptible of cure and shall be deemed to have been cured in the event
that such action subsequently occurs within the cure periods otherwise permitted
in this clause (g), and neither the Venture nor any Member is adversely affected
in any material respect as a result of such failure to take such action by the
applicable date certain;
(h)    an “Event of Default” (as such term is defined in the Operating Venture
Agreement) occurs under the Operating Venture Agreement; or
(i)    an “Event of Default” (as such term is defined in the Master Lease
Agreement) occurs under the Master Lease Agreement (other than any such Event of
Default consisting of a breach or failure to comply by Master Lease Tenant with
its covenants under Section 17.3 of the Master Lease Agreement which continues
beyond any applicable notice and cure period).
For purposes of any of the acts or events described in clause (a), (b) or (c) of
this definition committed by an individual, such act or event shall not
constitute an “Event of Default” if (1) in the case of the TFG Member, such act
or event is not the result of an action or inaction by a Key Principal, (2)
notice of such act or event shall have been delivered to the other Member
promptly after the senior management of such Member (which, with respect to the
TFG Member, shall mean a Key Principal) learns of such act or event, and (3)
such individual’s employment with such Member and its Affiliates is terminated.
“Excess Promote Distribution” is defined in Section 6.05(d).
“Exculpated Party” is defined in Section 14.05.
“Failed Acquisition Venture Costs” means the out-of-pocket expenses incurred by
the Members (or their Affiliates) on account of due diligence, travel,
consultants, attorneys, environmental studies and other pre-acquisition costs
related to any Fountains Property (to the extent that such Property is not
ultimately acquired by the Venture or its Subsidiaries or such Master Lease
Property is not ultimately acquired by Master Landlord).
“Family Member” means, with respect to any Person, (a) the spouse, former
spouse, child, step-child, sibling, niece, nephew, parent, grandparent or any
lineal descendent (whether by blood or adoption) of such Person, or a parent,
grandparent or any lineal descendent (whether by blood or adoption) of such
Person’s spouse, (b) any corporation, partnership or limited liability company
all or substantially all of the equity interests in which are owned by a person
described in clause (a) above, or (c) a trust, custodial account or guardianship
administered primarily for the benefit of a person described in clause (a)
above.
“Fiscal Year” is defined in Section 8.02.

8

--------------------------------------------------------------------------------




“Forced Sale Deposit” is defined in Section 10.01(c).
“Forced Sale Lockout End Date” means (a) with respect to the NorthStar Member,
the third (3rd) anniversary of the date hereof, and (b) with respect to the TFG
Member, the date that is six (6) years and three (3) months after the date
hereof.
“Forced Sale Price” is defined in Section 10.01(a).
“Fountains Properties” means, individually or collectively, as the context so
requires, each of the Properties and Master Lease Properties.
“GAAP” means generally accepted accounting principles in the United States
consistently applied.
“Governmental Payor” means any state or federal health care program providing
medical assistance, health care insurance, or other coverage of health care
items or services for eligible individuals, including the Medicare program more
fully described in Title XVIII of the Social Security Act (42 U.S.C. §§ 1395 et
seq.) and the Medicaid program more fully described in Title XIX of the Social
Security Act (42 U.S.C. §§ 1396 et seq.) and the regulations promulgated
thereunder.
“Guaranties” is defined in Section 12.02(a).
“Indemnitee” is defined in Section 14.21(a).
“Indemnity Laws” is defined in Section 14.21(d).
“Independent Sales Agent” is defined in Section 10.03(a).
“Initial Acceptance Notice” is defined in Section 10.01(b).
“Initial Acceptance Period” is defined in Section 10.01(b).
“Initial Capital Contribution” is defined in Section 5.01.
“Initial Consultant” is defined in Section 7.05(g).
“Initial Consultant Meeting” is defined in Section 7.05(g).
“Initial Forced Sale Deposit” is defined in Section 10.01(b).
“Initiating Member” is defined in Section 10.01(a).
“Interest” means, as to any Member, all of the interest of that Member in the
Venture, including, without limitation, such Member’s (a) right to a
distributive share of the income, gain, losses and deductions of the Venture in
accordance with this Agreement, and (b) right to a distributive share of Venture
Assets.

9

--------------------------------------------------------------------------------




“Interest Closing Date” is defined in Section 10.02(a).
“Interest Purchase Price” is defined in Section 10.01(d).
“Investing Member” is defined in Section 7.11(c)
“IRR” means, as to any Member, the actual internal rate of return on the sum of
Capital Contributions made to the Venture by such Member and made to the
Operating Venture by such Member’s Affiliated member of the Operating Venture
(including the return of such Capital Contributions), compounded monthly, and
calculated using the “XIRR” spreadsheet function in Microsoft Excel (Version
2007 (SP2)), where values is an array of values with such Capital Contributions
being negative values and Distributions as positive values and the corresponding
dates in the array are the actual dates that such Capital Contributions are made
and Distributions are made, and will be calculated with monthly compounding
using the following formula: =((1+XIRR)^(1/12)-1)*12; provided, that for
purposes of determining whether any Member has received any particular IRR,
there shall also be taken into account “Distributions” of “Net Ordinary Cash
Flows” and “Net Extraordinary Cash Flows” (as each such term is defined in the
Operating Venture Agreement) to such Member’s Affiliate pursuant to
Section 6.05(a) (other than clause (i) thereof), Section 6.05(b) (other than
clause (i) thereof) or Section 11.03 (except to the extent that clause (i) of
Section 6.05(b) is applicable with respect thereto) of the Operating Venture
Agreement.
“Key Principals” means David Freshwater and David Barnes, each an individual.
“Lesser Price Offer” is defined in Section 10.03(b).
“Lender” is defined in Section 12.02.
“Loan Documents” mean any loan agreement, promissory note or other evidence of
indebtedness evidencing a Mortgage Loan and all mortgages and security
agreements, assignments, financing statements, pledges, collateral security
agreements and any other agreements delivered in connection with a Mortgage
Loan, and any replacement, renewal, extension, substitution, addition,
supplement, amendment or modification of any of the foregoing.
“LLC Act” is defined in the Recitals to this Agreement.
“Major Capital Event” means any extraordinary transaction with respect to the
Venture, any Subsidiary or any Property which generates cash receipts other than
ordinary operating income, including, without limitation, sales of real or
personal property (other than sales of personal property in the ordinary course
of business), sales of interests in a Subsidiary, financings, refinancings and
borrowings (whether secured or unsecured) by the Venture or a Subsidiary,
condemnations (and conveyances in lieu thereof), recoveries relating to damage
to any Property, receipts of insurance proceeds relating to damage to any
Property and receipts of “key-man” insurance proceeds relating to any principal,
officer and/or employee of the Venture or a Subsidiary.
“Major Decisions” is defined in Section 7.02.

10

--------------------------------------------------------------------------------




“Management Agreement” means that certain Management Agreement to be entered
into between each Subsidiary of the Operating Venture, as owner, and Manager, as
manager, with respect to each Property in substantially for the form attached
hereto as Exhibit K or such other form as may be approved from time to time by
the Members, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with the terms of the Operating Venture
Agreement.
“Manager” means, with respect to each Property, Watermark Retirement
Communities, Inc., an Arizona corporation, or any Person that shall succeed such
Person as the “manager” under a Management Agreement for such Property in
accordance with the terms of the Operating Venture Agreement.
“Marketing Period” is defined in Section 10.03(a).
“Master Lease Agreement” means that certain Master Lease Agreement to be entered
into on the Closing Date by and between Master Lease Landlord, as landlord, and
Master Lease Tenant, as tenant, in substantially the form attached hereto as
Exhibit L, as the same may be amended, supplemented, replaced or otherwise
modified from time to time.
“Master Lease Landlord” means, collectively, the applicable landlord entities
under the Master Lease Agreement, together with their respective successors and
assigns.
“Master Lease Properties” means each of the “Facilities” (as such term is
defined in the Master Lease Agreement) and related property demised under the
Master Lease Agreement from time to time.
“Master Lease Tenant” means Watermark Fountains Tenant, LLC, a Delaware limited
liability company, together with its permitted successors and assigns.
“Material Casualty/Condemnation” is defined in Section 7.05(b)(iii).
“Member” means, at any time, any Person admitted and remaining as a member of
the Venture pursuant to the terms of this Agreement. As of the date of this
Agreement, the Members of the Venture are the NorthStar Member and the TFG
Member.
“Millbrook Lease” means that certain Lease Agreement dated September 8, 2000, by
and between The Fountains Senior Properties of New York, Inc., a New York
corporation, as lessor, and Watermark NY Tenant, as lessee, as assigned pursuant
to that certain Assignment and Assumption of Lease Agreement dated July 1, 2005,
by and between The Fountains Senior Properties of New York, Inc., a New York
Corporation, as assignor, and Sunrise IV Millbrook SL, LLC, a Delaware limited
liability company, as assignee, as amended by that certain First Amendment to
Lease Agreement dated July 1, 2005, by and between Sunrise IV Millbrook SL, LLC,
a Delaware limited liability company, as lessor, Watermark NY Tenant, as lessee,
as further amended by that certain Second Amendment to Lease Agreement dated
January 1, 2008, by and between Sunrise IV Millbrook SL, LLC, a Delaware limited
liability company, as lessor, and Watermark NY Tenant, as lessee, as further
amended by that certain Third Amendment to Lease Agreement dated October

11

--------------------------------------------------------------------------------




23, 2009, by and between Sunrise IV Millbrook SL, LLC, a Delaware limited
liability company, as lessor, and Watermark NY Tenant, as lessee, as further
amended by that certain Fourth Amendment to Lease Agreement dated January 1,
2011, by and between Fountains Millbrook SL, LLC (f/k/a Sunrise IV Millbrook SL,
LLC), a Delaware limited liability company, as lessor, and Watermark NY Tenant,
as lessee.
“Millbrook Management Agreement” means that certain Facility Management
Agreement, dated as of December 6, 2011, by and between Manager, as manager, and
Watermark NY Tenant, as lessee.
“Minimum Required NOI” means, with respect to any applicable period, an amount
equal to eighty-five percent (85%) of the budgeted Net Operating Income of the
Fountains Properties (taken as a whole) as set forth in the Approved Business
Plan and Budget for such period, as the same may be adjusted in accordance with
Section 7.05(b)(iii).
“Monthly Report” is defined in Section 8.04(c).
“Mortgage Loan” means any mortgage loan entered (or to be entered) into by the
Venture or any Subsidiary which is (or will be) secured by a mortgage lien on
the Properties or any Property which are approved in accordance with the
applicable provisions of this Agreement, as any of the same may be amended,
restated, supplemented, or otherwise modified (including, without limitation,
and any division or splitting of any of the foregoing into one or more component
or separate loans as may be contemplated under the applicable documents
evidencing, securing and governing the applicable Mortgage Loan) from time to
time, and approved in accordance with the applicable provisions of this
Agreement.
“Net Extraordinary Cash Flow” means the amount, if any, remaining after
subtracting from cash receipts arising from a Major Capital Event (a) all
expenses of the Venture or a Subsidiary related to such Major Capital Event, (b)
the debts and liabilities of the Venture or a Subsidiary to the extent paid or
satisfied in connection with such Major Capital Event, and (c) Reserves
established by the NorthStar Member or, in the case of a Mortgage Loan, any
Reserves required by the applicable lender to be funded out of the loan
proceeds, in connection with such Major Capital Event (it being understood that
the reduction or release of any such Reserves, other than for payment of the
items for which the applicable Reserve was established, shall be treated as Net
Extraordinary Cash Flow). Net Extraordinary Cash Flow shall be determined on the
cash basis of accounting.
“Net Income” and “Net Loss” means, respectively, for each taxable year or part
thereof, the taxable income and taxable loss of the Venture for such period as
determined for U.S. federal income tax purposes (inclusive of items required to
be separately accounted for under Section 703(a) of the Code); provided, that
for purposes of determining Net Income and Net Loss and each item thereof (and
not for income tax purposes) (a) there shall be taken into account any tax
exempt income of the Venture, (b) any expenditures of the Venture which are
described in Section 705(a)(2)(B) of the Code or which are deemed to be
described in Section 705(a)(2)(B) of the Code pursuant to Regulations under
Section 704(b) of the Code shall be treated as deductible expenses, (c) if any
Venture Asset has a Book Value which differs from its adjusted tax basis as
determined for U.S. federal income tax purposes, income, gain, loss and
deduction with respect to such Venture Asset

12

--------------------------------------------------------------------------------




shall be computed based upon the Venture Asset’s Book Value rather than its
adjusted tax basis, (d) if the Book Value of any Venture Asset is adjusted
pursuant to clauses (b) or (c) of the definition thereof, the amount of such
adjustment shall be taken into account as gain or loss for purposes of computing
Net Income and Net Loss. Items of income, gain, deductions, and loss allocated
pursuant to Section 6.03, including “nonrecourse deductions” and “partner
nonrecourse deductions,” shall be excluded from the computation of Net Income
and Net Loss.
“Net Operating Income” means, for any given period of time, an amount equal to
(a) the Operating Revenues for such period less (b) the Operating Expenses for
such period.
“Net Ordinary Cash Flow” means, for any given period of time, the Receipts for
such period less the Charges for such period. The amount of any released
Reserves that are not used to pay Charges shall be treated as “Receipts” in
accordance with the definition thereof, and the establishment and any additions
or increases to Reserves shall be treated as “Charges” in accordance with the
definition thereof. Net Ordinary Cash Flow shall be determined on the cash basis
of accounting.
“Non-Contributing Member” is defined in Section 5.02(c).
“Non-Discretionary Expenses” means payments made to third parties on account of:
(a) mandatory payments of principal and interest required under Loan Documents
evidencing debt of the Venture or any Subsidiaries; (b) Emergency Expenses; or
(c) other non-discretionary expenditures such as real estate taxes, insurance
premiums, utility charges, and other third-party non-discretionary expenses of a
similar nature if the failure to pay the same would result in a default under a
Loan, the suspension of any essential service or license relating to a Property
or any other material and adverse effect on a Property or the senior housing
facility located thereon.
“Non-Initiating Member” is defined in Section 10.01(a).
“Non-Investing Member” is defined in Section 7.11(c).
“NorthStar Interest Amount” is defined in Section 15.01(a).
“NorthStar Member” is defined in the Preamble to this Agreement.
“NorthStar Parties” is defined in the Section 12.02(a).
“NorthStar Recourse Party” means NorthStar Healthcare Income Operating
Partnership, LP, a Delaware limited partnership, together with its successors
and assigns.
“NSAM” means NorthStar Asset Management Group Inc., a Delaware corporation,
together with its successors and assigns.
“OFAC Programs” is defined in Section 13.01(a)(h).
“Offeree Member” is defined in Section 15.01(a).

13

--------------------------------------------------------------------------------




“Offeror Member” is defined in Section 15.01(a).
“Operating Expenses” means the sum of (i) with respect to the Properties, all
costs and expenses incurred by the Operating Venture or any subsidiary thereof,
determined on an accrual basis in accordance with GAAP, relating to the
operation, maintenance, repair, use, and management of the Properties, including
utilities, repairs and maintenance, insurance premiums, real estate taxes,
property management fees paid to Manager in accordance with the Management
Agreements and the amount of any capital expenditure reserves, but excluding (a)
Minimum Rent (and, if applicable, Percentage Rent) paid pursuant to the
Operating Leases, (b) actual capital expenditures and (c) depreciation,
amortization, and other non-cash expenses of the Properties; provided, that such
costs and expenses shall be subject to reasonable adjustment by the NorthStar
Member to normalize such costs and expenses, and (ii) with respect to the Master
Lease Properties, all costs and expenses incurred by Master Lease Tenant (or any
Subtenant (as defined in the Master Lease Agreement) thereof), determined on an
accrual basis in accordance with GAAP, relating to the operation, maintenance,
repair, use, and management of the Master Lease Properties, including utilities,
repairs and maintenance, insurance, real estate taxes (including, without
limitation, payroll and related taxes), advertising expenses, equipment lease
payments, a property management fee equal to the product of (x) five percent
(5.0%) multiplied by (y) Operating Revenue of the Master Lease Properties, and
the amount of capital expenditure reserves required under the Master Lease
Agreement, but excluding (a) Minimum Rent (as defined in the Master Lease
Agreement), (b) actual Property Management Fees (as defined in the Master Lease
Agreement), (c) refunds made of Refundable Entrance Fees (as defined in the
Master Lease Agreement), (d) actual capital expenditures and (e) depreciation,
amortization, and other non-cash expenses of the Master Lease Properties;
provided, that such costs and expenses shall be subject to reasonable adjustment
by Master Lease Landlord to normalize such costs and expenses.
“Operating Lease” is defined in Section 7.13.
“Operating Revenues” means the sum of (i) with respect to the Properties, all
revenue derived from the operation of the Properties and received by the
Operating Venture or any subsidiary thereof from whatever source, determined on
an accrual basis in accordance with GAAP, but excluding (a) sales, use, and
occupancy or other taxes on receipts required to be accounted for by the
Operating Venture (or any subsidiary thereof) to any governmental authority, (b)
non-recurring revenues as reasonably determined by the NorthStar Member (e.g.,
proceeds from a sale of assets or refinancing), (c) insurance proceeds from
damage to any Property or other Operating Venture asset (other than business
interruption or other loss of income insurance related to business interruption
or loss of income for the Properties), and (d) any proceeds from the permitted
sale or refinancing of any portion of the Properties or other Operating Venture
asset, or recapitalization of the Venture, any Subsidiary or the Operating
Venture or any subsidiary thereof, and (ii) with respect to the Master Lease
Properties, all revenue derived from the operation of the Master Lease
Properties and received by Master Lease Tenant (or any Subtenant (as defined in
the Master Lease Agreement) thereof) from whatever source, determined on an
accrual basis in accordance with GAAP (including the amortized portion of the
non-refundable portion of Entrance Fees (as defined in the Master Lease
Agreement)), but excluding (a) sales, use, and occupancy or other taxes on
receipts required to be accounted for by Master Lease Tenant to any governmental
authority, (b) non-recurring revenues

14

--------------------------------------------------------------------------------




as reasonably determined by Master Lease Landlord (e.g., proceeds from a sale of
assets or refinancing), (c) insurance proceeds from damage to any Master Lease
Property (other than business interruption or other loss of income insurance
related to business interruption or loss of income for the Master Lease
Properties), and (d) any proceeds from the permitted sale or refinancing of any
portion of the Master Lease Properties or recapitalization of Master Lease
Tenant. In addition, revenue accrued but not paid in cash during an accounting
period shall be adjusted for an allowance for doubtful accounts in a manner
consistent with historical net realizable value.
“Operating Venture” means Watermark Fountains Operator, LLC, a Delaware limited
liability company.
“Operating Venture Agreement” means that certain Limited Liability Company
Agreement of the Operating Venture, to be entered into on the Closing Date
between the TFG Member and Fountains Operations NT-HCI, LLC (an Affiliate of the
NorthStar Member), as the same may be amended, supplemented, restated or
otherwise modified from time to time.
“Outstanding Capital Contributions” is defined in Section 5.02(e).
“Owner” each of the entities set forth on Exhibit B attached hereto under the
heading “Property Owner”.
“PBTE Cure Notice” is defined in Section 7.05(b)(ii).
“PBTE Cure Payment” is defined in Section 7.05(b)(ii).
“PBTE Notice” is defined in Section 7.05(b)(ii).
“Percentage Interest” means, with respect to any Member, initially, the
Percentage Interest of such Member as set forth on Exhibit C-2 attached hereto,
as such amount may be adjusted from time to time pursuant to Section 5.02(c). No
adjustment shall be made in Percentage Interests on account of any distributions
notwithstanding that the same may reduce or constitute a full or partial return
of such Member’s Outstanding Capital Contribution.
“Performance Based Termination Event” is defined in Section 7.05(b)(i).
“Permanent Major Decisions” is defined in Section 7.03.
“Permitted NorthStar Member Affiliate” is defined in Section 9.01(b)(i).
“Person” means any individual, corporation, association, partnership, limited
liability company, joint venture, trust, estate or other entity or organization.
“Pledge” is defined in Section 9.01(a).
“Preferred Return” means, with respect to each Member, a rate of return of
twelve percent (12.0%) per annum, compounded monthly, on the aggregate amount of
such Member’s Outstanding Capital Contributions and the “Outstanding Capital
Contributions” (under and as defined in the

15

--------------------------------------------------------------------------------




Operating Venture Agreement) of such Member (or such Member’s Affiliate) from
time to time. In determining the Preferred Return, the following shall apply:
(a) all Distribution amounts shall be based on the amount of the Distribution
prior to the application of any federal, state or local taxation to Members
(including any withholding or deduction requirements); (b) all Capital
Contributions shall be treated as having been contributed to the Venture or the
Operating Venture on the last day of the month on which a Member’s funds (or
funds advanced on behalf of such Member) were actually delivered to the Venture
or the Operating Venture; (c) all Distributions shall be treated as having been
received by the applicable Member on the last day of the month on which such
Member or its Affiliate actually receives such Distribution; and (d) the
Preferred Return shall be computed on the basis of a 360-day year for twelve
(12) thirty (30) day months or, in the case of any partial calendar month, the
actual number of days in such partial month; provided, that for purposes of
determining whether any Member has received its Preferred Return, there shall
also be taken into account “Distributions” of “Net Ordinary Cash Flows” and “Net
Extraordinary Cash Flows” (as each such term is defined in the Operating Venture
Agreement) to such Member’s Affiliate pursuant to Section 6.05(a) (other than
clause (i) thereof), Section 6.05(b) (other than clause (i) thereof) or Section
11.03 (except to the extent that clause (i) of Section 6.05(b) is applicable
with respect thereto) of the Operating Venture Agreement.
“Priority Contribution” is defined in Section 5.02(c).
“Pro Rata Venture Costs” means the out-of-pocket expenses incurred by the
Members (or their Affiliates) on account of due diligence, travel, consultants,
attorneys, and environmental studies related to any Fountains Property (to the
extent that such Fountains Property is acquired by the Venture or its
Subsidiaries (with respect to the Properties) or Master Landlord (with respect
to the Master Lease Properties)) or the formation of the Venture (other than
those borne by the Members pursuant to Section 7.08(d)).
“Promote Distribution Provisions” is defined in Section 6.05(b).
“Promote Loss Event” means the occurrence of an Event of Default with respect to
the TFG Member pursuant to one or more of clauses (a), (b) (but in the case of
clause (b), other than if resulting solely from gross negligence), (c)(i), (f)
(but, in the case of clause (f), other than as a result of the death or
Disability of the Key Principals), and (i) (but, in the case of clause (i), only
if such Event of Default constitutes a Promote Loss Event (as defined in the
Operating Venture Agreement) under the Operating Venture Agreement).
“Property” and “Properties” means each of the Properties set forth on Exhibit B
attached hereto and more particularly described on Exhibit B‑1 through Exhibit
B‑10 attached hereto, and each of the Adjacent Parcels set forth on Exhibit J
attached hereto, or any one of them.
“Purchase” is defined in Section 10.01(b).
“Purchase Agreement” is defined in the Recitals to this Agreement.
“Purchasing Buy/Sell Member” is defined in Section 15.01(c).

16

--------------------------------------------------------------------------------




“Qualifying Buyer” is defined in Section 10.01(a).
“Quarterly Report” is defined in Section 8.04(b).
“Receipts” means, for any given period of time, a sum equal to the aggregate of
all amounts actually received by the Venture or a Subsidiary from or in respect
of any Property or other Venture Asset during such period (without duplication),
determined on a cash basis of accounting, including, without limitation: (a) all
rents, expense reimbursements, termination fees and other charges received from
tenants and other occupants of the Properties; (b) proceeds of rent insurance
and business interruption insurance; (c) all utility or other deposits returned
to the Venture or a Subsidiary, which deposits were made on or after the date
hereof; (d) interest, if any, earned on tenants’ security deposits or escrows to
the extent unconditionally retained and security deposits to the extent applied
pursuant to the provisions of the applicable leases; (e) interest, if any,
earned and available to the Venture or to a Subsidiary on Reserves or other
Venture funds, or on any escrow funds deposited by the Venture or a Subsidiary
with others or on any loans made by the Venture or a Subsidiary; (f) the amount
of any released Reserves that are not used to pay Charges (other than Reserves
established by the NorthStar Member in connection with a Major Capital Event the
release of which shall constitute “Net Extraordinary Cash Flow” as provided in
the definition thereof); and (g) cash or other receipts (other than receipts
from a Major Capital Event) received by the Venture or a Subsidiary from any
other source. Notwithstanding the foregoing, Receipts shall not include (i)
amounts contributed or loaned by the Members to the Venture or a Subsidiary
pursuant to this Agreement, (ii) each tenant’s security deposit and interest
thereon, if any, as long as the Venture or a Subsidiary has a contingent legal
obligation to return that deposit or such interest thereon, (iii) amounts which,
although held by the Venture, may not be distributed to the Venture or a
Subsidiary, or by the Venture to its Members or by a Subsidiary under applicable
law or pursuant to the terms of an agreement with a third party, or (iv) cash
receipts arising from a Major Capital Event.
“Recourse Parties” means, collectively, the TFG Recourse Party and the NorthStar
Recourse Party.
“Regulations” means the regulations issued by the United States Department of
the Treasury under the Code as now in effect and as they may be amended from
time to time, and any successor regulations.
“Regulatory Allocations” is defined in Section 6.03(d).
“REIT” means a real estate investment trust as defined in Section 856 of the
Code.
“REIT Entity” is defined in Section 7.12(a).
“Release” is defined in Section 10.03(b).
“Release Indemnity” is defined in Section 12.03.
“Removal Cure Payment” is defined in Section 7.05(b).
“Removal Date” is defined in Section 7.05.

17

--------------------------------------------------------------------------------




“Removal Event” means (a) the occurrence of any Event of Default with respect to
the TFG Member, (b) if the Percentage Interest of the TFG Member is (or would be
if all Priority Contributions made by the NorthStar Member were treated as
Additional Capital Contributions by the NorthStar Member and the Percentage
Interests of the Members were adjusted as set forth in Section 5.02(c)(ii)(A))
less than fifty percent (50%) of the TFG Member’s Percentage Interest on the
date hereof by reason of the TFG Member’s failure to make Committed Capital
Contributions or Additional Capital Contributions as required herein, (c) a
breach or failure to comply by the TFG Member with any of its obligations or
requirements under Section 7.12, (d) the occurrence of a Performance Based
Termination Event that is not cured by Administrative Member pursuant to and in
accordance with the terms of Section 7.05(b)(ii), (e) the expiration or earlier
termination of the Master Lease Agreement, (f) an “Event of Default” (as such
term is defined in the Master Lease Agreement) under the Master Lease Agreement
consisting of a breach or failure to comply by Master Lease Tenant with its
covenants under Section 17.3 of the Master Lease Agreement which continues
beyond any applicable notice and cure period, or (g) the occurrence of a
“Removal Event” under (and as defined in) the Operating Venture Agreement.
“Reserves” means (a) reserve funds to pay Charges as set forth in the Approved
Business Plan and Budget or as otherwise established by the NorthStar Member,
(b) without duplication of the Reserves described in the foregoing clause (a),
reserve funds required to be maintained pursuant to the terms of any Mortgage
Loan, and (c) any other reserve funds established by the NorthStar Member in
connection with a Major Capital Event or upon dissolution and liquidation of the
Venture.
“Restricted Member” is defined in Section 6.03(c).
“RiverVue Lease” means that certain Lease Agreement dated July 16, 2001, by and
between The Fountains Senior Properties of New York, Inc., a New York
corporation, as lessor, and Watermark NY Tenant, as lessee, as assigned pursuant
to that certain Assignment and Assumption of Lease Agreement dated July 1, 2005,
by and between The Fountains At RiverVue, L.L.C., an Oklahoma limited liability
company, as assignor, and Sunrise IV RiverVue SL, LLC, a Delaware limited
liability company, as assignee, as amended by that certain First Amendment to
Lease Agreement dated July 1, 2005, by and between Sunrise IV RiverVue SL, LLC,
a Delaware limited liability company, as lessor, and Watermark NY Tenant, as
lessee, as amended by that certain Second Amendment to Lease Agreement dated
January 1, 2008, by and between Sunrise IV RiverVue SL, LLC, a Delaware limited
liability company, as lessor, and Watermark NY Tenant, as lessee, as amended by
that certain Third Amendment to Lease Agreement dated October 23, 2009, by and
between Sunrise IV RiverVue SL, LLC, a Delaware limited liability company, as
lessor, and Watermark NY Tenant, as lessee.
“RiverVue Management Agreement” means that certain Facility Management
Agreement, dated as of January 13, 2012, by and between Manager, as manager, and
Watermark NY Tenant, as lessee.
“Sale Notice” is defined in Section 10.01(a).
“Independent Sales Agent” is defined in Section 10.03(a).

18

--------------------------------------------------------------------------------




“Second Acceptance Notice” is defined in Section 10.01(b).
“Second Acceptance Period” is defined in Section 10.01(b).
“Second Buy/Sell Acceptance Period” is defined in Section 15.01(b)(ii).
“Second Buy/Sell Response Notice” is defined in Section 15.01(b)(ii).
“Second Forced Sale Deposit” is defined in Section 10.01(b).
“Selling Buy/Sell Member” is defined in Section 15.01(c)(i).
“Shortfall Amount” is defined in Section 5.02(c).
“Subsidiary” means any direct or indirect wholly owned subsidiary of the
Venture, including, without limitation, each Owner.
“Taxes” means all sales, payroll, real estate, personal property, occupancy and
other excise, property, privilege or other taxes and assessments imposed upon a
Property, a Subsidiary or the Venture (but excluding any Member’s income or
franchise taxes).
“Third Consultant” is defined in Section 7.05(g).
“TFG Buy/Sell Trigger Event” means the failure of the Members to agree on a
Major Decision (other than a Major Decision pursuant to Section 7.02(f), Section
7.02(g) or Section 7.02(i)), which failure has continued for not less than
thirty (30) days after one Member notifies the other Member of such disagreement
and is reasonably likely to have a material adverse effect on the Venture or any
of its Subsidiaries or any Property.
“TFG Exit Date” is defined in Section 7.05(f).
“TFG Interest Amount” is defined in Section 15.01(a).
“TFG Member” is defined in the Preamble to this Agreement.
“TFG Parent” means The Freshwater Group, Inc., an Arizona corporation.
“TFG Parties” is defined in the Section 12.02(a).
“TFG Recourse Party” means (a) David Freshwater, an individual, (b) The Diana
and David Freshwater Living Trust U/D/T dated January 20, 2004, (c) David
Barnes, an individual, and (d) The Barnes Family Revocable Trust U/D/T dated
November 15, 2007, collectively and jointly and severally.
“Transfer” is defined in Section 9.01(a).
“Transfer Date” is defined in Section 12.03.

19

--------------------------------------------------------------------------------




“Upper Tier Transfer” is defined in Section 9.01(a).
“Valid Contract” means a contract for the sale of any Property or Properties
that (a) provides for a then customary market-standard deposit to be paid
simultaneously with the execution of such contract, (b) contains no financing
contingencies, (c) provides for no recourse to the assets of the NorthStar
Member or the TFG Member or the Venture, other than the Venture’s interest in
the applicable Property or Properties (but which may provide for recourse (i) to
a customary, market-rate holdback or (ii) to the Venture for customary surviving
indemnification obligations, subject to customary survival periods and customary
maximum liability amounts), (d) shall provide for all cash payments of the
purchase price for the applicable Property or Properties, unless the Initiating
Member has stated in the Sale Notice that it intends to offer the applicable
Property(ies) for sale only to Qualifying Buyers, in which case such contract
may provide for the purchase and sale of the applicable Property or Properties
subject to the then existing applicable Mortgage Loan(s) if the applicable
conditions set forth in Section 10.3(b) are met, and (e) is otherwise on
customary and commercially reasonable terms (including closing to occur within
ninety (90) days of the date thereof, subject to customary extension rights).
“Venture” is defined in the Preamble to this Agreement.
“Venture Accountants” means Grant Thornton LLP, or such other nationally
recognized firm of independent certified public accountants selected by the
NorthStar Member.
“Venture Assets” means all assets and property, whether tangible or intangible
and whether real, personal or mixed including, but not limited to the
Properties, at any time owned by or held for the benefit of the Venture. The
Venture Assets shall include all assets of Owners or any other Subsidiary.
“Venture Attorneys” means (a) Cox, Castle & Nicholson LLP, (b) Gibson, Dunn &
Crutcher LLP or (c) such other law firm or law firms, in each case selected by
the NorthStar Member to provide legal services to the Venture or any Subsidiary.
“Watermark NY Tenant” means The Fountains Operating Company (NY), Inc., a New
York corporation, and an Affiliate of the TFG Member.
1.02.    Interpretation. Unless the context of this Agreement otherwise
requires: (a) words of any gender include each other gender; (b) words using the
singular or plural number also include the plural or singular number,
respectively; (c) the terms “hereof”, “herein”, “hereby” and derivative or
similar words refer to this Agreement; (d) the term “Section” or “Article”
refers to the specified Section or Article of this Agreement; and (e) the word
“or” is not exclusive, and the phrases “include” and “including” shall mean
“include, without limitation”, and “including, without limitation”.
ARTICLE 2.
FILING; NAME; PLACE OF BUSINESS
2.01.    Filing. The Members shall execute and acknowledge, and the
Administrative Member shall promptly file or record with the proper offices in
each jurisdiction and political

20

--------------------------------------------------------------------------------




subdivision in which the Venture does business and, if necessary or desirable,
cause to be published, such certificates or amended certificates, if any, as are
required or permitted by the LLC Act, or any fictitious name act, or act
relating to qualification to do business, or similar statute or any rule or
regulation in effect in such jurisdiction or political subdivision. The Members
shall further execute and acknowledge and the Administrative Member shall
promptly file or record such amended certificates or additional certificates or
instruments of whatever nature as may from time to time be called for or
required by such statutes, rules or regulations to permit the continued
existence and operation of the Venture.
2.02.    Name of Venture. The name under which the Venture shall conduct its
business is Watermark Fountains Owner, LLC or such other name as the Members may
jointly select.
2.03.    Place of Business. The location of the principal place of business of
the Venture shall be c/o The Freshwater Group, Inc., 2020 West Rudasill Road,
Tucson, Arizona 85704. The principal place of business of the Venture shall be
changed to such other place or places within the continental United States as
the Administrative Member may from time to time determine with the consent of
the NorthStar Member; provided, that if necessary, the Members shall amend the
Certificate in accordance with the applicable requirements of the LLC Act. The
Administrative Member may establish and maintain such other offices and
additional places of business of the Venture as the NorthStar Member shall
approve.
2.04.    Registered Office and Registered Agent. The street address of the
initial registered office of the Venture shall be The Corporation Trust Company,
Corporation Trust Center and the Venture’s registered agent at such address
shall be 1209 Orange Street, Wilmington, DE 19801. The Administrative Member may
hereafter change the registered agent and registered office and, if necessary,
the Members shall amend the Certificate in accordance with the applicable
requirements of the LLC Act to reflect such change.
ARTICLE 3.
PURPOSES AND POWERS OF THE VENTURE
3.01.    Purposes. The purposes of the Venture shall be to own, hold, finance,
manage, operate, sell and otherwise dispose or deal with and exercise any rights
it may have with respect to any of the Subsidiaries, which Subsidiaries will
undertake to: (a) acquire, own, hold, develop, finance, mortgage, lease, and
sell and otherwise dispose of or deal with and exercise any rights it may have
with respect to the Properties or any of them; (b) incur indebtedness (whether
secured, directly or indirectly, by one or more of the Properties or any portion
thereof or interest therein, or unsecured) and otherwise in connection with the
Venture’s and the Subsidiaries’ activities, as permitted hereunder; and (c) do
all other things reasonably incident thereto, in accordance with the terms of
this Agreement.
3.02.    Powers. The Venture shall have the power to do any and all acts and
things necessary, appropriate, advisable or convenient for the furtherance and
accomplishment of the purposes of the Venture, including, without limitation, to
engage in any kind of activity and to enter into and perform obligations of any
kind necessary to, or in connection with, or incidental to, the accomplishment

21

--------------------------------------------------------------------------------




of the purposes of the Venture, so long as said activities and obligations may
be lawfully engaged in or performed by a limited liability company under the LLC
Act.
ARTICLE 4.
TERM OF VENTURE
The existence of the Venture commenced on the date upon which the Certificate
was duly filed with the office of the Secretary of State of the State of
Delaware and shall continue until terminated in accordance with the provisions
of Article 11.
ARTICLE 5.
CAPITAL CONTRIBUTIONS; CLOSING UNDER THE PURCHASE AGREEMENT
5.01.    Initial Capital Contributions. As of the date hereof, each Member has
made (or is deemed to have made) a Capital Contribution in the amount specified
on Exhibit C-2 hereto as such Member’s initial Capital Contribution to the
Venture (such Capital Contribution being referred to in this Agreement as such
Member’s “Initial Capital Contribution”). As of the date hereof, after giving
effect to the Initial Capital Contributions, the Deposit and ERLA Deposits have
been funded by each Member in accordance with its respective Percentage
Interest.
5.02.    Committed Capital Contributions; Additional Contributions. (a) The
NorthStar Member and the TFG Member hereby commit to make additional Capital
Contributions in accordance with the further provisions of this Section 5.02 at
such times and in such amounts as are necessary to fund the equity required to
acquire the Properties pursuant to the Purchase Agreement and all other Pro Rata
Venture Costs and Failed Acquisition Venture Costs reasonably incurred by the
Members that are incurred in accordance with the Approved Business Plan and
Budget or are approved by each of the Members (such approval not to be
unreasonably withheld) (the “Committed Capital Contributions”). Notwithstanding
anything to the contrary in this Agreement, any approved Pro Rata Venture Costs
shall be borne by each Member in accordance with its respective Percentage
Interest and any approved Failed Acquisition Venture Costs shall be borne fifty
percent (50%) by the NorthStar Member and fifty percent (50%) by the TFG Member.
The Committed Capital Contributions under this Agreement shall be without
duplication of the “Committed Capital Contributions” (under and as defined in
the Operating Venture Agreement), and vice versa, and the allocation of the
aggregate of the Committed Capital Contributions and the “Committed Capital
Contributions” (under and as defined in the Operating Venture Agreement) as
between the Venture and the Operating Venture shall be as reasonably determined
by the NorthStar Member hereunder and its Affiliated member in the Operating
Venture. Committed Capital Contributions for each Property (other than in
respect of Failed Acquisition Venture Costs) shall be funded by the Members on a
pro rata basis in proportion to their respective Percentage Interests; provided,
that the amounts required to be funded by each Member shall be adjusted such
that, at the closing of the acquisition of the Fountains Properties, all
approved Pro Rata Venture Costs related to the acquisition of the Fountains
Properties shall have been contributed to the Venture by the Members in
proportion to their respective Percentage Interests. The Members shall be
required to fund the Committed Capital Contributions within five (5) Business
Days after request therefor (the “Committed Capital Contribution Date”) by the
NorthStar Member or the Administrative Member (but in any event on or prior to
the Closing Date under the Purchase Agreement), which

22

--------------------------------------------------------------------------------




request (which may be made by email but requires confirmation by the receiving
party of receipt of such email) (the “Committed Capital Contribution Request”)
shall specify the aggregate amount of Committed Capital Contributions that the
NorthStar Member has determined are required to be made by the Members and each
Member’s pro rata share thereof. Each Member shall contribute, on or before the
Committed Capital Contribution Date, such Member’s pro rata share of the
aggregate Committed Capital Contributions specified in such Committed Capital
Contribution Request.
(b)    If at any time, and from time to time, the Administrative Member or the
NorthStar Member determines that additional funds in excess of the Initial
Capital Contributions, the Committed Capital Contributions, Receipts and
available Reserves are necessary to meet the needs or obligations of the Venture
or any of its Subsidiaries, but solely to the extent of costs and expenses that
are (i) needed to fund Non-Discretionary Expenses, (ii) incurred in accordance
with the Approved Business Plan and Budget, or (iii) that are reasonably
determined by the NorthStar Member to be necessary to maintain each of the
Properties as a high quality senior housing community and maximize the value of
each of the Properties; provided, that the NorthStar Member shall not be
permitted, without the consent of the TFG Member as a Major Decision pursuant to
Section 7.02(l), to make aggregate Additional Capital Contribution Requests
pursuant to this clause (iii) (together with any Additional Capital Contribution
Requests (as defined in the Operating Venture Agreement) made pursuant to clause
(iii) of Section 5.02(a) of the Operating Venture Agreement) in an amount in
excess of $7,500,000.00 in any Fiscal Year or $15,000,000.00 in any period of
three (3) consecutive Fiscal Years (and any costs and expenses for which the
NorthStar Member determines to call for Additional Capital Contributions
pursuant to this clause (iii) shall be deemed to be “in compliance with the
Approved Business Plan and Budget”, “expressly contemplated in the Approved
Business Plan and Budget” or satisfy words of similar import for all purposes
under this Agreement other than for purposes of clause (ii) of this Section
5.02(b) above); and determines to call for additional Capital Contributions to
fund the same (“Additional Capital Contributions”), the Administrative Member or
the NorthStar Member, as applicable, shall deliver to each Member a written
notice (an “Additional Capital Contribution Request”) of the need for Additional
Capital Contributions (which may be made by email but requires confirmation by
the receiving party of receipt of such email). Additional Capital Contributions
shall be funded by the Members on a pro rata basis in proportion to their
respective Percentage Interests. Each Additional Capital Contribution Request
shall specify the aggregate amount of Additional Capital Contributions that the
Administrative Member or NorthStar Member, as applicable, has determined are
required to be made by the Members pursuant to this Section 5.02(b) and each
Member’s pro rata share thereof and the date on which such determining Member
has determined such Additional Capital Contributions shall be required to be
made by the Members (the “Additional Capital Contribution Date”), which date
shall not be earlier than fifteen (15) Business Days from the date that the
Additional Capital Contribution Request in question is given. Each Member shall
contribute, on or before the Additional Capital Contribution Date, such Member’s
pro rata share of the aggregate Additional Capital Contributions specified in
such Additional Capital Contribution Request.
(c)    If at any time or times either Member shall fail to timely make any
Committed Capital Contribution or Additional Capital Contribution which such
Member is obligated to make under this Section 5.02 (such Member being referred
to herein as a “Non-Contributing Member”), and

23

--------------------------------------------------------------------------------




such failure shall continue for a period of ten (10) Business Days after notice
of such failure from the other Member (such Member that has timely contributed
its pro rata share of the Committed Capital Contribution or Additional Capital
Contribution in question being referred to herein as a “Contributing Member”),
the rights and remedies set forth below in this Section 5.02(c) shall apply, all
of which shall be cumulative and non-exclusive with respect to each other;
provided, that such rights and remedies in the aggregate shall constitute the
Contributing Member’s sole and exclusive remedies with respect the
Non-Contributing Member’s failure to make such Committed Capital Contribution or
Additional Capital Contribution, as applicable. A Contributing Member shall give
notice of any such election or elections under this Section 5.02(c) to the
Non-Contributing Member within sixty (60) days after the Committed Capital
Contribution Date or Additional Capital Contribution Date, as applicable.
(i)    The Contributing Member may require the Venture to return the Committed
Capital Contribution or Additional Capital Contribution in question made by the
Contributing Member.
(ii)    Except to the extent the Contributing Member requires the Venture to
return the Committed Capital Contribution or Additional Capital Contribution in
question made by the Contributing Member pursuant to clause (i) above, the
Contributing Member may (but shall not be obligated to) advance all or any
portion of the Committed Capital Contribution or Additional Capital Contribution
which the Non-Contributing Member has failed to make (the amount so advanced,
the “Shortfall Amount”) and elect to treat the Shortfall Amount as either (A) an
additional Capital Contribution made by the Contributing Member, in which case
(I) the Percentage Interest of the Non-Contributing Member shall be decreased by
an amount equal to the percentage determined by dividing (x) the Shortfall
Amount multiplied by 150% by (y) the total Capital Contributions made (and
deemed made) by all the Members to the Venture on or prior to such date
(provided, that the Non-Contributing Member’s Percentage Interest shall not be
reduced below zero) and (II) the Percentage Interest of the Contributing Member
shall be increased by the percentage determined under clause (I) or (B) an
additional contribution from the Contributing Member to the Venture (which shall
not be treated as a Capital Contribution) (any such additional contribution
being referred to hereinafter as a “Priority Contribution”).
(iii)    Except to the extent the Contributing Member requires the Venture to
return the Committed Capital Contribution or Additional Capital Contribution in
question made by the Contributing Member pursuant to clause (i) above, the
Contributing Member may elect to treat the Committed Capital Contribution or
Additional Capital Contribution in question made by the Contributing Member as
either (A) an additional Capital Contribution made by the Contributing Member,
in which case (I) the Percentage Interest of the Non-Contributing Member shall
be decreased by an amount equal to the percentage determined by dividing (x) the
amount of the Committed Capital Contribution or Additional Capital Contribution
in question made by the Contributing Member pursuant to the applicable Committed
Capital Contribution Request or Additional Capital Contribution Request
multiplied by 150% by (y) the total Capital Contributions made (and deemed made)
by all the Members to the Venture on or prior to such date (provided, that the
Non-Contributing Member’s Percentage Interest shall not be reduced below zero)
and (II) the Percentage Interest of the Contributing Member shall be increased
by the percentage determined

24

--------------------------------------------------------------------------------




under clause (I) or (B) a Priority Contribution from the Contributing Member to
the Venture (provided, that the Contributing Member must elect to treat the
Shortfall Amount under Section 5(c)(ii) and the related contributed amount under
this Section 5(c)(iii) identically (in other words, either both must reduce the
Non-Contribution Member’s Percentage Interest or both must be deemed to be
Priority Contributions)).
(iv)    Priority Contributions shall accrue a return from the date contributed
until the date returned at the Default Rate. Priority Contributions, and return
accrued thereon, shall be repaid to the applicable Contributing Member out of
Net Ordinary Cash Flow and Net Extraordinary Cash Flow pursuant to and subject
to the priorities set forth in Section 6.05 and Section 11.03.
(d)    Upon the making (or deemed making) of any Capital Contributions after the
date hereof, the Administrative Member shall, at the direction of the NorthStar
Member, update Exhibit C-2 to reflect such Capital Contributions (and the
recomputed Percentage Interests of the Members, if applicable) and shall deliver
notice and a copy thereof to each Member. Except as set forth in Section 5.01,
this Section 5.02 and Section 5.03, no Member shall be required or permitted to
make any Capital Contribution or other payment to the Venture in excess of such
Member’s Initial Capital Contributions made on the date hereof.
(e)    Each Member’s “Outstanding Capital Contributions” shall be equal to (i)
any Capital Contributions made (or deemed made) by such Member pursuant to this
Agreement, reduced (but not below zero) by (ii) any Distributions of Net
Extraordinary Cash Flow made to such Member pursuant to the provisions of
Section 6.05(b)(ii).
5.03.    Additional Provisions With Respect to Failure to Fund a Committed
Capital Contribution. If any Member fails timely to fund all or any portion of
its Percentage Interest of a Committed Capital Contribution, and the other
Member has tendered, or is ready, willing and able to tender, its Percentage
Interest of such Committed Capital Contribution, and the closing under the
Purchase Agreement does not occur and the seller pursuant to the Purchase
Agreement terminates the Purchase Agreement and obtains legal possession of the
Deposit thereunder in accordance with the terms thereof, then the NorthStar
Recourse Party (if such non-funding Member is the NorthStar Member) or the TFG
Recourse Party (if such non-funding Member is the TFG Member), as applicable,
shall indemnify, defend and hold the funding Member harmless from and against
any actual out-of-pocket costs, expenses or damages (including reasonable
attorneys’ fees, disbursements and court costs) incurred by reason of such
termination or seller obtaining legal possession of the Deposit (it being agreed
that in no event shall such Recourse Party be responsible for any amount in
excess of the sum of the Deposit and all ERLA Deposits contributed by the
funding Member and its Affiliates and the out-of-pocket costs and expenses
actually incurred by the funding Member and its Affiliates in connection with
the Purchase Agreement, the ERLA and the transactions contemplated thereby). By
execution of this Agreement, the TFG Recourse Party and the NorthStar Recourse
Party acknowledge their respective obligations under this Section 5.03.
5.04.    Intentionally Omitted.
5.05.    Liability of Members. Except as otherwise provided in the LLC Act or
this Agreement, the debts, obligations and liabilities of the Venture, whether
arising in contract, tort or

25

--------------------------------------------------------------------------------




otherwise, shall be solely the debts, obligations and liabilities of the
Venture, and no Member or Affiliate of any Member shall be obligated personally
for any such debt, obligation or liability of the Venture (including any
Priority Contribution) solely by reason of being a Member or Affiliate of a
Member. The failure of the Venture to observe any formalities or requirements
relating to the exercise of its powers or management of its business or affairs
under the LLC Act or this Agreement shall not be grounds for imposing personal
liability on the Members or their respective Affiliates for liabilities of the
Venture.
5.06.    Return of Capital. Except as may be specifically provided in this
Agreement, no Member shall have the right to demand or to receive the return of
all or any part of its Capital Account or its Capital Contributions or Priority
Contributions to the Venture, and no time has been agreed upon for (and neither
the Venture, any Member, nor any Affiliate of any Member is guaranteeing) the
return of any Member’s Capital Contributions or any return thereon or the
repayment of any Priority Contribution. No Member or any direct or indirect
member, partner, shareholder or other constituent owner of any Member, and no
other Person, shall have any personal liability with respect to the return of
any Member’s Capital Contributions or any return thereon or the repayment of any
Priority Contribution.
5.07.    Sole Benefit. It is expressly acknowledged and agreed that the
provisions of this Agreement relating to the rights and obligations of the
Members to make any Capital Contributions or to make any Priority Contributions
to the Venture are for the sole benefit of the Venture and the Members, and may
not be exercised on behalf of the Members or invoked or enforced for any other
purpose by any other Person, including without limitation, by any lender or any
trustee in a bankruptcy proceeding. In addition, no third party or any creditor
of the Venture, shall have any right to require the either Member to cause a
Capital Contribution Request to be delivered to the Members or to enforce the
obligations of the Members to make any Capital Contribution, loan or other
advance to the Venture.
ARTICLE 6.
ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS
6.01.    Capital Accounts. (a) Each Member shall have a Capital Account which
shall be maintained in accordance with Regulations Section 1.704-1(b)(2)(iv).
(b)    The Capital Account of each Member shall be increased (i) by the amount
of cash and the fair market value of any other property (but net of any
liability secured by such property that the Venture is considered to assume, or
take subject to, under Section 752 of the Code) contributed by such Member to
the Venture and (ii) by any Net Income allocated to such Member pursuant to
Section 6.02 and any item in the nature of income or gain specially allocated to
such Member pursuant to Section 6.03.
(c)    The Capital Account of each Member shall be reduced by (i) the amount of
cash and the fair market value of any property (net of any liability secured by
such property that the Member is considered to assume or take subject to, under
Section 752 of the Code) distributed to such Member and (ii) by any Net Loss
allocated to such Member pursuant to Section 6.02 and any item in the nature of
loss or expense specially allocated to such Member pursuant to Section 6.03.

26

--------------------------------------------------------------------------------




(d)    In the event that all or a portion of an Interest is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Interest.
(e)    The Capital Account of each Member shall be adjusted to reflect any
adjustment to the Book Value of Venture Assets attributable to the application
of Section 734 or Section 743 of the Code to the extent required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m).
(f)    Except as otherwise provided in this Agreement, whenever it is necessary
to determine the Capital Account of any Member, the Capital Account of such
Member shall be determined after giving effect to the allocations of Net Income,
Net Loss and other items realized prior or concurrently to such time (including,
without limitation, any Net Income and Net Losses attributable to adjustments to
Book Values with respect to any concurrent distribution), and all contributions
and distributions made prior or concurrently to the time as of which such
determination is to be made.
(g)    Except as expressly required herein, no Member shall be required to
restore any negative balance in its Capital Account. No allocation to any Member
of any loss or deduction, whether attributable to depreciation or otherwise,
shall create any obligation of that Member to the Venture or any other Member,
even if the allocation reduces such Member’s Capital Account or creates or
increases a deficit in its Capital Account. No Member shall be obligated to pay
any deficit in its Capital Account to or for the account of the Venture or any
creditor of the Venture.
(h)    Upon an adjustment to the Members’ Percentage Interests pursuant to
clause (ii) and clause (iii) of Section 5.02(c), to the extent permitted under
the Code and applicable Treasury Regulations (as determined by the NorthStar
Member) and otherwise deemed desirable by the NorthStar Member, the Capital
Accounts of the Members immediately following such adjustment shall be adjusted
so that, immediately following such adjustment, each Member’s Capital Account is
equal to such Member’s amount described in clause (i) and clause (ii) of Section
6.02.
6.02.    Income Allocations. After the application of Section 6.03, Net Income
and Net Loss for any taxable year, or portion thereof, shall be allocated among
the Members in a manner such that the Capital Account of each Member,
immediately after making such allocation, and after taking into account actual
distributions made during such taxable year, or portion thereof, is, as nearly
as possible, equal (proportionately) to (i) the distributions that would be made
to such Member pursuant to Section 11.03 (taking into account Section 6.05) if
the Venture were dissolved, its affairs wound up and its assets sold for cash
equal to their adjusted tax basis (or adjusted Book Value if applicable), all
Venture liabilities were satisfied (limited with respect to each nonrecourse
liability to the adjusted tax basis (or adjusted Book Value if applicable) of
the assets securing such liability), and the net assets of the Venture were
distributed in accordance with Section 11.03 to the Members immediately after
making such allocation, minus (ii) such Member’s share of partnership minimum
gain and partner nonrecourse debt minimum gain determined pursuant to Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), computed immediately prior
to the hypothetical sale of assets; provided, that in applying this Section 6.02
to allocations of Net Income or Net Loss to account specifically (and solely)
for the adjustment in the Members’ respective Percentage Interests as a result
of the application of Section 5.02(c), after taking into account any adjustment
to the

27

--------------------------------------------------------------------------------




Members’ Capital Accounts under Section 6.01(h), such allocations will be made,
to the extent permitted under the Code and applicable Treasury Regulations (as
determined by the NorthStar Member), in the taxable year(s) in which the next
succeeding Major Capital Event(s) occurs, and in such year(s) such allocation
may include items comprising Net Income or Net Loss (including items of gross
income). Subject to the other provisions of this Article 6, an allocation to a
Member of a share of Net Income or Net Loss shall be treated as an allocation of
the same share of each item of income, gain, loss or deduction that is taken
into account in computing Net Income or Net Loss.
6.03.    Special Allocations. (a) Notwithstanding any other provision of this
Agreement, “partner nonrecourse deductions” (as defined in Regulations Section
1.704-2(i)), if any, of the Venture shall be allocated to the Member who bears
the economic risk of loss with respect to the debt to which such deductions are
attributable in accordance with Regulations Sections 1.704‑2(i), and
“nonrecourse deductions” (as defined in Regulations Section 1.704‑2(b)(1)) of
the Venture shall be allocated to the Members in accordance with their
respective Percentage Interests.
(b)    This Agreement shall be deemed to include “qualified income offset,”
“minimum gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of the Regulations under Section 704(b) of the
Code. Accordingly, notwithstanding any other provision of this Agreement, items
of income, gain, loss, and deduction shall be allocated to the Members to the
extent and in the manner required by such provisions.
(c)    To the extent that any loss or deduction otherwise allocable to a Member
(the “Restricted Member”) hereunder would cause such Member to have Adjusted
Capital Account Deficit as of the end of the taxable period to which such loss
or deduction relates (after taking into account the allocation of all items of
income and gain for such taxable period), such loss or deduction shall not be
allocated to such Member and instead shall be allocated to the Members in
accordance with Section 6.02 as if the Restricted Member were not a Member.
(d)    Any allocations required to be made pursuant to Section 6.03(a), Section
6.03(b) and Section 6.03(c) (the “Regulatory Allocations”) shall be taken into
account, to the extent permitted by the Regulations, in computing subsequent and
concurrent allocations of income, gain, loss or deduction pursuant to Section
6.02 so that the net amount of any items so allocated and all other items
allocated to such Member shall, to the extent possible, be equal to the amount
that would have been allocated to each Member pursuant to Section 6.02 had such
Regulatory Allocations under this Section 6.03 not occurred. The fact that
certain of the Regulatory Allocations will be offset with other Regulatory
Allocations shall be taken into account in applying this Section 6.03(d).
(e)    It is intended that prior to a distribution of the proceeds from a
liquidation of the Venture pursuant to the provisions of Section 11.03, the
positive Capital Account balance of each Member shall be equal to the amount of
liquidation proceeds that such Member is entitled to receive in accordance with
the provisions of Section 11.03. Accordingly, notwithstanding anything to the
contrary in this Article 6, to the extent necessary and permissible or required
under Section 704(b) of the Code and the Regulations promulgated thereunder,
items of gross income and gross deductions, of the Venture for the year of
liquidation of the Venture shall be allocated among the Members so as to cause
the positive Capital Account balance of each Member immediately prior

28

--------------------------------------------------------------------------------




to the final liquidating distribution of the Venture to equal, as close as
possible, the amount that such Member is entitled to receive in connection with
such final liquidating distribution in accordance with the provisions of Section
11.03.
(f)    The Members intend for the allocation provisions contained in this
Agreement to comply with Section 704(b) of the Code and the Regulations
promulgated thereunder, and the allocation provisions herein shall be
interpreted and applied in a manner consistent therewith as determined by the
NorthStar Member.
6.04.    Tax Allocations; Allocation of Income and Loss. (a) For federal income
tax purposes, except as otherwise provided in Section 6.04(b), each item of
income, gain, loss and deduction shall be allocated among the Members in the
same manner as its corresponding item of book income, gain, loss or deduction is
allocated pursuant to this Article 6.
(b)    In accordance with Sections 704(b) and 704(c) of the Code and the
Regulations thereunder, income, gain, loss and deduction with respect to any
Venture Asset contributed (or deemed contributed) to the capital of the Venture
shall, solely for federal income tax purposes, be allocated among the Members so
as to take into account any variation between the adjusted basis of such Venture
Asset for federal income tax purposes and its Book Value upon its contribution
(or deemed contribution). If the Book Value of any Venture Asset is adjusted,
subsequent allocations of taxable income, gain, loss and deduction with respect
to such Venture Asset shall take account of any variation between the adjusted
basis of such Venture Asset for federal income tax purposes and the Book Value
of such Venture Asset in the manner prescribed under Sections 704(b) and 704(c)
of the Code and the Regulations thereunder. Any elections or decisions relating
to such allocations shall be made by the NorthStar Member in accordance with the
provisions of Section 8.06. Allocations pursuant to this Section 6.04(b) are
solely for tax purposes and shall not affect any Member’s Capital Account.
(c)    If any Member acquires an Interest, redeems all or a portion of its
Interest or transfers an Interest during any taxable year in accordance with
this Agreement, the Net Income or Net Loss (and other items referred to in
Section 6.03) attributable to such Interest for such taxable year shall be
allocated between the transferor and the transferee by closing the books of the
Venture as of the date of the transfer, or by any other method permitted under
Section 706 of the Code and the Regulations thereunder and agreed to by the
Members, including the transferor and the transferee.
6.05.    Distributions of Net Ordinary Cash Flow and Net Extraordinary Cash
Flow. (a) Distributions of Net Ordinary Cash Flow. The Administrative Member
shall calculate Net Ordinary Cash Flow (which calculation shall be subject to
the review and confirmation of the NorthStar Member) as of the end of each
calendar month on a cumulative calendar year-to-date basis and apply and
distribute Net Ordinary Cash Flow on or before the 15th day of the following
calendar month in the following order of priority:
(i)    First, an amount of Net Ordinary Cash Flow equal to all outstanding
Priority Contributions, together with all accrued return thereon, shall be paid
to the Contributing Members that have made Priority Contributions (payments made
in respect of Priority Contributions shall be applied in reverse order in time
to which they are made (i.e., distribution made in respect of Priority

29

--------------------------------------------------------------------------------




Contributions shall be applied first to the Priority Contribution made last in
time (and related return) and last to the Priority Contribution made first in
time (and related return));
(ii)    Second, for Net Ordinary Cash Flow generated during the period
commencing on the date hereof and ending on the last day of the month in which
occurs the second (2nd) anniversary of the Closing Date, to the NorthStar Member
until such time as the NorthStar Member has received aggregate Distributions
equal to the NorthStar Member’s accrued and unpaid Preferred Return as of the
date of such Distribution;
(iii)    Third, for Net Ordinary Cash Flow generated during the period
commencing on the date hereof and ending on the last day of the month in which
occurs the second (2nd) anniversary of the Closing Date, to the TFG Member until
such time as the TFG Member has received aggregate Distributions equal to the
TFG Member’s accrued and unpaid Preferred Return as of the date of such
Distribution; and
(iv)    Fourth, the balance, including (A) Distributions of Net Ordinary Cash
Flow which exceed the Preferred Return under clauses (ii) and (iii) above during
the time period described therein, if any, and (B) all Distributions of Net
Ordinary Cash Flow after the period ending on the last day of the month in which
occurs the second (2nd) anniversary of the Closing Date, to the NorthStar Member
and the TFG Member, pari passu in proportion to their respective Percentage
Interests as of the date of such Distribution.
(b)    Distributions of Net Extraordinary Cash Flow. The Administrative Member
shall calculate Net Extraordinary Cash Flow (which calculation shall be subject
to the review and confirmation of the NorthStar Member) and apply and distribute
such Net Extraordinary Cash Flow promptly after the Venture’s receipt thereof in
the following order of priority (taking into account, as necessary and without
limitation, all prior Distributions of Net Ordinary Cash Flow pursuant to
Section 6.05(a)):
(i)    First, an amount of Net Extraordinary Cash Flow equal to all outstanding
Priority Contributions, together with all accrued return thereon, shall be paid
to the Contributing Members that have made Priority Contributions (payments made
in respect of Priority Contributions shall be applied in reverse order in time
to which they are made (i.e., payments made in respect of Priority Contributions
shall be applied first to the Priority Contribution made last in time (and
related return) and last to the Priority Contribution made first in time (and
related return));
(ii)    Second, to the NorthStar Member and the TFG Member, pari passu in
proportion to their respective Percentage Interests as of the date of such
Distribution, until the Outstanding Capital Contributions of the NorthStar
Member have been reduced to zero;
(iii)    Third, to the NorthStar Member and the TFG Member, pari passu in
proportion to their respective Percentage Interests as of the date of such
Distribution, until such time as the NorthStar Member has received aggregate
Distributions equal to the NorthStar Member’s accrued and unpaid Preferred
Return as of the date of such Distribution;

30

--------------------------------------------------------------------------------




(iv)    Fourth, to the NorthStar Member and the TFG Member, pari passu in
proportion to their respective Percentage Interests as of the date of such
Distribution, until the NorthStar Member has received a twelve percent (12%) IRR
(to the extent not received, but without duplication of any Distributions
received, under clauses (ii) and (iii) of this Section 6.05(b));
(v)    Fifth, (A) 7.2165% to the TFG Member and (B) 92.7835% to the NorthStar
Member and the TFG Member, pari passu in proportion to their respective
Percentage Interests as of the date of such Distribution, until the NorthStar
Member has received a seventeen percent (17%) IRR;
(vi)    Sixth, (A) 17.5258% to the TFG Member and (B) 82.4742% to the NorthStar
Member and the TFG Member, pari passu in proportion to their respective
Percentage Interests as of the date of such Distribution, until the NorthStar
Member has received a twenty percent (20%) IRR;
(vii)    Seventh, (A) 20.1030% to the TFG Member and (B) 79.8970% to the
NorthStar Member and the TFG Member, pari passu in proportion to their
respective Percentage Interests as of the date of such Distribution, until the
NorthStar Member has received a thirty percent (30%) IRR; and
(viii)    Eighth, the balance, if any, (A) 30.9278% to the TFG Member and
(B) 69.0722% to the NorthStar Member and the TFG Member, pari passu in
proportion to their respective Percentage Interests as of the date of such
Distribution;
provided, that any distribution pursuant to clause (A) of Sections 6.05(b)(v),
6.05(b)(vi), 6.05(b)(vii) and 6.05(b)(viii) (the “Promote Distribution
Provisions”) shall be subject to the further provisions of Section 6.05(d) and
Section 7.05.
(c)    Reconciliation of Distributions. Notwithstanding the foregoing, which is
intended to permit interim distributions of Net Ordinary Cash Flow, the
Administrative Member shall calculate Net Ordinary Cash Flow on an annual basis,
and if the annual audited report of the Venture should show that there was any
over-distribution of Net Ordinary Cash Flow to a Member, such Member shall repay
the over-distribution within 30 days after receipt of such report. If such
annual audited report should show that there was an under-distribution of Net
Ordinary Cash Flow to a Member, such under-distribution shall be paid to such
Member within 30 days after receipt of such report or as promptly thereafter as
there is sufficient Net Ordinary Cash Flow.
(d)    Clawback. If (i) following any Capital Contribution by the Members
pursuant to Section 5.02 or (ii) upon the completion of the distribution of all
the Venture’s assets pursuant to Section 11.03 in connection with the
dissolution of the Venture, taking into account all Capital Contributions of the
Members and all Distributions, as well as the timing thereof, but before giving
effect to this Section 6.05(d), the Distributions actually received by the TFG
Member pursuant to the Promote Distribution Provisions are in excess of the
Distributions the TFG Member should have received (i.e., the amount the TFG
Member would have received pursuant to the Promote Distribution Provisions had
all distributions then been made under Section 6.05(b), but taking into account
the actual timing of Capital Contributions and Distributions for determining
whether the

31

--------------------------------------------------------------------------------




IRR hurdles have been met) pursuant to the Promote Distribution Provisions (the
“Excess Promote Distribution”), then the TFG Member shall return the Excess
Promote Distribution to the Venture (which, for the avoidance of doubt, shall
not constitute a Capital Contribution) which shall then be distributed to the
Members that should have received such Distributions using the methodology as
used in determining the Excess Promote Distribution. The TFG Recourse Party
shall guaranty the TFG Member’s obligation to make any Capital Contributions to
the Venture in an amount equal to the Excess Promote Distribution pursuant to
this Section 6.05(d). By execution of this Agreement, the TFG Recourse Party
acknowledges and agrees to its obligations under this Section 6.05(d). If there
exists concurrently an Excess Promote Distribution under this Section 6.05(d)
and an “Excess Promote Distribution” under Section 6.05(d) of the Operating
Venture Agreement, the Excess Promote Distributions shall be returned to the
Venture or Operating Venture, as applicable, that made the most recent
distribution giving rise to such Excess Promote Distribution, to the extent of
the Excess Promote Distribution so made by such entity (and then to the entity
that made the next most recent Excess Promote Distribution, etc.).
(e)    No Restoration of Funds. Except as provided in Section 6.05(c) and
Section 6.05(d), no Member shall be required to restore to the Venture any funds
properly distributed to such Member pursuant to any of the provisions of this
Section 6.05 or Section 11.03 unless required by applicable law.
(f)    Limitation on Distributions. Except as provided in this Section 6.05 and
Section 11.03, no Member shall be entitled to (i) receive any distribution from
the Venture (including a withdrawal of any of such Member’s capital), (ii)
receive interest from the Venture upon any capital contributed to the Venture,
or (iii) receive property other than cash in return for such Member’s Capital
Contributions.
6.06.    Intentionally Omitted.
6.07.    Withholding Taxes. If the Venture is directly or indirectly required by
applicable federal, state, local or foreign tax laws to withhold any portion of
any distribution or allocation to a Member, the Venture shall withhold such
amounts and make such payments to such taxing authorities as are necessary to
ensure compliance with such tax laws. Any funds withheld by reason of this
Section 6.07 shall nonetheless be deemed distributed or allocated (as the case
may be) to the Member in question for all purposes under this Agreement. If the
Venture itself pays or incurs any tax (including penalties or interest) or
similar charge directly or indirectly on behalf of any Member as required by
applicable law (other than on account of all Member equally), that is not
withheld from actual distributions to the Member, then the Venture may, at the
option of the NorthStar Member, either (i) require the Member to reimburse the
Venture for such payment or (ii) reduce any subsequent distributions to such
Member by the amount of such payment. The obligation of a Member to reimburse
the Venture for taxes that were paid or incurred shall continue after such
Member Transfers its interest in the Venture or after a withdrawal by such
Member. Each Member agrees to furnish the Venture with any representations and
forms as shall reasonably be requested by the NorthStar Member to assist it in
determining the extent of, and in fulfilling, any withholding obligations it may
have. The NorthStar Member may restructure any obligation to reimburse the
Venture pursuant to this Section 6.07 as it deems necessary to preserve the
status of any REIT Entity as a REIT;

32

--------------------------------------------------------------------------------




provided, that the NorthStar Member shall use reasonable efforts to ensure that
any such restructuring, to the extent practicable, has no adverse effect on the
Administrative Member (other than to a de minimis extent).
ARTICLE 7.
MANAGEMENT
7.01.    Management. (a) Subject to the terms and conditions of this Agreement,
the full and exclusive right, power, authority and discretion to conduct the
business and affairs of the Venture, and to do all things necessary to carry on
the business of the Venture, shall be vested in the NorthStar Member who shall
have all of the power and authority of a manager (as defined in Section
18-101(10) of the LLC Act) within the meaning of and pursuant to the LLC Act;
provided, that (i) unless and until a Removal Event has occurred and is
continuing, the Major Decisions shall require the consent of both the NorthStar
Member and the TFG Member, (ii) whether or not a Removal Event has occurred and
is continuing, the Permanent Major Decisions shall require the consent of both
the NorthStar Member and the TFG Member, and (iii) unless and until the TFG
Member is removed as the Administrative Member, the TFG Member, in its capacity
as the Administrative Member, shall have the duties, responsibilities and
authority set forth in Section 7.04 and elsewhere in this Agreement. Without
limiting the generality of the foregoing, subject to clauses (i) and (ii) of the
immediately preceding sentence, the NorthStar Member is hereby authorized to
execute and deliver on behalf of the Venture any and all documents, contracts,
certificates, agreements and instruments, and to take any action of any kind and
to do anything and everything the NorthStar Member deems necessary, desirable or
appropriate in accordance with the provisions of this Agreement and the LLC Act.
(b)    Except to the extent that the NorthStar Member is performing any duties,
obligations and responsibilities of the Administrative Member hereunder (in
which case the NorthStar Member shall perform such duties, obligations and
responsibilities with Due Care), to the fullest extent permitted by law
(including the LLC Act) (i) the NorthStar Member shall not be bound by any
fiduciary duty to the Venture or the Members and (ii) the TFG Member hereby
fully, unconditionally and irrevocably waives any right to assert or bring any
claim or action against the NorthStar Member for breach of fiduciary duty;
provided, that (A) the NorthStar Member acknowledges and agrees that it shall be
bound by, and shall comply with, the covenant of good faith and fair dealing
implied in every contract (including this Agreement) and (B) nothing contained
in this Agreement shall release the NorthStar Member from, or be deemed to limit
the NorthStar Member’s liability for, or result in the waiver of any rights by
the Venture or the Members with respect to, the NorthStar Member’s fraud, bad
faith, willful misconduct, gross negligence or breach of this Agreement in the
conduct of its rights or obligations under this Agreement.
7.02.    Major Decisions. The “Major Decisions”, with respect to the Venture or
any Subsidiary, shall be:
(a)    make any voluntary petition in bankruptcy or reorganization or institute
any other type of bankruptcy, reorganization or insolvency proceeding with
respect to the Venture or any Subsidiary, consent to the institution of
involuntary bankruptcy, reorganization or insolvency proceedings with respect to
the Venture or any Subsidiary, cause the Venture or any Subsidiary to

33

--------------------------------------------------------------------------------




admit in writing its inability to pay its debts generally as they become due or
cause the Venture or any Subsidiary to make a general assignment for the benefit
of its creditors;
(b)    cause the Venture or any Subsidiary to take any action that would trigger
liability under any Guaranty or other recourse or personal liability to any
Member or an Affiliate of any Member;
(c)    admit additional or substitute Members to the Venture except in
accordance with the provisions of Article 9 or admit any additional partners or
members into any Subsidiary (other than the Venture or any other Subsidiary);
(d)    merge or consolidate the Venture or any Subsidiary with any other Person
(other than a merger or consolidation of any Subsidiary with or into any other
Subsidiary) or enter into any joint venture or similar relationship with, or
acquiring any interest in, any corporation, limited liability company,
partnership, association or other business organization by the Venture or any
Subsidiary;
(e)    except as provided in Section 7.06, cause the Venture or any Subsidiary
to enter into or terminate any Affiliate Agreement or any amendment or
modification to an Affiliate Agreement or waive any material right under any
Affiliate Agreement;
(f)    except as otherwise provided in Section 7.11(h) and Article 10, the
direct or indirect sale or other disposition of all or any material portion of
any Property, Subsidiary or any other material Venture Assets or the entering
into any binding agreement to do so;
(g)    cause the Venture or any Subsidiary to acquire any additional real
property or enter into any agreement to acquire any additional real property or
any amendment or modification thereto or waive any material right thereunder;
(h)    approve or consummate any financing, refinancing or mortgaging of any
Property or other material Venture Assets, or otherwise incur or modify or
guaranty indebtedness of the Venture or any Subsidiary (including, without
limitation, any mezzanine indebtedness), or place any encumbrance or title
condition on any of any Property or other material Venture Assets (including the
Venture’s ownership interests in any Subsidiary) or modifying any existing
encumbrance or title condition;
(i)    subject to the provisions of Section 7.07, adopt each Approved Annual
Plan and Budget (including, without limitation, the establishment or
modification of the leasing parameters or entry fees, monthly rates, discounts
and concessions for residents with respect to any Property) or amend, modify or
supplement the terms of the Approved Business Plan and Budget then in effect
(provided, that the Approved Business Plan and Budget attached as Exhibit D
hereto is hereby approved as the Approved Business Plan and Budget for the
balance of the 2015 Fiscal Year);
(j)    except as otherwise provided in Section 7.11(h), determine whether to
develop or redevelop, or undertake any development or redevelopment of, any
Property other than as set forth in the Approved Business Plan and Budget then
in effect;

34

--------------------------------------------------------------------------------




(k)    with respect to any Property, cause the Venture or applicable Subsidiary
to incur any operating or capital expenditures to the extent such expenditures
would: (i) cause the aggregate expenditures for the accounting category which
includes the applicable line item(s) (on a year to date basis) to be exceeded by
ten percent (10%) or more of the budgeted amount therefor or (ii) cause the
aggregate operating expenditures or capital expenditures (as applicable) set
forth in the Approved Business Plan and Budget applicable to such Property to be
exceeded by five percent (5%) or more of the budgeted amount therefor (and,
accordingly, any operating or capital expenditure that is within (i.e., less
than) the maximum permitted variances set forth in both clause (i) and clause
(ii) shall be deemed to be “in compliance with the Approved Business Plan and
Budget” or satisfy words of similar import); provided, that (A) the
Administrative Member may, on behalf of the Venture, incur Non-Discretionary
Expenses without regard to any such limitations and the expenditure of such
Non-Discretionary Expenses shall be deemed approved by the Members, (B) the
Administrative Member shall be permitted to reasonably reallocate any realized
cost savings with respect to any line item to any other line item within the
Approved Business Plan and Budget as it relates to any Property so long as there
are demonstrated actual savings in the line item from which amounts are being
reallocated and such reallocation does not violate the terms of any Loan and (C)
the Administrative Member shall give notice to the NorthStar Member of the
nature and amount of any such reallocation or Non-Discretionary Expenses
promptly following the occurrence or incurrence thereof;
(l)    except as expressly provided in Section 5.02, make any call for Committed
Capital Contributions or Additional Capital Contributions;
(m)    except as expressly provided in Section 6.05 and Section 11.03, approve
any distributions of Net Ordinary Cash Flow, Net Extraordinary Cash Flow or
other Venture Assets;
(n)    invest or lend any available cash of the Venture or any Subsidiary (other
than short term deposits or investments of available cash with financial
institutions or in any “money market” type mutual fund or like account);
(o)    except as expressly contemplated by the Approved Business Plan and Budget
then in effect, enter into any Contract, whether written or oral, which is not
cancelable by its terms on not more than sixty (60) days’ notice without
premium, penalty or other charge;
(p)    except as expressly provided in this Agreement or the Approved Business
Plan and Budget then in effect, amend, modify or terminate any insurance policy
required to be maintained pursuant to this Agreement;
(q)    intentionally omitted;
(r)    cause any Subsidiary to enter into any lease other than (i) non-resident
leases to the extent that such leases (A) are terminable without penalty on
notice to the counterparty of ninety (90) days or less, (B) require a use of the
applicable space that is complimentary to a senior housing facility and (C)
provide for arms-length rent and are otherwise on market terms or (ii) resident
agreements which are in compliance with the leasing parameters set forth in any
Approved Business Plan and Budget (including any approved form(s) of resident
agreement(s) that may be a part

35

--------------------------------------------------------------------------------




thereof); provided, that copies of all leases or agreements entered into by any
Subsidiary shall be promptly provided to the NorthStar Member upon execution of
such lease or agreement;
(s)    except as set forth in Section 7.13, amend, modify or supplement the
terms of any Operating Lease or enter into any Operating Lease not substantially
in the form attached hereto at Exhibit H;
(t)    liquidate or dissolve the Venture or any Subsidiary (other than the
liquidation of any Subsidiary into any other Subsidiary) other than in
accordance with the terms of this Agreement;
(u)    amend the Certificate of Formation;
(v)    take any action which would make it impossible to carry on the primary
purpose of the Venture, amend the purposes of the Venture set forth in this
Agreement or change the zoning of any Property or the primary use of any
Property from senior housing;
(w)    institute any legal action, settle any legal action, or confess a
judgment, by or against the Venture or any Subsidiary; and
(x)    make any other decision which, pursuant to this Agreement, expressly
requires “unanimous approval” or the “approval or consent of both Members”.
7.03.    Permanent Major Decisions. The “Permanent Major Decisions”, with
respect to the Venture or any Subsidiary, shall be those Major Decisions set
forth in Section 7.02(b), (c), (d), (g), (h) (but solely to the extent that the
applicable action would result in additional, or amend the existing, recourse
liability of the TFG Recourse Party), (l), (s), and (u).
7.04.    Administrative Member. (a) Subject to the restrictions on the
Administrative Member’s authority contained in this Agreement, the
Administrative Member shall have the duty and obligation (and non-exclusive
authority) to (i) conduct (or cause to be conducted) the day to day business and
affairs of the Venture and the Subsidiaries, subject to and in accordance with
the provisions of this Agreement, including the implementation of all approved
Major Decisions and Permanent Major Decisions, (ii) implement, in accordance
with all applicable terms and conditions hereof, the then effective Approved
Business Plan and Budget (which shall include, without limitation, making
decisions, taking necessary actions and making necessary expenditures to the
extent that such expenditure is on behalf of the Venture and its Subsidiaries on
account of and in respect of their day-to-day business affairs and operations
which are in furtherance of and in compliance with the Approved Business Plan
and Budget and otherwise in accordance with all applicable terms and conditions
hereof), (iii) perform or observe all of the specific obligations and rights to
be performed by the Administrative Member hereunder, and (iv) execute and
deliver on behalf of the Venture any and all documents, contracts, certificates,
agreements and instruments, in furtherance of, and consistent with, the
foregoing (including leases and contracts and the procurement of insurance in
accordance with the terms and conditions hereof to the extent not otherwise
constituting Major Decisions (unless approved as Major Decisions in accordance
with the terms and conditions hereof)). For the avoidance of doubt and without
limiting the foregoing, the Administrative Member shall not take or permit, or
bind the Venture or any Subsidiary to take

36

--------------------------------------------------------------------------------




or permit (A) any Major Decision, (B) any Permanent Major Decision or (C) any
other decision, election, expenditure or other action by or on behalf of the
Venture or any Subsidiary that would exceed or violate the authority granted to
the Administrative Member pursuant to clauses (i)-(iv) of this Section 7.04(a)
or elsewhere in this Agreement, in each case without the NorthStar Member’s
prior written consent. The Administrative Member shall not receive compensation
for serving as Administrative Member of the Venture.
(b)    The Administrative Member, in its capacity as such, shall at all times
perform its rights, duties, obligations and responsibilities with Due Care in
accordance with all applicable laws and this Agreement; provided, that, except
as expressly set forth in the definition of “Due Care” as set forth herein (if
at all), to the fullest extent permitted by law (including the LLC Act), (i) the
Administrative Member shall not be bound by any additional fiduciary duty to the
Venture or the Members and (ii) the NorthStar Member hereby fully,
unconditionally and irrevocably waives any right to assert or bring any claim or
action against Administrative Member for breach of fiduciary duty to the extent
the same exceeds the requirements of Due Care; and provided, further, that (A)
the Administrative Member shall be bound by, and shall comply with, the covenant
of good faith and fair dealing implied in every contract (including this
Agreement) and (B) nothing contained in this Agreement shall release the
Administrative Member from, or be deemed to limit Administrative Member’s
liability for, or result in the waiver of any rights by the Venture or the
Members with respect to, the Administrative Member’s fraud, bad faith, willful
misconduct, gross negligence or breach of this Agreement in the conduct of its
rights or obligations under this Agreement.
(c)    The Administrative Member shall procure and maintain or cause to be
procured and maintained throughout the term of this Agreement, on behalf of the
Venture, as a Charge, the insurance coverage set forth on Exhibit E attached
hereto or such additional or other coverage as the NorthStar Member may from
time to time request or approve. In addition, the Members acknowledge that it is
a condition to Buyer’s obligation to close under the Purchase Agreement that the
sellers thereunder shall have (i) paid in full all premiums that are due or may
become due under a tail insurance policy relating to professional liability
insurance purchased by the sellers in connection with the transactions
contemplated under the Purchase Agreement, providing coverage effective as of
the Closing Date and through at least the third (3rd) anniversary of the Closing
Date in the aggregate amount of Ten Million and no/100 dollars ($10,000,000.00),
naming Manager as an additional insured, and in all other respects consistent
with the current professional liability coverage in place on the date of the
Purchase Agreement (the “Tail Insurance Policy”) and shall provide Buyer
evidence of such payment, and (ii) provide to Buyer a certificate evidence the
Tail Insurance Policy, together with all terms and conditions thereof. The
Administrative Member (A) shall confirm to the NorthStar Member satisfaction of
such condition prior to the Closing Date, (B) shall not take (and shall not
permit Manager to take) any action, or fail to take (and shall not permit
Manager to fail to take) any action that it otherwise has the right to take,
that would cause Manager to no longer be named as an additional insured on the
Tail Insurance Policy, and (C) shall be responsible to file and diligently
prosecute, or cause Manager to file and diligently prosecute, on behalf of the
Venture and its Subsidiaries and as directed by the Venture and its
Subsidiaries, all claims under the Tail Insurance Policy in which the Venture or
any of its Subsidiaries may be entitled to recovery.

37

--------------------------------------------------------------------------------




7.05.    Removal of the Administrative Member. (a) Process. Following the
occurrence of a Removal Event, the NorthStar Member may remove the TFG Member as
the Administrative Member of the Venture (in which event the TFG Member shall be
deemed to be a Member that is not the Administrative Member for all purposes
hereunder) by written notice to the Administrative Member, which removal shall
be effective as of the date of such notice (such date, the “Removal Date”). If
the TFG Member is removed as the Administrative Member of the Venture, in
addition to its rights and obligations under Section 7.05(e), the NorthStar
Member may, as of the Removal Date, select a new Administrative Member, which
successor Administrative Member so designated may be the NorthStar Member, an
Affiliate thereof or a third party appointed to act as the Administrative Member
of the Venture, in which event such third party shall not be a Member hereunder,
notwithstanding its title as “Administrative Member”. Any such successor
Administrative Member shall agree to be, and shall be, bound by the terms of
this Agreement.
(b)    Performance Based Termination Event.
(i)    If, as of the end of any calendar quarter, the Net Operating Income of
the Fountains Properties, taken as whole, for the two (2) consecutive quarterly
periods ending on the last day of such calendar quarter, is less than the
Minimum Required NOI for such period, then the same shall constitute a
“Performance Based Termination Event”.
(ii)    Upon the occurrence of a Performance Based Termination Event, the
NorthStar Member may, in its sole and absolute discretion, provide written
notice thereof to the Administrative Member (the “PBTE Notice”). Within thirty
(30) days following receipt of a PBTE Notice, the Administrative Member shall
have the right to cure such Performance Based Termination Event, but not more
than three (3) times in the aggregate during the term of the Venture, by (A)
providing written notice to the NorthStar Member (the “PBTE Cure Notice”) that
it is electing to cure such Performance Based Termination Event and (B) causing
its Affiliated member in the Operating Venture to remit to the Operating Venture
an amount equal to the difference between (y) the Minimum Required NOI for such
applicable period less (z) the actual Net Operating Income for such applicable
period (such payment, a “PBTE Cure Payment”). Failure to send timely a PBTE Cure
Notice or to remit timely a PBTE Cure Payment within such thirty (30) day period
shall be deemed an irrevocable election by the Administrative Member not to cure
such Performance Based Termination Event. For the avoidance of doubt, a Removal
Event which results from the occurrence of a Performance Based Termination Event
shall not, in and of itself, constitute a Promote Loss Event hereunder.
(iii)    If, during the course of any Fiscal Year during the term of the
Venture, one or more (but less than all) of the Fountains Properties is sold or
the Master Lease Agreement is otherwise terminated with respect to one or more
of the Master Lease Properties, then the actual Net Operating Income of such
Fountains Property as well as the budgeted Net Operating Income of such
Fountains Property set forth in the applicable Approved Business Plan and Budget
for the calendar quarter in which such sale closes or such termination occurs
(and all subsequent calendar quarters occurring within such Fiscal Year) shall
not be included in determining Minimum NOI or actual Net Operating Income for
purposes of determining whether a Performance Based Termination Event has
occurred from and after the closing of such sale or the occurrence of such
termination.

38

--------------------------------------------------------------------------------




If, during the course of any Fiscal Year during the term of the Venture, one or
more (but less than all) of the Fountains Properties is either damaged by fire
or other casualty or a portion thereof is taken by power of eminent domain by a
governmental authority, in each case such that operations at such Fountains
Property substantially cease, units are taken out of service or ordinary course
revenue producing operations at the affected Fountains Property are materially
and adversely affected (such event, a “Material Casualty/Condemnation”), then
the actual Net Operating Income of such Fountains Property as well as the
budgeted Net Operating Income of such Fountains Property set forth in the
applicable Approved Business Plan and Budget for the calendar quarter in which
the Material Casualty/Condemnation occurs (and all subsequent calendar quarters,
until, in the case of a fire or other casualty, the damage is substantially
restored) shall not be included in determining Minimum NOI or actual Net
Operating Income for purposes of determining whether a Performance Based
Termination Event has occurred from and after the occurrence of such Material
Casualty/Condemnation.
(c)    Intentionally Omitted.
(d)    Arbitration. In the event of any dispute between Members under Section
7.05 with respect to whether or not a Removal Event or a Promote Loss Event has
occurred, such dispute shall be submitted to final and binding arbitration in
New York, NY, administered by JAMS in accordance with JAMS Streamlined
Arbitration Rules and Procedures in effect at that time. The Members shall
cooperate with JAMS and with each other in scheduling the arbitration
proceedings so that a final non-appealable award is rendered within sixty (60)
calendar days after submission to arbitration, and any notice requirements under
Paragraph 14(b) of the JAMS Streamlined Arbitration Rules and Procedures or
otherwise may be shortened by the JAMS arbitrator in its discretion. The
non-prevailing party in such arbitration shall pay all fees and disbursements
due to JAMS and the JAMS arbitrator. The JAMS arbitrator shall be (a) a
disinterested and impartial person and (b) selected in accordance with Paragraph
“12(c)” et seq. of the JAMS Streamlined Arbitration Rules and Procedures. The
JAMS arbitrator shall be bound by the provisions of this Agreement and by
applicable law and shall not have the power to add to, subtract from, or
otherwise modify such provisions. Any decision rendered by the JAMS arbitrator
shall be final, conclusive and binding upon the Venture and the Members.
Notwithstanding anything to the contrary contained herein, during the pendency
of any arbitration proceeding under this Section 7.05(d), the Administrative
Member shall not take any action on behalf of the Venture or any Subsidiary
(including with respect to the day-to-day management of the Venture or any
Subsidiary) without the consent of NorthStar Member.
(e)    Effect of Removal. If the NorthStar Member elects to remove the TFG
Member as the Administrative Member in accordance with this Section 7.05:
(i)    from and after the Removal Date, the NorthStar Member shall have the
unilateral right to terminate any Affiliate Agreements without penalty;
(ii)    as of the Removal Date, the TFG Member shall have no further approval
rights over any actions taken by the NorthStar Member, the Venture or any
Subsidiary except with respect to any amendments or modifications to this
Agreement that have an adverse effect on the TFG Member in any material respect
and Permanent Major Decisions;

39

--------------------------------------------------------------------------------




(iii)    from and after the Removal Date through the TFG Exit Date, the TFG
Member shall retain its Interest in the Venture as a non-Administrative Member
but shall no longer have any rights to Distributions or allocations;
(iv)    the TFG Member shall have no further obligation to make Capital
Contributions to the Venture;
(v)    the TFG Member shall have no further duties or obligations as
Administrative Member under this Agreement;
(vi)    the TFG Member shall not by reason of any change in management control
hereunder be released from any liability that the TFG Member may have to the
NorthStar Member or the Venture by reason of the breach that resulted in such
removal, if any, by the TFG Member of its obligations under this Agreement prior
to the change in management control, but the TFG Member shall not be liable for
any liabilities of the Venture or its Subsidiaries first arising from and after
the change in management control other than for such liabilities caused by the
TFG Member or any of its Affiliates, if any;
(vii)    all bank accounts contracts, deposits, accounts or other evidences of
any rights of the Venture and its Subsidiaries shall be transferred to the name
or control of the such Person as the NorthStar Member shall direct and the TFG
Member shall promptly execute such instruments and take such actions as the
NorthStar Member may request to effect such transfer; provided, that the
NorthStar Member may execute any and all such documents in the name of the TFG
Member pursuant to the power-of-attorney referenced in Section 7.03(h); and
(viii)    the NorthStar Member shall provide the TFG Member and the TFG Recourse
Party with a Release or Release Indemnity, as required under Section 12.03,
which Release or Release Indemnity shall be effective as of the Removal Date
(and any Contribution Agreement shall remain in effect with respect to events
occurring during the period prior to the Removal Date).
(f)    Purchase of Interests. If the TFG Member is removed as the Administrative
Member, then the NorthStar Member shall purchase from the TFG Member, and the
TFG Member shall sell to the NorthStar Member, the entire Interest of the TFG
Member within one (1) year following such removal (the date the Interest of the
TFG Member is purchased hereunder, the “TFG Exit Date”), in accordance with and
subject to the following terms:
(i)    The NorthStar Member shall deliver to the TFG Member a notice of
purchase, which notice will specify a closing date for such purchase and sale,
which date shall be on or before the date that is one (1) year following the
Removal Date (such notice, a “Default Purchase Notice”). Failure by the
NorthStar Member to deliver a Default Purchase Notice as specified herein shall
not constitute a waiver of any such breach or default. If the NorthStar Member
does not deliver a Default Purchase Notice on or prior to the date that is nine
(9) months after the Removal Date, then the TFG Exit Date shall automatically be
deemed to be the one (1) year anniversary of the Removal Date; provided, that
such date may be accelerated by the NorthStar Member.

40

--------------------------------------------------------------------------------




(ii)    The purchase price for the Interest of the TFG Member shall be the
amount that would be distributed to the TFG Member if all of the assets of the
Venture were sold for fair market value as of the Removal Date (as determined
through the “baseball arbitration” procedures described in Section 7.05(g)), all
customary transaction costs relating to such a sale were paid, all other
liabilities of the Venture and its Subsidiaries were discharged, and the Venture
was liquidated and all assets of the Venture were distributed in accordance with
the provisions of Section 11.03; provided, that if the TFG Member is removed as
the Administrative Member by the NorthStar Member as a result of a Removal Event
that constitutes a Promote Loss Event, in determining such purchase price, any
amount that would otherwise have been distributable to the TFG Member pursuant
to the Promote Distribution Provisions shall instead be deemed to be
distributable to the Members, pro rata in accordance with their Percentage
Interests.
(iii)    Any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, proceedings, costs, expenses and disbursements of any kind or
nature whatsoever sustained by the Venture, any Subsidiary or the NorthStar
Member on account of the Removal Event that gave rise to such Default Purchase
Notice shall be offset against any amounts payable to the TFG Member under this
Section 7.05(f).
(g)    Baseball Arbitration Procedures. Within ten (10) business days after the
delivery of the Default Purchase Notice, NorthStar Member and TFG Member will
each select an independent consultant (each, an “Initial Consultant” and
together, the “Initial Consultants”). If either NorthStar Member or TFG Member
fail to timely appoint an Initial Consultant, then the party which appointed an
Initial Consultant shall notify the other party of such failure and, if within
five (5) Business Days of receipt of such notice such failing party shall fail
to appoint an Initial Consultant, the appointed Initial Consultant shall
independently select and appoint the other Initial Consultant, who shall be
impartial, within five (5) Business Days after notice to the failing party. Each
Initial Consultant shall, as promptly as possible, but in any event within
forty-five (45) days of selection, prepare a sealed appraisal of the fair market
value of the Properties and all other assets of the Venture and its
Subsidiaries, taken as a whole. Neither of the fair market value appraisals
shall be opened except as and when hereinafter expressly provided. If both of
the Initial Consultants submit their respective appraisals in accordance with
the foregoing provisions, then the Initial Consultants shall arrange a meeting
(the “Initial Consultant Meeting”) to be held at a location that is mutually
agreeable to the Initial Consultants and located in the Borough of Manhattan
during business hours within ten (10) days after the appraisals shall have been
prepared, for the purpose of opening the fair market value appraisals. NorthStar
Member and TFG Member shall have not less than ten (10) days’ notice of the
date, time and location of the Initial Consultant Meeting and shall have the
right to have its representatives present thereat. At the Initial Consultant
Meeting, the fair market determinations shall be opened by each of the Initial
Consultants and copies thereof shall be distributed to NorthStar Member and TFG
Member. If the higher of the appraised values is less than or equal to 110% of
the lower appraised value (or the two appraisals are equal in amount), the fair
market value of the Properties and all other assets of the Venture and its
Subsidiaries will be deemed to be equal to the average of the two appraised
values. If the higher of the appraised values is more than 110% of the lower
appraised value, then the two Initial Consultants, within ten (10) days after
the Initial Consultant Meeting, shall jointly appoint a mutually agreeable third
appraiser who shall be impartial (the “Third Consultant”). If the Initial
Consultants fail to agree upon and appoint the Third

41

--------------------------------------------------------------------------------




Consultant within such ten (10)-day period, then either of NorthStar Member or
TFG Member may request that JAMS appoint the Third Consultant within ten (10)
days after such request, and the parties hereto shall be bound by any
appointment so made within such 10-day period. If the Third Consultant shall not
have been appointed within such 10-day period, then either of NorthStar Member
or TFG Member may apply to any court having jurisdiction to make such
appointment. The Third Consultant shall subscribe and swear to an oath to fairly
and impartially select the appraised value of the Properties and all other
assets of the Venture and its Subsidiaries as of the Removal Date which, in his
or her opinion, more accurately reflects the appraised value at issue. The Third
Consultant shall conduct such hearings as he or she deems appropriate. Within
five (5) business days after the Third Consultant has been appointed, the Third
Consultant shall select the appraised value (i.e., the Third Consultant must
choose either the appraised value of the first Initial Consultant or the second
Initial Consultant) which, in his or her opinion, more accurately reflects the
fair market value of the Properties and all other assets of the Venture and its
Subsidiaries, and shall notify NorthStar Member and TFG Member of such selection
in writing and such closest appraised value shall be deemed to be the fair
market value of the Properties and all other assets of the Venture and its
Subsidiaries. The fees and expenses of any such appraisal shall be borne by the
parties equally, but each party shall bear the expense of the Initial Consultant
appointed by it (or the Initial Consultant that should have been appointed by
it) and its attorneys and experts as well as any expenses of presenting its own
proof. The NorthStar Member and the TFG Member shall each have the right to
submit such data and memoranda to each of the appraisers in support of their
respective positions as they may deem necessary or appropriate. Each appraiser
shall be a real estate broker having at least five (5) years’ experience
valuation of senior living facilities in the United States. It is expressly
understood, and each appraiser shall acknowledge and agree, that any
determination of the appraised value shall be based on all relevant factors. The
appraisers shall not have the power to add to, modify or change any provision of
the Agreement, and the jurisdiction of the appraisers is accordingly limited.
7.06.    Goods and Services from Affiliates and Professionals. (a) Except as set
forth in Section 7.06(b) and Section 7.06(c), neither Member shall cause or
permit the Venture or any Subsidiary to enter into (iv) any Affiliate Agreement
(or permit any property manager, managing agent or other agent of the Venture or
any Subsidiary to enter into any Affiliate Agreement) unless such agreement or
arrangement has been approved by the Member that is not an Affiliate of the
counterparty to such Affiliate Agreement after the nature of the relationship or
affiliation and the terms of such agreement or arrangement have been fully
disclosed in writing or (v) any agreement with the Manager or any subsidiary of
the Manager that would cause the Venture to receive any income from the Manager
or any subsidiary thereof.
(b)    Subject in all respects to the provisions of Section 7.06(d), the Members
hereby acknowledge that an Affiliate of the TFG Member shall serve as Manager of
each of the Properties pursuant to a separate Management Agreement for each
Property between the Manager and a subsidiary of the Operating Venture. The
Members hereby approve the terms of the Management Agreement in the form
attached hereto as Exhibit K and authorize the performance of the duties and
obligations of the Manager thereunder by the Manager. Notwithstanding anything
to the contrary, the Operating Venture or applicable subsidiary thereof shall
have the right (exercisable on behalf of the Operating Venture or applicable
subsidiary by the NorthStar Member (as defined

42

--------------------------------------------------------------------------------




in the Operating Venture Agreement) as provided in Section 7.06(d) of the
Operating Venture Agreement) to terminate any Management Agreement (A) as to any
Property upon a sale or other disposition (direct or indirect) of such Property
and (B) as to any Property or all Properties during any period in which the
NorthStar Member (as defined in the Operating Venture Agreement) has the right
to remove the TFG Member (as defined in the Operating Venture Agreement) as the
Administrative Member (as defined in the Operating Venture Agreement) or the TFG
Member (as defined in the Operating Venture Agreement) is not serving as the
Administrative Member (as defined in the Operating Venture Agreement) or no
longer owns an Interest in the Operating Venture.
(c)    Intentionally Omitted.
(d)    Each Member shall have the unilateral right (but not the obligation) to
exercise, on behalf of the Venture, all rights of the Venture or any Subsidiary,
as applicable, to enforce or exercise any right, remedy or option under any
Affiliate Agreement (including the Management Agreements) with an Affiliate of
the other Member (including, without limitation, the terminating of, or the
bringing of any summary proceeding, litigation, suit or other action to enforce,
such Affiliate Agreement pursuant to the terms thereof), and the right to
execute documents on behalf of the Venture or cause the Venture to execute
documents on behalf of any Subsidiary in connection therewith.
(e)    The Administrative Member shall employ, on behalf of the Venture, the
Venture Attorneys and the Venture Accountants, and no other Person shall be
retained to provide legal or accounting services to the Venture without the
approval of the NorthStar Member.
7.07.    Approved Business Plan and Budget. (a) For each Fiscal Year commencing
after the 2015 Fiscal Year, the Administrative Member shall prepare and deliver
to the NorthStar Member, not later than November 1 of the immediately preceding
Fiscal Year, a draft business plan of the Venture and each Subsidiary, including
detailed cash flow projections and underlying assumptions, and a draft operating
and capital budget and plan (collectively, a “Draft Annual Plan and Budget”)
with respect to the Venture Assets, the Subsidiaries and each Property for the
upcoming Fiscal Year, which Draft Annual Plan and Budget shall be approved by
the Administrative Member prior to delivery thereof to the NorthStar Member.
Each Draft Annual Plan and Budget shall (i) be in the form attached hereto as
Exhibit D, (ii) set forth separately on a month-by-month basis all anticipated
revenue, operating expenses (including any amounts payable to the Manager
pursuant to any Management Agreement), other Charges, capital and other costs
and expenses of the Venture, each Subsidiary and each Property for such Fiscal
Year (including detailed cash flow projections after debt service and reserves),
on a Property-by-Property and combined portfolio basis, (iii) set forth leasing
parameters for each Property setting forth the rates for entry fees and monthly
rates (as well as permitted discounts and concessions), together with other
charges billable to residents, and (iv) set forth all underlying assumptions.
(b)    (i)    If the NorthStar Member shall approve the entire Draft Annual Plan
and Budget proposed by the Administrative Member, the same shall constitute the
approved operating and capital budget and plan for the applicable Fiscal Year
(each approved Draft Annual Plan and Budget being an “Approved Business Plan and
Budget”).

43

--------------------------------------------------------------------------------




(ii)    If the NorthStar Member objects to any aspect of the Draft Annual Plan
and Budget proposed by the Administrative Member, then the Administrative
Member, within ten (10) days after its receipt of such objection, shall (A)
revise such Draft Annual Plan and Budget in its reasonable discretion to attempt
to address and incorporate the NorthStar Member’s objections and (B) re-submit
the same to the NorthStar Member. The foregoing provisions of this Section
7.07(b)(ii) shall be repeated until there is an Approved Business Plan and
Budget for the Fiscal Year in question acceptable to the Administrative Member
that has been proposed by the Administrative Member and approved by the
NorthStar Member.
(iii)    If the NorthStar Member has not approved a proposed Draft Annual Plan
and Budget for any Fiscal Year by the first day of the Fiscal Year to which it
relates, then for purposes hereof, until a Draft Annual Plan and Budget for such
Fiscal Year is approved, the Approved Business Plan and Budget for such Fiscal
Year (a “CPI‑Budget Year”) shall be the same as the Approved Business Plan and
Budget for the previous Fiscal Year but with an increase in each line item by
the lesser of (A) three percent (3.0%) or (B) the same percentage as the
percentage increase (if any) in the CPI from the CPI published in the month that
is 13 months prior to the first month in such CPI‑Budget Year to the CPI
published one month prior to the first month in such CPI‑Budget Year; provided,
that (x) Non-Discretionary Expenses may be incurred as necessary without regard
to any such limitations during the CPI‑Budget Year in question, and (y) capital
expenditure line items shall not carry forward other than the unexpended portion
of any capital expenditure line items set forth in the prior Approved Business
Plan and Budget for projects not yet competed. For purposes hereof, “CPI” shall
be the Consumer Price Index for All Urban Consumers, All Areas (base year
1982-1984 = 100) published by the United States Bureau of Labor Statistics.
(c)    The Members have each heretofore approved and agreed upon the Approved
Business Plan and Budget for the Venture and the Properties for the balance of
the 2015 Fiscal Year, which Approved Business Plan and Budget is attached hereto
as Exhibit D.
(d)    Intentionally Omitted.
(e)    Intentionally Omitted.
7.08.    Compensation; Reimbursement for Expenses; Other Expenses. (a) No Member
and no employee of any Member, as such, shall be entitled to any salary or other
compensation for any services rendered or to be rendered by it to the Venture;
provided, that the reasonable out-of-pocket expenses incurred by the
Administrative Member in its capacity as such in connection with the performance
of its duties hereunder shall be reimbursed by the Venture as a Charge (it being
understood that the TFG Member, in its capacity as the Administrative Member,
shall not be entitled to be paid or reimbursed by the Venture or any Subsidiary
under this Agreement for any costs and expenses incurred by any Affiliate of the
TFG Member pursuant to any Agreement with such Affiliate to the extent such
costs and expenses are duplicative of amounts separately reimbursed by the
Venture or any Subsidiary to such Affiliate under such Affiliate Agreement).
(b)    Subject to Section 7.08(c), all fees and disbursements of third-party
accountants, attorneys and consultants (including environmental, engineering and
appraisal consultants) retained by the Venture (but not the Members) and
incurred in connection with the transactions contemplated

44

--------------------------------------------------------------------------------




hereby and the preparation, negotiation, execution and delivery of any and all
documents related to the Venture shall be paid by the Venture.
(c)    Without duplication of any amounts paid by the Venture pursuant to
Section 7.08(b), the Venture shall reimburse each of the NorthStar Member and
the TFG Member on the Closing Date for all out-of-pocket expenses incurred by
such party in connection with the negotiation of the Purchase Agreement (and
associated acquisition financing) and the transactions contemplated by this
Agreement (including, without limitation, all due diligence costs, travel costs,
transfer taxes, costs of third party environmental, engineering, appraisal and
other consultants and attorneys and other closing costs incurred in connection
therewith) as set forth on the preliminary pro forma sources and uses statement
attached hereto as Exhibit G as the same may be updated by the Members as of the
Closing Date in accordance with clause (ii) of Section 7.11(c).
(d)    Each of the Members shall pay their own respective attorneys’ fees and
expenses incurred in connection with the preparation, negotiation, execution and
delivery of this Agreement, the Operating Venture Agreement and the Management
Agreements.
7.09.    Intentionally Omitted.
7.10.    Other Business Ventures; Non-Compete. Subject to the provisions of this
Section 7.10, the Venture and the Members: (a) recognize that the Members and
their Affiliates, and their respective members, partners, shareholders,
officers, directors, employees, agents and representatives, have or may in the
future have other business interests, activities and investments, independently
or with others, some of which may be in conflict or competition with the
business of the Venture; (b) agree that the Members and their Affiliates, and
their respective members, partners, shareholders, officers, directors,
employees, agents and representatives, are entitled to carry on such other
business interests, activities and investments; (c) agree that neither the
Venture, the other Members, nor any of their respective members, partners,
shareholders, officers, directors, employees, agents or representatives, shall
have any right, by virtue of this Agreement or otherwise, in or to such business
interests, activities and investments, any interests therein or the income or
profits derived therefrom; and (d) agree that the pursuit of such business
interests, activities and investments, even if competitive with the business of
the Venture, shall not be deemed wrongful or improper. Notwithstanding the
foregoing, except with respect to the Properties, none of the TFG Member, the
Key Principals, any other Person Controlled by the Key Principals or any of
their respective Affiliates, without the consent of the NorthStar Member, shall
acquire or invest in any property on which any Person plans to develop a senior
living facility within a radius distance of five (5) miles measured from any
Property; provided, that the Members hereby agree that the current development
and ownership of the property known as “Hacienda at the River” in Tucson,
Arizona by an Affiliate of the TFG Member shall not be deemed to be a violation
of this Section 7.10.
7.11.    Acquisition of the Properties; Adjacent Parcels; Etc.. (a) Subject to
the remaining provisions of this Section 7.11, each Member and the Venture shall
cause the closing to occur under the Purchase Agreement and the applicable
Subsidiary to acquire the applicable Property on the closing date under the
Purchase Agreement (as such date may be extended by the parties thereto, each a
“Closing Date”) pursuant to and in accordance with the terms of the Purchase
Agreement.

45

--------------------------------------------------------------------------------




(b)    On or prior to the Closing Date, the NorthStar Member shall cause Buyer
(i) either (y) to assign to the Venture or applicable Subsidiaries all or a
portion of its right, title and interest in the Purchase Agreement relating to
the Properties or (z) to designate each of the applicable Subsidiaries to take
title to each of the applicable Properties on the Closing Date, and (ii) to
designate Master Lease Landlord or one or more subsidiaries thereof to take
title to each of the applicable Master Lease Properties on the Closing Date.
(c)    The Administrative Member shall use commercially reasonable efforts to
take, or cause to be taken (or if the Administrative Member does not take such
actions (or cause such actions to be taken) or the NorthStar Member otherwise
elects, the NorthStar Member may take) all actions as are necessary, appropriate
or advisable to cause the transactions contemplated by the Purchase Agreement to
occur on the Closing Date thereunder; provided, that (i) neither Member shall
amend or modify the Purchase Agreement, or waive any right of the Venture or
applicable Subsidiary thereunder (including, without limitation, a waiver of any
conditions to closing thereunder), without the prior written consent of the
other Member (which consent shall not be unreasonably withheld, conditioned or
delayed with respect to any extension of the Closing Date) and (ii) any sources
and uses, funds flow statements and apportionment or proration determinations
pertaining to the closing under the Purchase Agreement shall be subject to the
prior approval of both Members. If the Venture or applicable Subsidiary has the
right to terminate the Purchase Agreement (or if the Purchase Agreement will
automatically terminate if the Venture or applicable Subsidiary does not deliver
notice causing the Purchase Agreement not to terminate) and receive a return of
the Deposit thereunder and any other reimbursable expenses pursuant to the
Purchase Agreement, whether by reason of a seller breach of the Purchase
Agreement or the failure of the conditions precedent to the Buyer’s obligation
to close, or otherwise, then, unless the Members jointly agree to waive or
forego such termination right, the Administrative Member shall cause the Venture
or applicable Subsidiary to exercise such termination right and seek such
reimbursements; provided, that if only one Member (the “Non-Investing Member”)
desires to cause the Venture or applicable Subsidiary to exercise such
termination right, the Member that does not wish to terminate (the “Investing
Member”) shall have the right, upon written notice to the Non-Investing Member
given prior to the exercise of such termination right and at least one (1)
Business Day before the expiration of any such termination right, to proceed
with the closing under the Purchase Agreement outside of the Venture; provided,
that prior to the expiration of any such termination right, such Investing
Member refunds to the Non-Investing Member any and all funds contributed by the
Non-Investing Member to the Venture with respect to such Property.
(d)    If the Purchase Agreement is terminated without consummating the
transactions contemplated therein, any amounts received by the Venture or any
Subsidiary as a result of such termination (including by reason of the return of
the Deposit or any ERLA Deposits) shall be distributed to the Members in
accordance with the amounts funded by the Members with respect to the Purchase
Agreement.
(e)    Set forth on Exhibit B attached hereto are the allocations of the
Purchase Price (as defined in the Purchase Agreement) for each of the Properties
that are agreed upon as between the NorthStar Member and the TFG Member. As
between the Venture (acting for Buyer) and Seller, the NorthStar Member shall
conduct and control and the allocations of the Purchase Price for each

46

--------------------------------------------------------------------------------




of the Properties under the Purchase Agreement and, to the extent the final
allocations of the Purchase Price for each of the Properties under the Purchase
Agreement that are agreed upon between Buyer and Seller differ from the
allocations set forth on Exhibit B attached hereto, then the allocations set
forth on Exhibit B attached hereto shall be updated accordingly.
(f)    Without limiting the foregoing provisions of this Section 7.11, prior to
the Closing Date, the Members may conduct or continue to conduct reasonable and
customary due diligence of the applicable Property on behalf of the Venture,
including, among other things, physical and environmental due diligence and a
review of title and survey. The Members agree to keep each other reasonably
informed regarding their respective due diligence investigation (including title
and survey) and to provide each other with copies of the title commitment, title
documents, survey and other material due diligence items (including summaries
thereof) which are received by either Member and requested by the other.
Provided that the Members conduct their investigations of the Properties in good
faith and in the absence of gross negligence, fraud, intentional
misrepresentation or willful misconduct, neither Member shall have any liability
to the Venture or the other Member hereunder relating to the condition of any
Properties or any other issues related to the acquisition of any Property.
(g)    With respect to the skilled nursing facility component of the Properties
known as the Washington House Property and the Albemarle Property, the Members
shall, in good faith consider and discuss and, to the extent mutually agreeable
by the Members in their sole (but good faith) discretion, formulate and
implement, a plan to lease (or cause the Operating Venture to lease) such
components in a REIT-compliant manner to an affiliate of the TFG Member or to a
third party operator on terms and conditions mutually acceptable to the
NorthStar Member and the TFG Member in their sole (but good faith) discretion.
Nothing in this Section 7.11(g) shall obligate either Member to agree to
anything definitive with respect to the subject matter of this Section 7.11(g).
(h)    On the Closing Date, the applicable Subsidiaries shall take title to each
of the applicable adjacent parcel properties set forth on Exhibit J (each such
parcel, an “Adjacent Parcel”). With respect to each Adjacent Parcel, the Members
shall work together in good faith (i) to formulate and agree upon a plan of
development mutually acceptable to the NorthStar Member and the TFG Member no
later than six (6) months from the Closing Date, and (ii) to satisfy all
conditions necessary to commence, and to commence, construction in accordance
with such plan (including, but not limited to, obtaining any necessary
entitlements, closing on any construction financing, etc.) no later than
twenty-four (24) months from the Closing Date. If such timeframes are not timely
satisfied, then, notwithstanding anything to the contrary in this Agreement
(including, without limitation, the provisions of Section 7.02) and unless the
Members mutually agree otherwise, the applicable Adjacent Parcel shall be
marketed for sale to a third party purchaser that is not an Affiliate of either
Member substantially in accordance with the marketing and sale procedures set
forth in Section 10.03(a), which shall apply mutatis mutandis with respect
thereto; provided, that the purchaser of any such Adjacent Parcel shall be
required to enter into a commercially reasonable non-compete arrangement for the
benefit of the applicable Fountains Property, acceptable to the NorthStar Member
and the TFG Member in their commercially reasonable discretion, such that the
project to be developed on such Adjacent Parcel is not used for a use that is
competitive with the use of the applicable Fountains Property adjacent to such
Adjacent Parcel as a seniors housing facility. For

47

--------------------------------------------------------------------------------




the avoidance of doubt, the net proceeds of any such sale shall constitute Net
Extraordinary Cash Flow.
(i)    On the Closing Date, (y) the NorthStar Member shall cause Master Lease
Landlord and (z) the TFG Member shall cause Master Lease Tenant, (A) to complete
all schedules and exhibits to the Master Lease Agreement, (B) complete all dates
and other blanks in the form of Master Lease Agreement and (C) execute and
deliver to each other four (4) fully assembled originally executed counterparts
of the Master Lease Agreement.
(j)    Intentionally omitted.
(k)    On the Closing Date, the NorthStar Member and the TFG Member shall cause
the Operating Venture to be formed and shall enter into, or cause its Affiliate
to enter into, as applicable, the Operating Venture Agreement, which agreement
shall (i) be based on that certain Limited Liability Company Agreement of
Watermark Aqua Operator, LLC dated as of December 27, 2013 between Affiliates of
the NorthStar Member and the TFG Member and (ii) reflect revisions thereto that
are consistent with the terms and conditions of this Agreement.
(l)    The Members acknowledge that, as of the date hereof, (i) Watermark NY
Tenant is a tenant pursuant to the Millbrook Lease, which is a net lease that
requires Watermark NY Tenant to be responsible for all of the burdens,
obligations and liabilities of, and enjoy all of the rents, revenues and
benefits associated with the premises demised thereunder, (ii) Watermark NY
Tenant is a tenant pursuant to the RiverVue Lease, which is a net lease that
requires Watermark NY Tenant to be responsible for all of the burdens,
obligations and liabilities of, and enjoy all of the rents, revenues and
benefits associated with the premises demised thereunder, (iii) Manager manages
the Millbrook Property on behalf of Watermark NY Tenant pursuant to the
Millbrook Management Agreement, and (iv) Manager manages the RiverVue Property
on behalf of Watermark NY Tenant pursuant the RiverVue Management Agreement. The
Members further acknowledge that (y) the economic arrangements and the relative
allocation of risks and responsibilities as between the applicable landlord
entities under each of the Millbrook Lease and the RiverVue Lease, Watermark NY
Tenant and Manager under the Millbrook Lease and the Millbrook Management
Agreement, and the RiverVue Lease and the RiverVue Management Agreement, are
different than (z) the economic arrangements and the relative allocation of
risks and responsibilities that would apply with respect to the Millbrook
Property and the RiverVue Property between the applicable subsidiaries of the
Operating Venture and Manager under a Management Agreement with respect to each
such Property in substantially for the form attached hereto as Exhibit K.
Accordingly, the Members hereby agree that they will use commercially reasonable
efforts to agree upon and implement an interim solution on and as of the Closing
Date and a more long-term solution thereafter, in each case subject to
compliance with all applicable regulatory and other legal requirements, in order
to ensure that (A) the economic arrangements and the relative allocation of
risks and responsibilities with respect to the Millbrook Property and the
RiverVue Property between the applicable subsidiaries of the Operating Venture
and Manager are as close as possible to that which would apply if they were each
direct parties to a Management Agreement with respect to each such Property in
substantially for the form attached hereto as Exhibit K, and the Millbrook Lease
and RiverVue Lease did not exist, and (B) David Freshwater, in his capacity as
the sole shareholder of

48

--------------------------------------------------------------------------------




Watermark NY Tenant, shall not bear any personal liability associated with the
operations of the Millbrook Property or the RiverVue Property by virtue of his
ownership of Watermark NY Tenant (other than to the extent attributable to his
own fraud, gross negligence or willful misconduct). If requested by a lender
providing financing to the Venture, the TFG Member shall cause Watermark NY
Tenant to execute a subordination non-disturbance and attornment agreement in
customary form in favor of such lender providing financing to the Venture and
reasonably acceptable to Watermark NY Tenant (it being acknowledged and agreed
that Watermark NY Tenant hereby approves of the form of subordination
non-disturbance and attornment agreement of the lender providing financing to
the Venture on the Effective Date).
(m)    The final forms of each Interim Bridging Document (as defined in the
Purchase Agreement) shall be subject to the reasonable approval of the TFG
Member and the NorthStar Member (in the case of any Property) or the reasonable
approval of the TFG Member (in the case of any Master Lease Property), and shall
include provisions necessary to accommodate requirements of the specific
jurisdictions in which the applicable Fountains Property is located.
7.12.    REIT Compliance. (a) The Administrative Member acknowledges that, as of
the date hereof, the NorthStar Member or certain direct or indirect owners of
the NorthStar Member are qualified or intend to qualify as a REIT (each such
entity, a “REIT Entity”). Accordingly, the Administrative Member shall use
commercially reasonable best efforts to manage and operate the Venture and the
Subsidiaries such that the nature of its assets and gross revenues (as
determined pursuant to Section 856(c)(2), (3) and (4) of the Code) would permit
the Venture to qualify as a REIT and to avoid any “income from foreclosure
property” within the meaning of Section 857(b)(4) of the Code and any “net
income from prohibited transactions” under Section 857(b)(6) of the Code
(determined as if the Venture were a REIT but without regard to Sections
856(c)(6) and (7) of the Code). The Administrative Member shall take or refrain
from taking, as the case may be, such actions as are reasonably requested by the
NorthStar Member to protect the status of any REIT Entity as a REIT but the
Administrative Member shall not be charged with making independent
determinations as to the qualification or status of a REIT Entity as a REIT. In
furtherance of the foregoing, Administrative Member shall not allow the Venture
or any Owner or Subsidiary to: (i) invest any excess funds in any investment
that would not be treated as cash, cash items, or government securities for
purposes of Section 856(c) of the Code; (ii) enter into any lease with any
person that will result in a rental payment to the lessor that is dependent in
whole or in part on (A) the net income or profits of any lessee or sublessee or
(B) the lessee’s or sublessee’s receipts or sales in excess of determinable
dollar amounts; (iii) enter into any lease for any Property or any portion
thereof pursuant to which any rents attributable to personal property constitute
more than 15% of the aggregate rents received in connection with such lease
within the meaning of Section 856(d)(1)(C) of the Code; (iv) provide, or enter
into any lease, contract, agreement, or other arrangement with any person
pursuant to which the Venture or any Subsidiary is required to provide, to a
tenant of a Property services other than those usually or customarily rendered
in connection with the rental of space for occupancy only within the meaning of
Treasury Regulations Section 1.512(b)-1(c)(5); (v) engage in a prohibited
transaction within the meaning of Section 857(b)(6) of the Code; (vi) enter into
any agreement under which the Venture or any Subsidiary would receive any income
from the Manager or a subsidiary or direct or indirect owner of the Manager;
(vii) own an interest in an entity treated as a corporation for federal income
tax purposes (other than an entity

49

--------------------------------------------------------------------------------




treated as a “taxable REIT subsidiary” with respect to each REIT Entity); (viii)
own a security (as defined for purposes of Section 856(c)(4) of the Code, taking
into account Section 856(m) of the Code); or (ix) enter into any hedging
transaction (as defined in Section 1221(b)(2)(A) of the Code) other than any
such transaction that is clearly identified in accordance with Sections
856(c)(5)(G) and 1221(a)(7) of the Code and Regulations Section 1.1221-2 before
the close of the business day on which it was acquired, originated or entered
into. Notwithstanding the foregoing, the Administrative Member shall not be
deemed to have breached the foregoing provisions of this Section 7.12(a) (and
shall have no liability or be subject to any remedy under this Agreement) with
respect to any specific actions taken by the Administrative Member at the
written direction of, or with the prior approval of, the NorthStar Member,
including the entering into of each Operating Lease (the form of which is hereby
approved by the NorthStar Member).
(b)    If there shall be an amendment or modification to Code or other relevant
rules after the date of this Agreement that adversely impacts any REIT Entity’s
status as a REIT as a result of the activities of the Venture and the
Subsidiaries or any Member’s ownership of an Interest, then (i) the
Administrative Member shall cooperate reasonably with the NorthStar Member and
shall exercise reasonable efforts to effectuate solutions or “workarounds” to
address any REIT qualification concerns under the Code of such REIT Entity
arising out of any such amendment or modification and (ii) the NorthStar Member
shall use reasonable efforts to ensure that any such solutions or “workarounds”,
to the extent practicable, have no material adverse effect on the Administrative
Member.
(c)    The Administrative Member on behalf of the Venture shall use commercially
reasonable efforts to provide all information reasonably requested by the
NorthStar Member related to the business and operation of the Venture, any
Subsidiary or any Owner, including such information as the NorthStar Member may
request in order to determine the qualification as a REIT of any REIT Entity.
(d)    At all times during the term of this Agreement, the TFG Member shall be a
separate legal entity for state law purposes and federal income tax purposes
from any Affiliate of the TFG Member that is serving as a Manager with respect
to any Property and not a direct or indirect subsidiary of the Manager, and the
TFG Member shall maintain and control, separate from any such Affiliated
Manager, its own bank account, books and records and employees.
(e)    The Members acknowledge and agree that an unintentional breach or
violation of this Section 7.12 by the Administrative Member shall constitute a
Removal Event but not an Event of Default (so long as the action that triggered
such breach or violation would not otherwise cause an Event of Default pursuant
to the provisions of this Agreement excluding Section 7.12) and, accordingly,
the sole remedy available to the NorthStar Member in such instance shall be to
remove the Administrative Member pursuant to Section 7.05.
7.13.    Leasing of the Properties. In connection with the acquisition by a
Subsidiary of any Property (other than undeveloped land until it is developed
and ready to be placed in operation), such Subsidiary shall enter into a lease
for such Property, as lessor, to the Operating Venture or a subsidiary thereof,
as lessee, as a senior housing facility that will be treated as a “qualified
health care property” as defined in Section 856(e)(6)(D) of the Code (each, an
“Operating Lease”). The

50

--------------------------------------------------------------------------------




Operating Lease for any such Property shall be substantially in the form of
Exhibit H attached hereto and shall contain such other terms and conditions as
the Members may determine in accordance with the provisions of this Agreement
and agree with the applicable lessee; provided, that, subject to agreement with
the applicable lessee, (i) the initial amount of base rent and, if applicable,
percentage rent payable under any Operating Lease shall be determined by the
NorthStar Member based on a transfer pricing study performed by an independent
accounting firm selected by the NorthStar Member with respect to the applicable
Property, (ii) the NorthStar Member shall be permitted at any time to increase
(or add) the base rent and percentage rent payable under any Operating Lease,
(iii) the NorthStar Member shall be permitted at any time to otherwise modify
the base rent and, if applicable, percentage rent payable under any Operating
Lease based a new or updated transfer pricing study, and (iv) the NorthStar
Member shall be permitted at any time to modify any of the other terms and
conditions of an Operating Lease if the NorthStar Member determines, in good
faith, that such modification is necessary or desirable to better assure the
status of any REIT Entity as a REIT (provided, that the NorthStar Member shall
use reasonable efforts to ensure that any such modifications, to the extent
practicable, have no material adverse effect on the Administrative Member). The
Administrative Member makes no representations or warranties as to whether any
modifications to any Operating Lease made by the NorthStar Member pursuant to
the authority granted in the previous sentence shall assure the status of any
REIT Entity as a REIT.
7.14.    Subsidiaries; Authorized Signatories. (a) All of the provisions of this
Agreement regarding the management and governance of the Venture shall apply to
the management and governance of each Subsidiary, whether any such Subsidiary is
managed or controlled directly or indirectly by the Venture, as member, manager,
partner, stockholder or otherwise. Any action to be taken by any of the
Subsidiaries shall for all purposes hereof be construed as an action taken by
the Venture and shall be subject to the same rights and limitations granted and
imposed on the Members under this Agreement, subject to any additional rights
and limitations granted or imposed in the governing documents of such
Subsidiary. In the event that the Venture conducts its business through one or
more Subsidiaries, the Administrative Member shall perform, with no additional
compensation, the same or substantially identical services for each such
Subsidiary as the Administrative Member performs for the Venture, subject to the
terms, conditions, limitations and restrictions set forth in this Agreement.
Without limiting the generality of the foregoing (and notwithstanding anything
contained herein to the contrary), any and all references herein to the Venture
or any Member taking, causing or directing any action on behalf of a Subsidiary
shall be deemed to refer to the Venture causing (or such Member causing the
Venture to cause), in its capacity as a direct or indirect partner, member or
stockholder of such Subsidiary, such action to be taken for and on behalf of
such Subsidiary.
(b)    In addition, each of the Administrative Member and the NorthStar Member
shall be permitted to appoint one or more “Authorized Signatories” of any
Subsidiary in order to accomplish the foregoing, which Authorized Signatories
shall be subject to the same limitations on authority as are set forth in this
Agreement. If the TFG Member is removed as the Administrative Member pursuant to
Section 7.05, each Authorized Signatory of any Subsidiary that was appointed by
the TFG Member shall be deemed automatically removed from such office as an
Authorized Signatory and shall have no further right to act in such capacity.

51

--------------------------------------------------------------------------------




ARTICLE 8.
BANK ACCOUNTS; BOOKS AND RECORDS;
STATEMENTS; TAXES; FISCAL YEAR
8.01.    Books of Account. At all times during the existence of the Venture, the
books of account of the Venture shall be prepared and kept by the Administrative
Member in accordance with GAAP, which shall reflect all of the transactions
relating to the Properties, the Venture and the Subsidiaries and shall be
appropriate and adequate for the business of the Properties, the Venture and the
Subsidiaries, and which books of account shall be maintained at the principal
place of business of the Venture. There shall be maintained at the principal
place of business of the Venture (a) copies of the Venture’s federal, state and
local income tax returns and reports (including all reporting work papers and
documentation), if any, for the six (6) most recent years, (b) a copy of this
Agreement and all amendments thereto and of any financial statements of the
Venture (including all reporting work papers and documentation) for the six (6)
most recent years and (c) copies of all mortgages, deeds of trust and other
documents evidencing Mortgage Loans, leases to which the Venture or any
Subsidiary is a party or by which the Venture or any Subsidiary is bound,
brokerage agreements to which the Venture or any Subsidiary is a party or by
which the Venture or any Subsidiary is bound, the Management Agreement,
Contracts, all permits and licenses relating to any of the Properties (other
than to the extent the same are required to be kept at the applicable
Properties), all easements and other recorded and unrecorded agreements
affecting any of the Properties or to which the Venture or any Subsidiary is a
party or by which the Venture or any Subsidiary is bound and other Venture
records. Any Member or its duly authorized representatives shall have the right
at any time to inspect and copy such books of account during normal business
hours upon reasonable notice. Any Member and its duly authorized representatives
shall have the right to examine (and copy) or conduct an audit of the Venture’s
books and records at any time during normal business hours and upon reasonable
notice at the Venture’s principal place of business. Any such examination or
special audit (i.e., audits other than the annual audits for the Venture which
shall be conducted as of December 31 at the Venture’s sole cost and expense)
shall be performed at such Member’s sole cost and expense.
8.02.    Fiscal Year. Unless the Members shall agree otherwise, the fiscal year
of the Venture for financial, accounting, federal, state and local income tax
purposes (the “Fiscal Year”) shall be the calendar year (except that the first
Fiscal Year of the Venture (for financial and accounting purposes) shall begin
on the date hereof and the last Fiscal Year of the Venture shall end on the last
day of the term of this Agreement).
8.03.    Bank Accounts. Subject to the requirements of any applicable Mortgage
Loans, all funds of the Venture and each Subsidiary shall be deposited in the
Venture’s or such Subsidiary’s name, as applicable, in one or more separate bank
accounts (each, a “Bank Account”) at a bank selected by the Administrative
Member with the consent of the NorthStar Member, and representatives of the
NorthStar Member may, at its election, be authorized signatories of any such
account. Each such Bank Account shall be used exclusively for the Venture’s or a
Subsidiary’s funds, as applicable, and no other funds shall be commingled
therein. Withdrawals may be made from such Bank Account only for purposes
authorized under this Agreement. All withdrawals from the Bank Account in excess
of $25,000 shall be made only upon the signature of an authorized

52

--------------------------------------------------------------------------------




signatory of the Administrative Member which authorized signatory shall be
either David Freshwater or David Barnes and such other individuals as may be
designated by the Administrative Member and approved by the NorthStar Member.
8.04.    Financial Statements. (a) Commencing after the conclusion of the 2015
calendar year, within 12 Business Days after the end of each Fiscal Year, the
Administrative Member shall prepare and deliver to the Members draft financial
statements of the Venture on a consolidated basis for such Fiscal Year, and
within 45 days after the end of each Fiscal Year, the Administrative Member
shall prepare and deliver to the Members final unaudited financial statements of
the Venture on a consolidated basis for such Fiscal Year together with a
certification from the Administrative Member to the NorthStar Member in a form
reasonably acceptable to the NorthStar Member, and within 90 days (or such short
time period as may be required by any Lender) after the end of each Fiscal Year,
the Administrative Member shall prepare and deliver to the Members final audited
financial statements of the Venture on a consolidated basis for such Fiscal Year
which shall be audited by the Venture Accountants in accordance with generally
accepted auditing standards (the “Annual Report”); in each case, along with, to
the extent not included as part of such draft, final or final audited financial
statements, a balance sheet, an income statement, statements of cash flow
(including Net Ordinary Cash Flow and Net Extraordinary Cash Flow) for the
Properties, a trial balance, a debt summary and such other information set forth
in the NorthStar Member’s annual asset management reporting requirements
attached hereto as Exhibit F-1, all of which (except for the reports of Net
Ordinary Cash Flow and Net Extraordinary Cash Flow and other reports prepared on
a cash basis) shall be prepared in accordance with GAAP and shall present fairly
and accurately the financial position and operating results of the Venture, the
Subsidiaries and the Properties.
(b)    Within 12 Business Days after the end of each calendar quarter, the
Administrative Member shall prepare and deliver to the Members an unaudited
financial report for the Venture, each Subsidiary and the Properties for such
calendar quarter (the “Quarterly Report”). The Quarterly Report shall include
the following: a balance sheet, income statement, statement of cash flows
(including Net Ordinary Cash Flow and Net Extraordinary Cash Flow), a trial
balance, statements of the Members’ Capital Accounts, a debt summary and such
other information set forth in the NorthStar Member’s quarterly asset management
reporting requirements attached hereto as Exhibit F-1 or that the NorthStar
Member may reasonably request, all of which (except for the reports of Net
Ordinary Cash Flow and Net Extraordinary Cash Flow and other reports prepared on
a cash basis) shall be prepared in accordance with GAAP and shall present fairly
and accurately the financial position and operating results of the Venture, the
Subsidiaries and the Properties. Each Quarterly Report shall also include a
certification from the Administrative Member to the NorthStar Member in a form
reasonably acceptable to the NorthStar Member that the Venture is in compliance
with all of its debt covenants and that the Administrative Member does not
anticipate any debt covenant noncompliance for the forward 12-month period or,
if the Venture is not in compliance with any of its debt covenants or the
Administrative Member anticipates any debt covenant noncompliance for the
forward 12-month period, a statement specifying each such noncompliance or
anticipated noncompliance. Material deviations from the Approved Business Plan
and Budget and pro forma shall be accompanied by the Administrative Member’s
narrative explanation.

53

--------------------------------------------------------------------------------




(c)    Within 12 Business Days after the end of each calendar month, the
Administrative Member shall prepare and deliver to the Members an unaudited
financial report for the Venture, each Subsidiary and the Properties for the
preceding month (the “Monthly Report”). The Monthly Report shall include the
following: a discussion of the operating and financial performance of the
Venture for the period, leasing updates, a balance sheet, an income statement,
statement of cash flows (including Net Ordinary Cash Flow and Net Extraordinary
Cash Flow), statements of the Members’ Capital Accounts, statements of the
Members’ Capital Contributions, statements of the Members’ Outstanding Capital
Contributions, statements of the Members’ Percentage Interests, statements of
capital expenditures, a rent roll schedule, an accounts receivable aging
schedule, an accounts payable summary, an accounting of actual expenditures and
revenues compared to those set forth in the Approved Business Plan and Budget,
an accounting of all withdrawals and explanations of any “working capital” with
respect to each Property, and such other information set forth on the NorthStar
Member’s monthly asset management reporting requirements attached hereto as
Exhibit F-1 or that the NorthStar Member may reasonably request. In addition,
within 12 Business Days after the end of each calendar month, the Administrative
Member shall prepare and deliver to the Members the Administrative Member’s
standard financial reporting package with respect to the Venture and the
Properties, an example of which is attached hereto as Exhibit F-2. Deviations
from the Approved Business Plan and Budget in excess of the lesser of ten
percent (10%) of the applicable line item or $10,000 shall be accompanied by the
Administrative Member’s narrative explanation.
(d)    The Administrative Member shall cause the Venture to deliver to the
NorthStar Member (i) such additional reports or other information set forth on
Exhibit F-1 attached hereto within the applicable time periods set forth thereon
and (ii) such information, and at such times, as the NorthStar Member shall
reasonably request in order for any direct or indirect owner of the NorthStar
Member to continue to qualify as, and to determine whether it will or will
continue to qualify as, a REIT for federal income tax purposes.
(e)    Within 5 Business Days after Administrative Member’s receipt of any of
the following, Administrative Member shall deliver to the NorthStar Member
copies of same along with any related documentation:
(i)    any survey, inspection, audit, or review conducted by or on behalf of any
governmental authority received by Administrative Member related to the
Properties or the business, including state department of health licensing
surveys and all subsequent corrective action plans and correspondence with
governmental authorities related to such survey, inspection, audit, or review;
(ii)    any life safety code reports;
(iii)    any notice of any other restriction that is likely to have an adverse
effect on the Venture, the Members, the Properties, the operation of the
business, or the operation of each Property for its primary intended use;
(iv)    any and all written notices from any Governmental Authority that (1) any
license is being downgraded, revoked, terminated, suspended, restricted or
conditioned or may not

54

--------------------------------------------------------------------------------




be renewed or reissued or that action is pending or being considered to
downgrade, revoke, terminate, suspend, restrict or condition (or not renew or
reissue) any such license, (2) any violation, fine, finding, investigation or
corrective action concerning any license is pending or being considered,
rendered or adopted, or (3) any legal requirement or any health or safety code
or building code violation or other deficiency has been identified;
(v)    licenses issued or renewed in the future by a governmental authority; and
(vi)    any and all notices from any governmental authority which state that the
Government Payor certification of a Property is being downgraded to a
substandard category, revoked, or suspended, or that action is pending or being
considered to downgrade any such certification. Administrative Member shall
provide complete and accurate copies of all annual Government Payor cost reports
for each Property within 10 days of filing such cost reports.
(m)    In addition to the foregoing, the Administrative Member shall deliver to
each Member a copy of each such financial statement and other periodic report
required to be delivered to the lender pursuant to the terms of any Mortgage
Loan, simultaneously with the delivery of such statement or other report to the
lender under such Mortgage Loan.
8.05.    Tax Returns; Tax Matters Partner. (a) The Administrative Member shall
cause all Venture tax returns to be timely prepared so that they may be filed
with the applicable government authorities within allowable time periods,
including extensions, which tax returns shall not be filed until the NorthStar
Member consents to such filing and shall provide to any Member such other
information as may be reasonably requested by such Member relating to the
Venture’s tax matters. In furtherance of the foregoing the Administrative Member
shall, as soon as practicable, cause to be submitted drafts of all income tax
returns (including all related schedules and exhibits and upon request, copies
of all supporting work papers) to the NorthStar Member for its consent to the
filing of such returns, which shall be provided at least 30 days prior to the
required filing date and prior to filing the same and in the case of any annual
income tax returns. In addition, the Administrative Member shall cause to be
provided to the NorthStar Member: (1) within 25 days after the end of each
calendar quarter, an estimate of the Venture’s gross assets as of such
quarter-end (broken down by amount and asset type for purposes of and as
specified in Section 856(c)(4) of the Code) and gross income for the year
through such quarter-end (broken down by income type as determined for purposes
of and as specified in Section 856(c)(2) and (3) of the Code), (2) at least 5
Business Days prior to each quarterly estimated tax payment date for calendar
year corporations, an estimate of the NorthStar Member’s share of the Venture’s
taxable income or loss with respect to such calendar quarter, and (3) within 25
days after the end of each taxable year, estimated information necessary for
such Member to prepare any required 1099-DIV forms. Notwithstanding the above,
the Administrative Member will cause to be provided to each Member with (i)
estimates of its IRS Schedule K-1 items with respect to any taxable year within
20 days after the end of such taxable year and (ii) a final IRS Schedule K-1
with respect to the taxable year no later than May 31st following such taxable
Year.
(b)    The NorthStar Member shall be the tax matters partner (as described in
Section 6231(a)(7) of the Code and similar provisions of state and local tax
law) of the Venture. In the event the Venture shall be the subject of an income
tax audit by any U.S. federal, state, or local authority, to

55

--------------------------------------------------------------------------------




the extent the Venture is treated as an entity for purposes of such audit,
including administrative settlement and judicial review, the tax matters partner
shall be authorized to act for, and its decision shall be final and binding
upon, the Venture and each Member thereof. Moreover, each Member agrees that
without the prior written consent of the NorthStar Member, it will not act
independently with respect to any tax audit or proceeding related to the
Venture, including any administrative or judicial review, involving any U.S.
federal, state, or local or non-U.S. tax authority; any settlement, closing, or
similar agreement entered into by the Venture in respect of the Venture with any
such authority; and any voluntary disclosure made by the Venture to any such
authority.
8.06.    Tax Elections. All elections required of permitted to be made under the
Code or any successor thereto and under any state, local or non-U.S. tax law,
shall be made by the NorthStar Member in its sole discretion, provided that if
any such election would have a material, adverse and disproportionate effect to
the TFG Member, such election shall be subject to TFG Member’s consent not to be
unreasonably withheld or delayed, unless the failure to make such election would
adversely affect the ability of any REIT Entity to maintain its status as a
REIT. Notwithstanding the foregoing the Venture shall be treated as a
partnership for federal income tax purposes and no Member shall make any
election (for tax purposes or otherwise) inconsistent with such treatment.
ARTICLE 9.
TRANSFERS AND PLEDGES OF INTERESTS
9.01.    Restrictions on Transfers and Pledges of Interests. (a) Except as
specifically permitted in this Section 9.01, no Member shall, directly or
indirectly, sell, assign, transfer or otherwise dispose of (each such
transaction being herein called a “Transfer”), or pledge, collaterally assign
(including any assignment of income or profits) or otherwise hypothecate or
create or permit to exist a lien against (each such transaction being herein
called a “Pledge”), all or any part of such Member’s Interest without the prior
written consent of the other Members, and any such Transfer or Pledge made in
violation of the foregoing shall be void ab initio. Any of the following (each,
an “Upper Tier Transfer”), whether accomplished directly or indirectly, by
contract, operation of law, voluntarily or involuntarily, shall be deemed a
Transfer or Pledge, as applicable, for purposes hereof:
(i)    any Transfer or Pledge of (A) any partnership interest in any Member that
is a partnership, (B) any limited liability company interest in any Member that
is a limited liability company, (C) any stock in any Member that is a
corporation or (D) any legal or beneficial interest in any Member that is a
trust or other entity;
(ii)    the (A) admission of any additional partner to any Member that is a
partnership, (B) admission of any additional member to any Member that is a
limited liability company, (C) issuance of additional stock in any Member that
is a corporation, or (D) issuance of any additional legal or beneficial interest
in any Member that is a trust or other entity; and
(iii)    the occurrence of any of the transactions described in
Section 9.01(a)(i) or Section 9.01(a)(ii) with respect to any partnership,
limited liability company, corporation, trust or other entity that is itself an
owner of any direct or indirect interest in a Member, or any other

56

--------------------------------------------------------------------------------




transaction, howsoever effected, which changes the beneficial ownership of a
Member from that existing on the date hereof.
(b)    Notwithstanding the foregoing, the following Transfers, Pledges and Upper
Tier Transfers shall be permitted by or in respect of each Member without the
consent of the other Members:
(i)    with respect to the NorthStar Member: (A) any Transfer or Pledge of all
or a portion of the NorthStar Member’s Interest to any entity that is, or in
which the managing member or general partner is, directly or indirectly,
Controlled by or under common Control with the NorthStar Recourse Party, or any
Affiliate thereof (any of the foregoing permitted NorthStar Member transferees
or pledgees being referred to herein as a “Permitted NorthStar Member
Affiliate”); (B) any Upper Tier Transfer in respect of the NorthStar Member as
to any Person among the existing holders of the partnership, limited liability
company, stock or other legal or beneficial ownership interests in such Person
or as to any other Person so long as, after giving effect to such Upper Tier
Transfer, the NorthStar Member is, directly or indirectly, Controlled by a
Permitted NorthStar Member Affiliate; (C) the Transfer by the direct or indirect
members, partners, shareholders or other beneficial owners of the NorthStar
Member of any of their respective direct or indirect beneficial ownership
interests in the NorthStar Member among themselves; and (D) any Transfer of
direct or indirect ownership interests in the NorthStar Recourse Party, or a
Transfer as part of a merger, consolidation or similar transaction involving the
NorthStar Recourse Party; provided, that in all such instances, the NorthStar
Recourse Party or another Person reasonably satisfactory to the TFG Member shall
remain obligated to the TFG Recourse Party under a Contribution Agreement.
(ii)    with respect to the TFG Member: any Upper Tier Transfer in respect of
the TFG Member so long as, after giving effect to such Upper Tier Transfer: (A)
the Key Principals possess sole control of the policies and management of TFG
Member, and are responsible for the day-to-day management of the same; and (B)
the Key Principals, together with each of their respective Family Members,
beneficially continue to own, directly or indirectly, one hundred percent (100%)
of the equity and other ownership interests in the TFG Member; provided, that
one or more members of senior management of the TFG Member or its Affiliates
designated by the Key Principals, together with their respective Family Members,
may own up to five percent (5%) in the aggregate of the equity and other
ownership interests in the TFG Member (clauses (A) and (B) collectively, the
“Control and Ownership Requirement”).
(iii)    A Transfer, Pledge or Upper Tier Transfer of any interest in a Person
whose securities are listed or traded on a recognized domestic or foreign public
securities exchange or securities quotation system.
9.02.    Conditions Applicable to All Transfers. (a) Notwithstanding anything to
the contrary contained in this Agreement, any Transfer of any Interest by a
Member or any Upper Tier Transfer with respect to a Member shall be made in full
compliance with all applicable statutes, laws, ordinances, rules and regulations
of all federal, state and local governmental bodies, agencies and subdivisions
having jurisdiction over the Venture or any applicable Subsidiary or Property.
In the event that any filing, application, approval or consent is required in
connection with any such transfer, the transferring member shall promptly make
such filing or application or obtain such

57

--------------------------------------------------------------------------------




approval or consent, at its sole expense, and shall reimburse the other Member
for any costs or expenses (including attorneys’ fees) incurred by such Member in
connection with any filing, application, approval or consent.
(b)    Notwithstanding anything to the contrary contained in this Agreement, no
transfer of an Interest (including any Upper Tier Transfer) shall be binding
upon the other Member unless (i) such transfer will not be subject to, or such
transfer, when aggregated with prior transfers in accordance with applicable
law, will not result in the imposition of, any state, city or local transfer
taxes to the Venture, any Subsidiary or the non-transferring Member (except to
the extent it is specifically provided herein that the non-transferring Member
is obligated to pay all or a portion of such taxes), unless the transferring
Member agrees to pay, and actually pays, such transfer tax and to indemnify the
non-transferring Member, (ii) in the case of a transfer of a direct Interest,
such transfer shall be a transfer of the transferring Member’s entire Interest
(rather than a portion thereof), and the transferee shall have delivered to such
other Member an executed and acknowledged assumption agreement pursuant to which
the transferee assumes all the obligations of the transferor accruing from and
after the date of such transfer under, and agrees to be bound by all the
provisions of, this Agreement (or, in the case where the transferee is an
Affiliate of the transferor, from and after the date of this Agreement), subject
to the limitations of liabilities set forth herein, and (iii) in the case of the
transfer of a direct Interest, the transferee shall have executed, acknowledged
and delivered any instruments required under the LLC Act to effect such transfer
and its admission to the Venture. Notwithstanding anything in this Agreement to
the contrary, in no event shall an Interest be transferred to a Person who is
the subject of any pending bankruptcy proceedings, or to a Person who is a minor
or who otherwise lacks legal capacity, and any attempt to effect a transfer to
such a Person shall be void and of no effect and shall not bind the Venture.
(c)    Notwithstanding any transfer made pursuant to this Article 9, the
transferring Member shall remain liable for all of the obligations and
liabilities of the transferring Member under this Agreement, whether accruing
prior to, on or from and after the date of such transfer; provided, that the
transferring Member shall be relieved of any such obligations and liabilities
accruing from and after the date of such transfer (other than a transfer to an
Affiliate of the transferring Member) if the transferee shall have delivered to
the other Member an executed and acknowledged assumption agreement pursuant to
which the transferee assumes all the obligations of the transferring Member
accruing from and after the date of such transfer under, and agrees to be bound
by all the provisions of, this Agreement. In connection with any transfer
permitted under this Article 9, each Member hereby consents to the withdrawal of
the transferring Member as a Member and the admission of the transferee as a
Member with the rights of the transferring Member hereunder.
(d)    The Venture, each Member and any other Person or Persons having business
with the Venture, need deal only with Members who are admitted as Members or as
substituted Members of the Venture, and they shall not be required to deal with
any other Person by reason of transfer by a Member or by reason of the death of
a Member, except as otherwise provided in this Agreement. In the absence of the
substitution (as provided herein) of a Member for a transferring or a deceased
Member, any payment to a Member or to a Member’s executors or administrators
shall acquit the Venture and the Members of all liability to any other Persons
who may be interested in such payment by reason of an assignment by, or the
death of, such Member.

58

--------------------------------------------------------------------------------




(e)    Without the consent of the NorthStar Member, no Transfer shall be
permitted if the Transfer would (i) cause the Venture to terminate under Section
708(b) of the Code; (ii) cause the Venture to fail to qualify from the “private
placement safe harbor” from being treated as a “publicly traded partnership”
under Regulations Section 1.7704-1(h); (iii) cause any REIT Entity to fail to
qualify as a REIT; or (iv) cause the assets of the Venture to be deemed “plan
assets” of any Person subject to ERISA which may own any direct or indirect
interest in the Venture.
9.03.    Admission of Transferee. Any Person who becomes a Member, accepts,
ratifies and agrees to be bound by all actions duly taken pursuant to the terms
and provisions of this Agreement by the Venture prior to the date of its
membership in the Venture and, without limiting the generality of the foregoing,
specifically ratifies and approves all agreements and other instruments as may
have been properly executed and delivered on behalf of the Venture in accordance
with this Agreement prior to said date and which are in force and effect on said
date. Unless and until a transferee is admitted as a substituted Member, the
transferee shall be entitled only to allocations and distributions with respect
to such Interest in accordance with this Agreement, and shall have no right to
any information or accounting of the affairs of the Venture, shall not be
entitled to inspect the books or records of the Venture, and shall not have no
right to exercise any of the powers, rights, and privileges of a Member
hereunder.
ARTICLE 10.
FORCED SALE OF THE PROPERTIES
10.01.    Initiation of Forced Sale; Sale of Interest. (a) If, at any time after
the expiration of the Forced Sale Lockout End Date with respect to a Member,
such Member desires to sell all of the Properties or, solely with respect to the
NorthStar Member, any Property, and the other Member does not approve such sale,
then, so long as the Venture or applicable Subsidiary(ies) is not then subject
to any prohibition on the sale of the applicable Property(ies) pursuant to Loan
Documents or other agreements binding upon the Venture or applicable
Subsidiary(ies) (it being understood that, such a prohibition on the sale of the
applicable Property(ies) shall not include the mere requirement or condition
that a release price for such Property(ies) be paid, a defeasance (including a
partial defeasance) be effectuated with respect to the loan relating to such
Property(ies) or a loan relating to such Property(ies) be repaid in full
(including the payment of a yield maintenance premium or prepayment fee) in
connection with such sale), such Member shall have the right, subject to Section
10.04 and Section 15.01(f), to give the other Member a notice (a “Sale Notice”;
the Member giving a Sale Notice, the “Initiating Member”; the Member receiving a
Sale Notice, the “Non-Initiating Member”) which Sale Notice shall (i) set forth
the Initiating Member’s recommendation that the Venture sell the applicable
Property(ies) to a third party who is not an Affiliate of the Initiating Member,
(ii) state whether the Initiating Member intends to offer the applicable
Property(ies) for sale only to buyers who would assume or take subject to any
then existing Mortgage Loan(s) with respect to the applicable Property(ies) and
would be permitted transferees under the terms of the applicable Loan Documents
with respect thereto (whether as a matter of right or by obtaining lender,
rating agency or other approval) and which is capable of satisfying the
applicable requirements of Section 10.03(a) (such a buyer, herein, a “Qualifying
Buyer”) or to buyers who need not be Qualifying Buyers, and (iii) the Initiating
Member’s determination of the price (the “Forced Sale Price”), in dollars, at
which the Initiating Member

59

--------------------------------------------------------------------------------




would be willing to sell the applicable Property(ies) free and clear of all
liabilities secured by or otherwise relating to such applicable Property(ies)
(other than the Mortgage Loan(s) and other secured liabilities to be assumed by
a Qualifying Buyer if the Initiating Member stated in the Sale Notice that the
applicable Property(ies) would be sold only to Qualifying Buyers).
Notwithstanding anything to the contrary contained in this Article 10, neither
Member shall have the right to be an Initiating Member or tender a Sale Notice
during the existence of an Event of Default by such Member or if a Removal Event
has occurred with respect to such Member.
(b)    Within a period (the “Initial Acceptance Period”) of thirty (30) days
following the delivery of the Sale Notice, the Non-Initiating Member shall have
the right to deliver to the Initiating Member a notice (the “Initial Acceptance
Notice”) stating its desire to purchase (i) in the case of a Sale Notice
covering all of the Properties, the Initiating Member’s Interest for the
Interest Purchase Price, or (ii) in the case of a Sale Notice covering less than
all of the Properties, the applicable Property(ies) covered by such Sale Notice
for the Forced Sale Price (which, if the applicable Property(ies) constitute all
of the Properties owned by one or more Subsidiaries, may be structured as a
purchase of ownership interests in such Subsidiary(ies)) (such purchase
described in clause (i) or (ii), a “Purchase”); provided, that simultaneously
with the giving of the Initial Acceptance Notice such Non-Initiating Member
shall deliver to a national title insurance company, as escrow agent pursuant to
a customary escrow agreement, a soft deposit (the “Initial Forced Sale Deposit”)
in an amount equal to one percent (1.0%) of the Forced Sale Price.
(c)    If the Non-Initiating Member has delivered an Initial Acceptance Notice,
within a period (the “Second Acceptance Period”) of ninety (90) days following
the delivery of the Initial Acceptance Notice, the Non-Initiating Member shall
have the right to deliver to the Initiating Member a notice (the “Second
Acceptance Notice”) reaffirming its desire to consummate the Purchase; provided,
that simultaneously with the giving of the Second Acceptance Notice such
Non-Initiating Member shall deliver to the applicable escrow agent an additional
deposit (the “Second Forced Sale Deposit” and together with the Initial Forced
Sale Deposit, the “Forced Sale Deposit”) in an amount equal to two percent
(2.0%) of the Forced Sale Price, which shall result in an aggregate Forced Sale
Deposit of three percent (3.0%) of the Forced Sale Price. If the Non-Initiating
Member does not timely deliver the Second Acceptance Notice to the Initiating
Member together with the Second Forced Sale Deposit on or before the expiration
of the Second Acceptance Period (time being of the essence), the Non-Initiating
Member shall be deemed to have elected not to consummate the Purchase and the
Initial Forced Sale Deposit shall be returned to the Non-Initiating Member.
(d)    Following the delivery of the Sale Notice, the Administrative Member
shall request the Venture Accountants to promptly calculate the amount that
would be distributed to each Member if the applicable Property(ies) were sold
for the Forced Sale Price on the date which the Forced Sale Notice is delivered
(or, for purposes of assumptions relating to whether the applicable Mortgage
Loan(s) are or are not open to free prepayment at par, on the Interest Closing
Date), all customary transaction costs relating to such a sale were paid and all
other liabilities of the Venture and its Subsidiaries which relate to the
Property(ies) being sold were discharged (and solely in the case of a sale of
all Properties, the Venture was liquidated and all assets of the Venture were
distributed in accordance with the provisions of Section 11.03); provided, that
(i) there shall be no deduction for

60

--------------------------------------------------------------------------------




any deemed transfer, stamp or similar taxes or the establishment of any reserves
under Section 11.03(b), (ii) if the Initiating Member stated in the Sale Notice
that it intends to offer the applicable Property(ies) for sale only to
Qualifying Buyers who intend on assuming or taking subject to the then existing
applicable Mortgage Loan(s), the calculation shall assume that any applicable
Mortgage Loan(s) will be assumed or taken subject to by the Qualifying Buyer who
shall pay any applicable loan assumption fees and related costs, and (iii) if
(A) the NorthStar Member is the Initiating Member, or (B) the TFG Member is the
Initiating Member at a time when the Mortgage Loan(s) and the mortgage loan(s)
secured by any of the Master Lease Properties with which any of the Mortgage
Loan(s) are cross-collateralized or cross-defaulted are open to free prepayment
at par, then (x) any required repayment of such mortgage loan(s) secured by any
of the Master Lease Properties at par and (y) any required release premium or
portion thereof that would otherwise be payable in respect of the applicable
Mortgage Loan(s) that would be applied to pay down the mortgage loan(s) secured
by any of the Master Lease Properties, in each case shall not be taken into
account (and, in any such case where there is an actual sale of the applicable
Property(ies), the same shall be paid Master Lease Landlord to the extent
required to be paid). The amount so calculated by the Venture Accountants that
would be distributed to the Initiating Member shall be referred to as the
“Interest Purchase Price”. The failure of the Venture Accountants to complete
the calculation of the Interest Purchase Price prior to the last day of the
Acceptance Period shall not extend the Acceptance Period.
10.02.    Closing of the Purchase. (a) If the applicable Sale Notice covers all
of the Properties and the Non-Initiating Member (i) timely gives the Initial
Acceptance Notice and delivers the Initial Forced Sale Deposit as provided in
Section 10.01(b) and (ii) timely gives the Second Acceptance Notice and delivers
the Second Forced Sale Deposit as provided in Section 10.01(c), then on or
before the sixtieth (60th) day after receipt of the Second Acceptance Notice,
but if the TFG Member is the Initiating Member, not earlier than the date on
which the Mortgage Loan(s) are open to free prepayment at par (the “Interest
Closing Date”), the Non-Initiating Member (or its designee(s)) shall purchase
from the Initiating Member, and the Initiating Member shall sell to the
Non-Initiating Member (or its designee(s)), the Initiating Member’s Interest for
the Interest Purchase Price, subject to the further terms and conditions hereof.
Time shall be of the essence with respect to the parties’ obligation to close
such Purchase on the scheduled Interest Closing Date. On the Interest Closing
Date:
(i)    the Initiating Member shall deliver to the Non-Initiating Member (or its
designee(s)) a duly executed and acknowledged instrument of assignment conveying
the Initiating Member’s Interest to the Non-Initiating Member (or its
designee(s)) free and clear of all liens and encumbrances, which instrument
shall contain surviving representations concerning due organization and
authority of the Initiating Member and the absence of liens and encumbrances on
the Initiating Member’s Interest and shall contain a provision indemnifying and
holding the Non-Initiating Member (or its designee(s)) harmless from any loss,
liability, cost or expense (including reasonable attorneys’ fees) it may incur
by reason of any breach of such representation;
(ii)    the Non-Initiating Member shall pay the Interest Purchase Price (minus
the Forced Sale Deposit, together with any interest accrued thereon, which shall
be delivered to the

61

--------------------------------------------------------------------------------




Initiating Member, and as adjusted by the credits and apportionments herein set
forth) to the Initiating Member in immediately available funds;
(iii)    the Venture Accountants shall close the books of the Venture as of the
Interest Closing Date, and all items of Venture revenue and expense which are
customarily apportioned in the sale of properties comparable to the Properties
shall be apportioned between the Initiating Member and the Non-Initiating Member
as of 11:59 p.m. on the day preceding the Interest Closing Date in accordance
with the customs and practices usual in transactions involving properties
comparable to the Properties in proportion to their respective shares of Net
Ordinary Cash Flow for the then current calendar period;
(iv)    notwithstanding Section 6.02, the Net Income and Net Loss (and other
items referred to in Section 6.02) attributable to the Initiating Member’s
Interest for the taxable year of the sale shall be allocated between the
Initiating Member and the Non-Initiating Member by closing the books of the
Venture as of the Interest Closing Date, unless otherwise agreed to by the
Initiating Member and the Non-Initiating Member;
(v)    Net Ordinary Cash Flow and Net Extraordinary Cash Flow up to (but not
including) the Interest Closing Date shall be distributed in accordance with the
provisions of Section 6.05;
(vi)    the Interest Purchase Price shall be (A) increased by the aggregate
amount of all Capital Contributions and Priority Contributions (including
accrued and unpaid return thereon) made by the Initiating Member on account of
the Initiating Member’s Interest in the period between the date of the Sale
Notice and the Interest Closing Date and (B) decreased by any Net Extraordinary
Cash Flow distributed to the Initiating Member pursuant to Section 6.05
(including in repayment of any Priority Contributions made by the Initiating
Member) on account of the Initiating Member’s Interest during such period;
(vii)    the Initiating Member shall pay all transfer, stamp or similar taxes
due in connection with the conveyance of the Interest of the Initiating Member
or, if no such taxes are due in connection with such conveyance but would
otherwise have been due in connection with a sale of the applicable
Property(ies), then there shall be deducted from the Interest Purchase Price an
amount equal to the respective share (based on its respective Percentage
Interest) of the Initiating Member of such transfer, stamp or similar taxes that
would have been due in connection with any such sale of applicable the
applicable Property(ies);
(viii)    the Initiating Member shall discharge of record all liens and
encumbrances affecting its Interest, and if the Initiating Member fail to do so,
the Non-Initiating Member may use any portion of the Interest Purchase Price to
pay and discharge any such liens and encumbrances and any related expenses and
adjourn the Interest Closing Date for such period as may be necessary for such
purpose;
(ix)    if the Initiating Member is the TFG Member, the Non-Initiating Member
shall provide Releases or a Release Indemnity in accordance with Section 12.03;
and

62

--------------------------------------------------------------------------------




(x)    the Members shall execute all amendments to fictitious name, limited
liability company or similar certificates necessary to reflect the withdrawal of
the Initiating Member from the Venture, the admission of any new Member to the
Venture, if applicable, the termination of the Venture, or as may otherwise be
required by law.
(b)    If the applicable Sale Notice covers less than all of the Properties and
the Non-Initiating Member (i) timely gives the Initial Acceptance Notice and
delivers the Initial Forced Sale Deposit as provided in Section 10.01(b) and
(ii) timely gives the Second Acceptance Notice and delivers the Second Forced
Sale Deposit as provided in Section 10.01(c), then on or before the thirtieth
(30th) day after receipt of the Second Acceptance Notice, the Non-Initiating
Member and the Venture or applicable Subsidiary(ies) shall enter into a Valid
Contract for the purchase of the applicable Property(ies) covered by the
applicable Sale Notice for the Forced Sale Price (which Purchase, at the
election of the Non-Initiating Member, may be structured as a purchase of the
Venture’s ownership interests in the applicable Subsidiary(ies) as provided in
Section 10.01(b)); provided, that the deposit required under such Valid Contract
shall be the Initial Forced Sale Deposit provided for in Section 10.01(b). The
Initiating Member shall negotiate such Valid Contract on behalf of the Venture
or applicable Subsidiary(ies). The parties shall act reasonably and in good
faith to timely enter into such Valid Contract within such 30-day period and
shall thereafter proceed to close the Purchase thereunder within 90 days after
entering into such Valid Contract, but if the TFG Member is the Initiating
Member, such closing shall not occur earlier than the date that the Mortgage
Loan(s) are open to free prepayment at par. Time shall be of the essence with
respect to the parties’ obligation to close such Purchase on the scheduled
closing date set forth in such Valid Contract.
(c)    If (i) the Initiating Member shall default in its obligation to close the
sale of its Interest contemplated by Section 10.02(a) on the Interest Closing
Date or (ii) the Initiating Member or Affiliate of the Initiating Member that is
a member of the Operating Venture shall default in its obligation to close the
sale of its Interest (as defined in the Operating Venture Agreement)
contemplated by Section 10.02(a) of the Operating Venture Agreement on the
Interest Closing Date, then the Non-Initiating Member may declare such default
to be an Event of Default under this Agreement and pursue its rights and
remedies under this Agreement, seek specific performance of the Initiating
Member’s obligations or pursue its remedies at law or in equity (in which case
such Non-Initiating Member shall be entitled to the return of the Forced Sale
Deposit, together with all interest accrued thereon), all of which rights and
remedies shall be cumulative and nonexclusive. If (i) the Non-Initiating Member
shall default in its obligation to close the purchase of the Initiating Member’s
Interest contemplated by Section 10.02(a) on the Interest Closing Date or (ii)
the Non-Initiating Member or Affiliate of the Non-Initiating Member that is a
member of the Operating Venture shall default in its obligation to close the
purchase of the Interest of the Initiating Member (as each such term is defined
in the Operating Venture Agreement) contemplated by Section 10.02(a) of the
Operating Venture Agreement on the Interest Closing Date, then the Initiating
Member shall be entitled to declare such default to be an Event of Default under
this Agreement and pursue its rights and remedies under this Agreement, and
shall be entitled to retain the Forced Sale Deposit, together with all interest
accrued thereon, as liquidated damages, and may thereafter cause the Venture to
sell the Properties to any unrelated third party pursuant to a Valid Contract
without the Non-Initiating Member having any rights to purchase the Properties
under this Agreement or

63

--------------------------------------------------------------------------------




otherwise consent thereto. In no event shall such Forced Sale Deposit or accrued
interest be deemed to be a Capital Contribution by any Member. The Valid
Contract to be entered into between the Non‑Initiating Member and the Venture or
applicable Subsidiary(ies) pursuant to Section 10.02(c) shall provide for
remedies substantially similar to the remedies provided for in this Section
10.02(d).
(d)    Notwithstanding anything to the contrary set forth in this Article 10, if
the Non‑Initiating Member is the TFG Member, the TFG Member shall not be
permitted to designate the Manager or any subsidiary of the Manager to be the
purchaser of the NorthStar Member’s Interest or any Property pursuant to this
Section 10.02.
10.03.    Sale of the Properties. (a) If the Non-Initiating Member (i) elects
not to purchase the applicable Property(ies), (ii) fails to deliver timely an
Initial Acceptance Notice to the Initiating Member together with the Initial
Forced Sale Deposit on or before the expiration of the Initial Acceptance Period
(time being of the essence) or (iii) fails to deliver timely a Second Acceptance
Notice to the Initiating Member together with the Second Forced Sale Deposit on
or before the expiration of the Second Acceptance Period (time being of the
essence), then the NorthStar Member shall, notwithstanding anything to the
contrary contained in this Agreement, be authorized to act for and on behalf of
the Venture, without any further consent of any other Member, for purposes of
executing, in the name of the Venture, any documents or instruments which the
NorthStar Member deems necessary or appropriate to implement the sale of the
applicable Property(ies) pursuant to this Section 10.03. The NorthStar Member
shall consult with and keep the TFG Member closely informed of matters relating
to the sale of the applicable Property(ies), including, without limitation,
circulating to the TFG Member drafts of the contract(s) of sale and any written
comments thereon made by the proposed purchaser(s). Within 30 days after the
expiration of the Acceptance Period, the NorthStar Member shall cause the
Venture to engage one or more Independent Sales Agent(s) selected by the
NorthStar Member to market the applicable Property(ies) for sale, for a period
(“Marketing Period”) of up to 180 days (which 180-day period shall commence
following such 30-day period), in a manner designed to achieve the highest net
cash sales price to the Venture (taking into account any difference in cost to
the Venture of prepaying or defeasing any existing Mortgage Loan versus an
assumption of any such Mortgage Loan by a proposed buyer) and seek to cause the
Venture to enter into one or more Valid Contracts within the Marketing Period.
The applicable Property(ies) may be marketed and sold to one or more
unaffiliated third party purchasers either as a single Portfolio, in
sub‑portfolios of fewer than all of the applicable Property(ies) or on an
individual Property-by-Property basis, as the NorthStar Member determines in the
exercise of its good faith business judgment is most likely to maximize the
aggregate sales price for the applicable Property(ies) realized by the Venture.
The commission to be paid to the Independent Sales Agent(s) shall not exceed a
fair market, arms’ length commission for the sale of comparable senior housing
facilities. Without limiting the authority granted to the NorthStar Member
above, each Member shall cooperate in all reasonable respects with the Venture,
the other Member and the Independent Sales Agent(s) (including, without
limitation, in connection with the marketing of the applicable Property(ies) and
by executing any documents which may be reasonably required) in order to effect
the intent of, and consummate the transactions contemplated in, this Article 10.
In addition, the Administrative Member shall provide all material information
relating to the applicable Property(ies) and customary estoppel certificates
that a third party purchaser reasonably requests and to

64

--------------------------------------------------------------------------------




provide access to the applicable Property(ies) and to all of the relevant
information and files which are useful or necessary to effect a sale of the
applicable Property(ies), subject to first obtaining from the recipient of any
such information a customary non-disclosure agreement. If the Administrative
Member shall delay in providing any such information, then, at the election of
the NorthStar Member, the time periods set forth herein shall be extended by the
period of such delay. For purposes hereof, “Independent Sales Agent” shall mean
an independent duly licensed sales agent that is among the top five independent
sales agents (by volume or sale price) then actively engaged in serving as sales
agent in connection with the sale of senior housing facilities comparable to the
applicable Property(ies).
(b)    If, following the marketing of the applicable Property(ies) for sale in
accordance with the provisions of Section 10.03(a) during the Marketing Period,
(1) the highest available gross sale price (without any deduction for any
brokerage commissions or similar fees payable in connection with such sale and
without adjustments and closing prorations) at which a bona fide third party
purchaser who is not an Affiliate of the Initiating Member (and who shall be a
Qualifying Buyer if such Qualifying Buyer was specified in the Sale Notice)
enters or is willing to enter into a Valid Contract to purchase the applicable
Property(ies) is equal to or greater than 95% of the Forced Sale Price stated in
the Sale Notice and (2) if the Sale Notice specified that the applicable
Property(ies) would be offered for sale only to Qualifying Buyers who intend on
assuming or taking subject to the then existing applicable Mortgage Loan(s),
such Valid Contract provides for the purchase and sale of the applicable
Property(ies) on the express condition that (A) unless any financing is re-paid
or defeased in full at the time of purchase as aforesaid, such purchasing party
shall be required to assume in writing all applicable Mortgage Loan(s) with
respect to the applicable Property(ies) (subject to any limitations on recourse
set forth therein) and shall be required to deliver to the Recourse Parties
(unless waived by the Recourse Parties) written instruments (each, a “Release”)
releasing all Recourse Parties from the Recourse Obligations arising from and
after the closing date with respect to the applicable Property(ies) and Mortgage
Loan(s) and (B) such purchasing party is required to pay all costs and expenses
that may be incurred by the Venture in connection with the loan assumption, then
the Venture shall, or shall cause the applicable Subsidiary(ies) to, enter into
such Valid Contract on or prior to the date that is 30 days following the end of
the Marketing Period and sell the applicable Property(ies) at such price to such
purchaser pursuant to the terms thereof. If (i) following the marketing of the
applicable Property(ies) for sale in accordance with the provisions of
Section 10.03(a) during the Marketing Period, the highest available gross sale
price (without any deduction for any brokerage commissions or similar fees
payable in connection with such sale and without adjustments and closing
prorations) at which a bona fide third party purchaser who is not an Affiliate
of the Initiating Member enters or is willing to enter into a binding contract
to purchase the applicable Property(ies) that would otherwise qualify as a Valid
Contract is less than 95% of the Forced Sale Price stated in the Sale Notice and
(ii) the Initiating Member is willing to consent to a sale at such lesser price
(the “Lesser Price Offer”), then upon written notice by the Initiating Member to
the Non-Initiating Member, the Non-Initiating Member shall again have the right
to deliver an Initial Acceptance Notice as provided in Section 10.01(b) above at
the Lesser Price Offer as if such notice were a Sale Notice, except that the
time to deliver an Initial Acceptance Notice shall be reduced to a 10-day period
from receipt of the Lesser Price Offer. If the Non-Initiating Member does not
timely elect to so deliver an Acceptance Notice at the Lesser Price Offer as
aforesaid, then the Venture shall, or shall cause the applicable Subsidiary

65

--------------------------------------------------------------------------------




(ies) to, enter into such Valid Contract and sell the applicable Property(ies)
at such Lesser Price Offer to such bona fide third party purchaser pursuant to
the terms thereof. If, by the date that is nine (9) months after the expiration
of the initial Second Acceptance Period, the Venture has not sold the applicable
Property(ies) as herein provided for a gross sale price (without any deduction
for any brokerage commissions or similar fees payable in connection with such
sale and without adjustments and closing prorations) that is equal to or greater
than (y) 95% of the Forced Sale Price or (z) if there has been a Lesser Price
Offer and the Non-Initiating Member did not timely elect to deliver an
Acceptance Notice at the Lesser Price Offer as aforesaid, such Lesser Price
Offer, and the applicable Property(ies) are not otherwise subject to a binding
Valid Contract at such price, then the Venture shall not cause the applicable
Property(ies) to be sold pursuant to this Article 10 unless the NorthStar Member
(and with respect to which an Event of Default does not then exist) delivers
another Sale Notice and once again initiates the provisions of this Article 10.
10.04.    Special Provisions. Notwithstanding anything to the contrary contained
in this Article 10 or Article 15: (i) once the procedures outlined in this
Article 10 are initiated, the procedures under Article 15 shall not be initiated
until all of the rights under this Article 10 shall have been exercised,
exhausted or extinguished relating to such first initiation; (ii) once the
procedures outlined in Article 15 are initiated, the procedures under this
Article 10 shall not be initiated until all of the rights under Article 15 shall
have been exercised, exhausted or extinguished relating to such first
initiation; and (iii) any of the procedures or elections followed or made by a
Member under this Article 10 (including with respect to the delivery of a Sale
Notice, an Initial Acceptance Notice or a an Second Acceptance Notice) shall be
simultaneously made with or followed by a like procedure or election by such
Member or its Affiliate who is a member of the Operating Venture pursuant to and
in accordance with the terms of Article 10 of the Operating Venture Agreement,
in order for such procedure or election to be effective hereunder.
ARTICLE 11.
DISSOLUTION AND LIQUIDATION; EVENTS OF DEFAULT
11.01.    Events Causing Dissolution. The Venture shall be dissolved and its
affairs wound up upon the occurrence of any of the following:
(a)    the Members consent in writing to such dissolution;
(b)    the sale or other disposition (voluntarily or involuntarily) by the
Venture of all or substantially all of the Venture Assets and the collection of
all amounts derived from any such sale or other disposition, including all
amounts payable to the Venture under any promissory notes or other evidences of
indebtedness taken by the Venture (unless the Members shall elect to distribute
such indebtedness to the Members in liquidation), and the satisfaction of
contingent liabilities of the Venture in connection with such sale or other
disposition; or
(c)    the occurrence of any event that, under the LLC Act, would cause the
dissolution of the Venture or that would make it unlawful for the business of
the Venture to be continued.
11.02.    Right to Continue Business of the Venture. Upon an event described in
Section 11.01(c) or Section 11.01(d) (but not an event described in Section
11.01(c) that makes it unlawful

66

--------------------------------------------------------------------------------




for the business of the Venture to be continued), the Venture thereafter shall
be dissolved and liquidated unless, within 90 days after such event, an election
to continue the business of the Venture shall be made in writing by all
remaining Members. If such an election to continue the Venture is made, then the
Venture shall continue until another event causing dissolution in accordance
with this Article 11 shall occur.
11.03.    Distributions Upon Dissolution. (a) Upon the dissolution of the
Venture, the NorthStar Member (or any other Person responsible for winding up
the affairs of the Venture) shall proceed without any unnecessary delay to sell
or otherwise liquidate the Venture Assets and pay or make due provision for the
payment of all debts, liabilities and obligations of the Venture. The NorthStar
Member may delegate any of its duties hereunder to the Administrative Member.
(b)    The net liquidation proceeds and any other liquid assets of the Venture
after the payment of all debts, liabilities and obligations of the Venture
(including, without limitation, all amounts owing to the Members under this
Agreement), the payment of expenses of liquidation of the Venture, and the
establishment of a reasonable reserve in an amount estimated by the NorthStar
Member to be sufficient to pay any amounts reasonably anticipated to be required
to be paid by the Venture, shall be distributed to the Members in accordance
with the provisions of Section 6.05(b).
(c)    Each of the Members shall be furnished with a statement prepared by, or
under the supervision of, the Venture Accountants, the NorthStar Member and any
other person or entity responsible for winding up the affairs of the Venture
which shall set forth the assets and liabilities of the Venture as of the date
of complete liquidation. Upon dissolution and liquidation of the Venture, the
Members shall execute, acknowledge and cause to be filed any notice or
certificate required by law to reflect the termination of the Venture.
ARTICLE 12.
FINANCING; RECOURSE OBLIGATIONS
12.01.    Financing. Subject to the applicable provisions of this Agreement
(including Sections 7.02 and 7.03), the Venture may cause a Subsidiary to enter
into any new Mortgage Loan or refinance any existing Mortgage Loan secured by a
Property. The Venture shall be permitted to solicit proposals from prospective
lenders for any such Mortgage Loan (each, a “Lender”) in its reasonable
discretion. Subject to the applicable provisions of this Agreement (including
Sections 7.02 and 7.03), however, neither Member shall have any authority to
bind the Venture or any Subsidiary to any loan commitment without the approval
of the other Member.
12.02.    Guaranties. (a) In connection with any Mortgage Loan, the TFG Member
shall cause the TFG Recourse Party to provide any guaranties or indemnities,
including guaranties of non-recourse liability, completion guaranties and
environmental indemnities (collectively, “Guaranties”) required under any such
Mortgage Loan or other indebtedness of the Venture or any Subsidiary; provided,
that the TFG Recourse Party shall only be obligated to provide Guaranties that
are reasonably acceptable to the TFG Member and the TFG Recourse Party. The
Venture shall indemnify, defend and hold harmless the TFG Recourse Party for any
liability of the TFG Recourse Party arising under any Guaranty to the extent
such liability is not an obligation of the TFG Member, TFG Recourse Party and
their Affiliates (the “TFG Parties”) or NorthStar Member, the NorthStar

67

--------------------------------------------------------------------------------




Recourse Party, and their Affiliates (the “NorthStar Parties”) under Section
12.02(b) or 12.02(c), respectively. In addition, the NorthStar Member shall
cause the NorthStar Recourse Party to execute and deliver a Contribution
Agreement substantially in the form of Exhibit I attached hereto (a
“Contribution Agreement”) with respect to any Guaranties made by the TFG
Recourse Party. Except for any Contribution Agreement, in no event shall the
NorthStar Member or any of its Affiliates be required to execute any Guaranty
under which the NorthStar Member or any of its Affiliates has any liability
whatsoever in connection with the Mortgage Loan(s) or any other financing or
refinancing related to the Venture, the Subsidiaries or any Property.
(b)    As between the NorthStar Parties, on the one hand, and TFG Parties, on
the other hand, the NorthStar Parties shall be solely liable for obligations
arising under any Guaranty to the extent such liability is caused by or
otherwise attributable to the actions or wrongful omissions of the NorthStar
Parties (unless, in each case, a TFG Party specifically and in writing approved
or authorized such action or omission giving rise to liability). No NorthStar
Party shall have a right of reimbursement or compensation from the Venture, any
of its Subsidiaries or any Member (or Affiliates thereof) in respect of any
obligations arising under this Section 12.02(b), whether by means of a right of
subrogation, indemnification or otherwise, nor shall they be entitled to Capital
Account credit on account of such payments.
(c)    As between the NorthStar Parties, on the one hand, and TFG Parties, on
the other hand, the TFG Parties shall be solely liable for obligations arising
under any Guaranty to the extent such liability is caused by or otherwise
attributable to the actions or wrongful omissions of the TFG Parties (including,
without limitation, a default under any such Guaranty that is personal to the
TFG Recourse Party such as a default under net worth or liquidity covenants)
unless a NorthStar Party specifically and in writing approved or authorized such
action or omission giving rise to liability); provided, that, in the case of any
so-called “loss” or “indemnity” recourse liability items (as opposed to
so-called full “springing recourse” items), the TFG Parties shall not be solely
liable for any obligations under this Section 12.02(c) to the extent such
liability under a Guaranty was caused by the actions or inactions of a Property
level employee of any Manager that is an Affiliate of the TFG Member if the
hiring and supervision of such employee by the TFG Parties, in and of itself,
did not constitute gross negligence or willful misconduct. No TFG Party or any
Affiliate shall have a right of reimbursement or compensation from the Venture,
any of its Subsidiaries or any Member (or Affiliates thereof) in respect of any
obligations arising under this Section 12.02(c), whether by means of a right of
subrogation, indemnification or otherwise, nor shall they be entitled to Capital
Account credit on account of such payments.
12.03.    Release and Substitution of Guaranties. In the event that (i) the TFG
Member is removed as the Administrative Member pursuant to Section 7.05 or (ii)
the TFG Member’s Interest is being transferred to the NorthStar Member or its
designee pursuant to the applicable provisions of Article 10 or Article 15 (the
date that a transaction shall be consummated shall be called the “Transfer
Date”), the NorthStar Member, as applicable, shall use all commercially
reasonable efforts to obtain Releases from all Guaranties for events first
occurring on or after the Removal Date or Transfer Date, as applicable (which
reasonable efforts shall include offering to the applicable third party a
substitute guarantor (or obligor) reasonably acceptable to such third party in
light of the liabilities involved) and, in the event a Release shall not be
obtained, the NorthStar Member shall

68

--------------------------------------------------------------------------------




cause the NorthStar Recourse Party to furnish to the TFG Recourse Party an
indemnity (a “Release Indemnity”) in form and substance reasonably satisfactory
to the TFG Member and TFG Recourse Party indemnifying the TFG Recourse Party for
any losses suffered or incurred by the TFG Recourse Party in connection with any
liabilities or claims with respect to the Guaranties; provided, that (i) any
Release or Release Indemnity shall only cover liabilities arising from events
first occurring on or after the Removal Date or Transfer Date, as applicable and
(ii) any Contribution Agreement shall remain in effect with respect to events
occurring during the period prior to the Removal Date or Transfer Date, as
applicable.
ARTICLE 13.
REPRESENTATIONS AND WARRANTIES
13.01.    Representations and Warranties of the Members. Each Member hereby
represents and warrants to the other Member, as of the date hereof that:
(a)    Such Member is duly organized, validly existing and (to the extent such
concept is relevant under its jurisdiction of incorporation or formation) in
good standing under the laws of its jurisdiction of incorporation or formation,
with all requisite power and authority to enter into and perform this Agreement.
(b)    This Agreement has been duly authorized, executed and delivered by such
Member and constitutes the legal, valid and binding obligation of such Member,
enforceable against such Member in accordance with its terms.
(c)    No consents or approvals are required from any governmental authority or
other Person for such Member to enter into this Agreement and form the Venture.
All limited liability company, corporate, partnership or trust action on the
part of such Member necessary for the authorization, execution and delivery of
this Agreement, and the consummation of the transactions contemplated hereby,
have been duly taken.
(d)    Neither the execution and delivery of this Agreement by such Member, nor
the consummation of the transactions contemplated hereby, conflict with or
contravene the provisions of its organizational documents or any agreement or
instrument by which it is or its properties are bound, or any law, rule,
regulation, order or decree to which it or its properties are subject.
(e)    Such Member acknowledges that (i) the Interest issued to such Member has
not been registered under the Securities Act of 1933, as amended, or state
securities laws, (ii) the Interest, therefore, cannot be resold unless
registered under the Securities Act and applicable state securities laws, or
unless an exemption from registration is available, (iii) there is no public
market for the Interest, and (iv) neither the Venture nor any other Member has
any obligation or intention to register the Interest for resale under the
Securities Act of 1933, as amended, or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws.

69

--------------------------------------------------------------------------------




(f)    Such Member hereby acknowledges that because of the restrictions on
transfer or assignment of the Interest which are set forth in this Agreement,
such Member may have to bear the economic risk of its investment in the Venture
for an indefinite period of time.
(g)    On behalf of itself and each assignee or transferee of it, such Member is
acquiring its Interest for its own account for investment and not with a view to
the distribution or resale thereof, or with the present intention of
distributing or reselling such Interest, and that it will not transfer or
attempt to transfer its Interest in violation of the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, or any other
applicable federal, state or local securities law. Nothing herein shall be
construed to create or impose on the Venture or any Member an obligation to
register any transfer of any Interest or any portion thereof.
(h)    As of the date hereof and at all times during the term of this Agreement:
(i) the Capital Contributions contributed by such Member to the Venture were not
and are not directly or indirectly derived from activities that may contravene
applicable federal, state or international laws and regulations, including
anti-money laundering laws and regulations; (ii) to the best of its knowledge,
none of (A) such Member, (B) any person Controlling or Controlled by such
Member, (C) if such Member is a privately held entity, any person having a
beneficial interest in such Member, or (D) any person for whom such Member is
acting as agent or nominee in connection with this investment, is a country,
territory, individual or entity named on an OFAC list, nor is a person or entity
prohibited under the OFAC Programs. As used herein, “OFAC Programs” mean the
programs administered by U.S. Treasury Department’s Office of Foreign Assets
Control that prohibit dealings with individuals or entities in certain countries
regardless of whether such individuals or entities appear on the OFAC lists.
(i)    Such Member is not a “benefit plan investor” (within the meaning of the
U.S. Department of Labor Regulation § 2510.3-101).
(j)    As of the date hereof and at all times during the term of this Agreement,
each Member will be a United States person for U.S. federal income tax purposes
and not a foreign person within the meaning of Section 1445 of the Code and the
regulations thereunder.
13.02.    Representations and Warranties by the TFG Member. In addition to the
representations and warranties made elsewhere in this Agreement (including
Section 13.01), the TFG Member hereby represents and warrants to the NorthStar
Member as of the date hereof that the TFG Member satisfies the Control and
Ownership Requirement. The TFG Member shall, on the date hereof, disclose to
NorthStar Member in writing all of the material terms and conditions relating to
the organizational structure and governance of, and equity interests held in,
the TFG Member, including providing NorthStar Member with a copy of the
operating agreement of (and all side letters with respect to) TFG Member and the
direct or indirect entities holding interests therein.

70

--------------------------------------------------------------------------------




ARTICLE 14.
MISCELLANEOUS PROVISIONS
14.01.    Compliance with LLC Act. Each Member agrees not to take any action or
fail to take any action which, considered alone or in the aggregate with other
actions or events, would result in the termination of the Venture under the LLC
Act. No Member shall file for, pursue or seek any partition of any Venture
Assets.
14.02.    Additional Actions and Documents. Each of the Members hereby agrees to
take or cause to be taken such further actions, to execute, acknowledge, deliver
and file or cause to be executed, acknowledged, delivered and filed such further
documents and instruments, and to use commercially reasonable efforts to obtain
such consents, as may be necessary or as may be reasonably requested in order to
fully effectuate the purposes, terms and conditions of this Agreement.
14.03.    Notices. All notices, demands, requests, or other communications which
may be or are required to be given, served, delivered, or sent by any party to
any other party pursuant to this Agreement shall be in writing and shall be (a)
mailed by first-class, registered or certified mail, return receipt requested,
postage prepaid, (b) sent by nationally recognized overnight courier, (c)
delivered by hand delivery (including delivery by nationally recognized
courier), or (d) sent by emailed Adobe® portable document format (.pdf) document
(with a copy contemporaneously delivered by one of the other permitted methods
of delivery), addressed as follows:


To TFG Member
c/o The Freshwater Group, Inc.
2020 West Rudasill Road
Tucson, Arizona 85704
Attention: Carl Mittendorff
Email: carl@thefreshwatergroup.com

with a copy to:
Cox, Castle & Nicholson LLP
2029 Century Park East, 21st Floor
Los Angeles, CA 90067
Attention: Kevin S. Kinigstein, Esq.
Email: kkinigstein@coxcastle.com

To NorthStar Member:
c/o NorthStar Healthcare Income, Inc.
399 Park Avenue
New York, New York 10022
Attention: Doug Bath
Email: dbath@nsamgroup.com


71

--------------------------------------------------------------------------------




with a copy to:
NSAM J-NSHC Ltd
c/o NSAM Luxembourg S.à r.l.
6ème étage, 6A route de Trèves
L-2633 Senningerberg
Grand-Duchy of Luxembourg
Attention: General Counsel
Email: legal@nsamgroup.com

and a copy to:
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, New York 10166
Attention: Harry R. Silvera, Esq.
Email: hsilvera@gibsondunn.com

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served, delivered
or sent. Each notice, demand, request, or communication which shall be mailed,
sent, delivered or transmitted in the manner described above shall be deemed,
given, served or delivered at such time as it is received by the addressee upon
presentation (or, if received on a day that is not a Business Day or after 5:00
p.m. on a Business Day, on the next succeeding Business Day) or at such times as
delivery is attempted in the case of any change in address as to which notice
was not given to the other party as required hereunder or in the case of a
refusal to accept delivery.
14.04.    Expenses. In the event of any dispute which results in legal
proceedings between the Members, all reasonable legal fees, court costs and
disbursements incurred in connection with such action by the party prevailing in
such legal proceedings after a final nonappealable judgment of a court of
competent jurisdiction has been entered shall be paid by the party not
prevailing in such action within 10 days after demand therefor.
14.05.    Exculpation. Except as otherwise expressly provided in this Agreement,
the NorthStar Member and the TFG Member acknowledge and agree that the
obligations of each Member under this Agreement or any other document or
instrument executed pursuant to this Agreement are the respective obligations of
such Member only, and not any direct or indirect member, manager, partner,
shareholder, director, officer, employee or agent of such Member or any of such
Member’s Affiliates, or of the Person executing this Agreement on behalf of such
Member or any of such Person’s Affiliates (each, an “Exculpated Party”), and
each Member shall not bring any action against any such Exculpated Party in
respect of the obligations of the other Members under this Agreement.
14.06.    Time of the Essence. Except as otherwise expressly provided in this
Agreement, time shall be of the essence with respect to all time periods set
forth in this Agreement.
14.07.    Ownership of Venture Assets. The Interest of each Member shall be
personal property for all purposes. All real and other property owned by the
Venture shall be deemed owned by the Venture as Venture property. No Member,
individually, shall have any direct ownership of

72

--------------------------------------------------------------------------------




such property and title to such property shall be held in the name of the
Venture or the Subsidiaries, as applicable.
14.08.    Status Reports. Recognizing that each Member may find it necessary
from time to time to establish to third parties, such as accountants, banks,
mortgagees, investors, prospective transferees of its Interest, or the like, the
then current status of performance of the Venture and the Interests, each Member
shall, within a reasonable period of time (but no more than fifteen (15)
Business Days) following the written request of either Member (provided, that
any such written request is not made more than once in any 12-month period),
furnish a written statement on the status of the following: (a) that this
Agreement is unmodified (or if there have been modifications, stating the
modifications) and, to the certifying Member’s knowledge, is in full force and
effect; (b) stating whether or not to its knowledge an Event of Default has
occurred; (c) if the Administrative Member is the certifying Member, stating, to
the best knowledge of the Administrative Member, the Capital Contributions,
Outstanding Capital Contributions and Percentage Interests of the Members; and
(d) to the best knowledge of the party making such statement, with respect to
any other matters as may be reasonably requested by the other Member. Such
statement may be relied upon (and shall state that it may be relied upon) by the
other Member, but no such statement shall operate as a waiver as to any default
or other matter as to which the Member executing it did not have actual
knowledge.
14.09.    Survival. It is the express intention and agreement of the Members
that all covenants, agreements, statements, representations, warranties and
indemnities made in this Agreement shall survive the execution and delivery of
this Agreement.
14.10.    Waivers. Neither the waiver by the Venture or either Member of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of the Venture or either Member, on one or more occasions, to enforce
any of the provisions of this Agreement or to exercise any right, remedy or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights, remedies or privileges hereunder. Each Member hereby waives the right to
trial by jury in connection with any legal proceeding between the Members with
respect to this Agreement or the Venture.
14.11.    Exercise of Rights. No failure or delay on the part of either Member
or the Venture in exercising any right, power or privilege hereunder and no
course of dealing between the Members or between a Member and the Venture shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided in this Agreement, the rights and remedies herein expressly
provided are cumulative and not exclusive of any other rights or remedies which
either Member or the Venture would otherwise have at law or in equity or
otherwise.
14.12.    Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon and shall inure to the benefit
of each of the Members and their respective heirs, devises, executors,
administrators, legal representatives, successors and assigns.

73

--------------------------------------------------------------------------------




14.13.    Limitation on Benefits of this Agreement. Except for any Indemnitee,
to the extent that such Indemnitee is expressly granted certain rights of
defense and indemnification in this Agreement, this Agreement shall not confer
any rights or remedies upon any party other than the Members (and their
respective successors and assigns as permitted hereunder) and the Venture.
14.14.    Severability. The invalidity of any one or more provisions hereof or
of any other agreement or instrument given pursuant to or in connection with
this Agreement shall not affect the remaining portions of this Agreement or any
such other agreement or instrument or any part thereof, all of which are
inserted conditionally on their being held valid in law; and in the event that
one or more of the provisions contained herein or therein should be invalid, or
should operate to render this Agreement or any such other agreement or
instrument invalid, this Agreement and such other agreements and instruments
shall be construed as if such invalid provisions had not been inserted.
14.15.    Amendment Procedure. This Agreement may only be modified or amended by
the unanimous written consent of the Members (which may be evidenced by their
execution and delivery of the applicable amendment or other modification).
14.16.    Entire Agreement. This Agreement and any other agreements executed
contemporaneously herewith contain the entire agreement between the Members with
respect to the matters contemplated herein, and supersede all prior oral or
written agreements, commitments or understandings with respect to the matters
provided for herein and therein.
14.17.    Headings. Article, Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
14.18.    Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of Delaware (but not including the
choice of law rules thereof).
14.19.    Execution in Counterparts. To facilitate execution, this Agreement may
be executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto. The exchange of counterparts of this Agreement among the parties by
means of facsimile transmission or by electronic email transmission (including
via .pdf files) which shall contain authentic reproductions shall constitute a
valid exchange of this Agreement and shall be binding upon the parties hereto.
14.20.    Consents and Approvals. No consent or approval requested of either
Member shall be effective unless such consent or approval shall be delivered by
such Member in a written instrument in advance of the action with respect to
which such consent or approval was requested.

74

--------------------------------------------------------------------------------




14.21.    Indemnification. (a) The Venture shall indemnify and hold harmless
each of the Members and their respective Affiliates (each, an “Indemnitee”)
including, in the case of the TFG Member in its capacity as Administrative
Member, from and against any and all claims, demands, losses, damages,
liabilities, lawsuits and other proceedings, judgments, awards, costs and
expenses (including reasonable attorneys’ fees, disbursements and court costs)
to the extent the same arise directly or indirectly from the ownership,
operation, use, maintenance or management of the Venture Assets or by reason of
its acts or omissions which are for or on behalf of the Venture and taken in
accordance, or believed in good faith to be in accordance, with such Member’s
responsibilities and obligations under this Agreement; provided, that the
foregoing indemnity shall not apply to the extent the same arise out of or
result from the criminal conduct, fraud, gross negligence or willful misconduct
of, or material breach of the terms of this Agreement by, such Indemnitee.
(b)    Except in the case of criminal conduct, fraud, gross negligence or
willful misconduct of, or material breach of the terms of this Agreement by, a
Member, neither Member shall be liable to the other Members or the Venture for
(i) any act or omission performed or omitted in good faith, (ii) such Member’s
failure or refusal to perform any act, except those required pursuant to the
terms of this Agreement, or (iii) the negligence, dishonesty or bad faith of any
agent, consultant or broker of the Venture selected, engaged or retained in good
faith and with reasonable prudence.
(c)    The Members shall be entitled to rely on the advice of counsel or public
accountants experienced in the matter at issue and any act or omission of a
Member pursuant to such advice shall in no event subject such Member to
liability to the Venture or any other Member.
(d)    Without limiting the foregoing provisions of this Section 14.21, in any
action brought against either Member pursuant to the LLC Act, the Member named
as a defendant in such suit shall be entitled to be indemnified to the fullest
extent permitted under Section 18-108 of the LLC Act or any other applicable law
(the “Indemnity Laws”) and, to the fullest extent permitted under the Indemnity
Laws, the Venture shall advance any expenses incurred by such defending Member
in defending such action, subject to repayment.
14.22.    Business Day Extension. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance hereunder may be made
on such Business Day with the same force and effect as if made on such other
day.
14.23.    Consent to Jurisdiction. Any legal suit, action or proceeding against
either Member arising out of or relating to this Agreement shall be brought
exclusively in the courts of the State of New York, County of New York or in the
United States federal courts sitting in the Southern District of New York, and
each Member hereby accepts for itself, irrevocably and unconditionally, the
exclusive jurisdiction of the aforesaid courts with respect thereto. Each Member
hereby irrevocably consents to the service of process out of any of the
aforesaid courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such Member at such
Member’s address for notices set forth in Section 14.03. Each Member hereby
irrevocably waives any objection that such Member may now or hereafter have to
the laying of venue of any such suit, action or proceeding in any such court and
hereby irrevocably waives and

75

--------------------------------------------------------------------------------




agrees not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Nothing contained in this Section 14.23 shall affect the right of either Member
to serve process in any other manner permitted by applicable law.
14.24.    No Presumption. This Agreement shall be construed without regard to
any presumption against the party causing this Agreement to be drafted.
14.25.    Press Releases; Confidentiality. (a) No Member shall issue any press
releases or other announcements regarding the transactions contemplated hereby
unless the Members first shall reasonably approve such release or announcement,
in writing.
(b)    Each of the Members represents and warrants that prior to the date hereof
it and its agents have not, except with the consent of the other Member,
disclosed any of the terms, conditions, obligations or matters contained in or
relating to this Agreement and the transactions contemplated herein other than
to their respective investors and its and their respective counsel, accountants
and other advisors. Each of the Members covenants and agrees (and agrees to
cause its employees, agents, or Affiliates) not to disclose the terms of this
Agreement or any other information relating to this Agreement and the
transactions contemplated hereunder which is of a confidential or proprietary
nature provided by any Member to any other Member (collectively, the
“Confidential Information”), except (i) to any lender providing financing to the
Venture, subject to an appropriate confidentiality undertaking being received
from such Person, (ii) to such Member’s lenders, accountants and attorneys,
subject to an appropriate confidentiality undertaking being received from such
Persons, (iii) pursuant to a subpoena or order issued by a court, arbitrator or
governmental body, agency or official binding upon such Member, (iv) to one or
more of its potential investors (subject to confidentiality undertakings by such
potential investors), (v) pursuant to any applicable laws or governmental
requirements (e.g., securities law requirements), or the requirements of any
securities exchange, in either case that are binding upon such Member or its
direct or indirect constituent investors, (vi) to the extent any such
Confidential Information comes into the public domain other than as a result of
disclosure by any of the Members or (vii) with the prior written consent of the
other Member. In the event that any Member shall receive a request to disclose
any Confidential Information under a subpoena or order, such Member shall (x)
promptly notify the other Member and consult with such other Member regarding
the advisability of taking steps to resist or narrow such request, (y) if
disclosure is required or deemed advisable, furnish only such portion of the
Confidential Information as such Member is advised by counsel is legally
required or advisable to be disclosed and (z) if disclosure is required or
deemed advisable, reasonably cooperate with the NorthStar Member (at no cost to
such Member) in any attempt it may make to obtain an order or other assurance
that confidential treatment will be accorded such Confidential Information, as
the case may be, that is disclosed.
(c)    Notwithstanding anything in the foregoing or anything else contained in
this Agreement to the contrary, each Member (and each employee, representative,
or other agent thereof) may disclose to any and all Persons, without limitation
of any kind, the tax treatment and tax structure of the Member’s investment in
the Venture and the ownership of an Interest (including the tax treatment and
tax structure of any Venture transactions) and all materials of any kind
(including

76

--------------------------------------------------------------------------------




opinions or other tax analyses) that are provided to the Member relating to such
tax treatment and tax structure. For purposes of this Section 14.25(c), “tax
structure” means any facts relevant to understanding the purported or claimed
federal income tax treatment of a Member’s investment in the Venture and the
ownership of an Interest (including the tax treatment and tax structure of any
Venture transactions).
14.26.    Cooperation of Administrative Member. In the event of any proposed
sale, assignment or other transfer of all or a portion of the Properties or a
transfer of an interest in any Member or a Transfer of any Member’s Interest in
accordance with the terms hereof, the Administrative Member shall, upon
reasonable notice, (a) make available to the prospective transferee at
reasonable hours all books of account, correspondence, leases, and all other
information related to the Venture, each Subsidiary and each Property and to the
management thereof at the request and expense of the requesting Member, or
copies thereof; and (b) cause the management personnel involved directly or
indirectly in the affairs of the Venture to cooperate fully with the requesting
Member and its proposed transferee or designees of either of them and furnish
information in their possession as reasonably requested by such persons as to
the status of the affairs of the Venture.
14.27.    Subsidiaries. The Venture shall not take any action or fail to take
any action that would cause any of the Subsidiaries to violate any of the
provisions of their respective operating agreements.
14.28.    Brokerage. Each Member represents and warrants to the other Member
that it has not dealt with any broker in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. The NorthStar Member shall indemnify the TFG Member and the Venture from
any claims asserted against the TFG Member or the Venture by reason of any party
claiming to have dealt with the NorthStar Member. The TFG Member shall indemnify
the NorthStar Member and the Venture from any claims asserted against the
NorthStar Member or the Venture by reason of any party claiming to have dealt
with the TFG Member.
14.29.    Usury Savings. With respect to any Priority Contribution, if the
fulfillment of any provision hereof shall involve transcending the limit of
validity prescribed by applicable usury law, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstance, the Venture shall have ever received interest or anything which
might be deemed interest under applicable law which would exceed the higher of
the maximum interest rate allowed by applicable United States federal, Delaware
or New York law (each as amended from time to time and as in effect on the date
for which a determination of interest accrued hereunder is made), such amount
which would be excessive interest shall be applied to the reduction of the
principal amount owing on account of the Priority Contribution and not to the
payment of interest.
ARTICLE 15.
BUY-SELL
15.01.    Buy/Sell Arrangements. (a) At any time following (xi) the Buy/Sell
Lockout End Date with respect to the NorthStar Member or (xii) the occurrence
(and continuation) of a TFG Buy/Sell Trigger Event after the Buy/Sell Lockout
End Date with respect to the TFG Member, such

77

--------------------------------------------------------------------------------




Member (the “Offeror Member”) may tender, subject to Section 15.01(f), to the
other Member (the “Offeree Member”) a good faith, written offer (a “Buy/Sell
Offer Notice”) in which it offers either to sell all of the Interests of the
Offeror Member to the Offeree Member or to purchase from the Offeree Member all
of the Interests of the Offeree Member; provided, that any such Buy/Sell Offer
Notice shall be accompanied by the simultaneous delivery to a national title
insurance company which shall be designated by the Offeror Member in the
Buy/Sell Notice (the “Buy/Sell Escrow Agent”) a deposit (the “Buy/Sell Deposit”)
equal to three percent (3%) of whichever of the NorthStar Interest Amount or the
TFG Interest Amount corresponds to the Offeror Member (i.e., three percent (3%)
of the amount the Offeror Member would have to pay if the Offeror Member turns
out to be the Purchasing Buy/Sell Member). The Buy/Sell Offer Notice shall
provide a price (the “Buy/Sell Price”) for which the Offeror Member would be
willing to sell the Properties, and the calculation of the amount that would be
distributed to (x) the NorthStar Member (the “NorthStar Interest Amount”), and
(y) the TFG Member (the “TFG Interest Amount”), if the Properties were sold for
the Buy/Sell Price on the date which the Buy/Sell Offer Notice is delivered (or,
for purposes of assumptions relating to whether the applicable Mortgage Loan(s)
are or are not open to free prepayment at par, on the Buy/Sell Closing Date),
all customary transaction costs relating to such a sale were paid and all other
liabilities of the Venture were discharged, the Venture was liquidated and all
remaining assets of the Venture were distributed in accordance with the
provisions of Section 11.03; provided, that in computing the NorthStar Interest
Amount and the TFG Interest Amount, (A) there shall be no deduction for any
deemed transfer, stamp or similar taxes or the establishment of any reserves
under Section 11.03(b), (B) if the then existing applicable Mortgage Loan(s) are
assumable by a Qualifying Buyer, then calculation shall assume that such
applicable Mortgage Loan(s) would be assumed by a Qualifying Buyer who would pay
any applicable loan assumption fees and related costs, and (C) if (1) the
NorthStar Member is the Offeror Member, or (2) the TFG Member is the Offeror
Member at a time when the Mortgage Loan(s) and the mortgage loan(s) secured by
any of the Master Lease Properties with which any of the Mortgage Loan(s) are
cross-collateralized or cross-defaulted are open to free prepayment at par, then
(x) any required repayment of such mortgage loan(s) secured by any of the Master
Lease Properties at par and (y) any required release premium or portion thereof
that would otherwise be payable in respect of the applicable Mortgage Loan(s)
that would be applied to pay down the mortgage loan(s) secured by any of the
Master Lease Properties, in each case shall not be taken into account.
(b)    The Offeree Member shall give written notice (an “Initial Buy/Sell
Response Notice”) within thirty (30) days after the receipt of the Buy/Sell
Offer Notice (the “Initial Buy/Sell Acceptance Period”) that the Offeree Member
will either (i) sell its entire Interest to the Offeror Member for an amount
equal to the NorthStar Interest Amount or the TFG Interest Amount, as applicable
or (ii) purchase the entire Interest of the Offeror Member for an amount equal
to the NorthStar Interest Amount or the TFG Interest Amount, as applicable
(either such transaction, a “Buy/Sell Transaction”). Failure to respond within
the thirty (30) day period set forth above shall be conclusively deemed to be an
election by the Offeree Member to sell its entire Interest.
(i)    If the Offeree Member elects in the Initial Buy/Sell Response Notice to
purchase the entire Interest of the Offeror Member, the Offeree Member shall,
simultaneously with the delivery of the Initial Buy/Sell Response Notice,
deliver to the Buy/Sell Escrow Agent a Buy/Sell Deposit equal to one percent
(1.0%) of whichever of the NorthStar Interest Amount or the TFG

78

--------------------------------------------------------------------------------




Interest Amount is being paid, which amount shall be held in escrow pursuant to
an escrow agreement reasonably satisfactory to each of the Members. In such
event, the Buy/Sell Deposit originally delivered by the Offeror Member shall be
simultaneously returned by the Buy/Sell Escrow Agent to the Offeror Member.
(ii)    If the Offeree Member has delivered an Initial Buy/Sell Response Notice
to purchase the entire Interest of the Offeror Member, within a period (the
“Second Buy/Sell Acceptance Period”) of ninety (90) days following the delivery
of the Initial Buy/Sell Response Notice, the Offeree Member shall have the right
to deliver to the Offeror Member a notice (the “Second Buy/Sell Acceptance
Notice”) reaffirming its desire to purchase the entire Interest of the Offeror
Member; provided, that simultaneously with the giving of the Second Buy/Sell
Acceptance Notice such Offeree Member shall deliver to deliver to the Buy/Sell
Escrow Agent an additional Buy/Sell Deposit equal to two percent (2.0%) of
whichever of the NorthStar Interest Amount or the TFG Interest Amount is being
paid, which shall result in an aggregate Buy/Sell Deposit of three percent
(3.0%) of whichever of the NorthStar Interest Amount or the TFG Interest Amount
is being paid and the entire amount of such Buy/Sell Deposit shall be
non-refundable (except in the event that the Offeror Member fails to deliver
title to its Interest (other than due to the default of the Offeree Member), in
which case such Buy/Sell Deposit shall be returned to the Offeree Member). If
the Offeree Member does not timely deliver the Second Buy/Sell Acceptance Notice
to the Offeror Member together with the additional Buy/Sell Deposit on or before
the expiration of the Second Buy/Sell Acceptance Period (time being of the
essence), the Offeree Member shall be deemed to have elected to have elected to
be the Selling Buy/Sell Member and any Buy/Sell Deposit made by the Offeree
Member shall be returned to the Offeree Member.
(iii)    Failure of the Offeror Member to timely deliver the Buy/Sell Deposit as
provided in Section 15.01(a) shall result in an invalid Buy/Sell Offer Notice
which is of no force or effect. Failure of the Offeree Member to timely deliver
the Buy/Sell Deposit as provided in Section 15.01(b)(i) and 15.01(b)(ii) shall
result in the Offeree Member being deemed to have elected to be the Selling
Buy/Sell Member.
(iv)    The Buy/Sell Offer Notice and the Buy/Sell Response Notice (or deemed
response) shall constitute a binding agreement of purchase and sale between the
Offeree Member and the Offeror Member in accordance with the terms hereof.
(c)    The closing of the Buy/Sell Transaction (the “Buy/Sell Closing”) shall
occur on a date (the “Buy/Sell Closing Date”) and at a place designated by the
purchasing Member (or its designee; provided, that if the purchasing Member is
the TFG Member, such designee shall not be the Manager or any subsidiary of the
Manager) (as applicable, the “Purchasing Buy/Sell Member”) which is not more
than sixty (60) days after the expiration of (A) if the Offeree Member elects in
the Initial Buy/Sell Response Notice to be the Selling Buy/Sell Member, the
Initial Buy/Sell Election Period or (B) otherwise, the Second Buy/Sell Election
Period (such Buy/Sell Closing Date to be determined by the Purchasing Buy/Sell
Member on no less than fifteen (15) days prior notice to the Selling Buy/Sell
Member (subject to an adjournment of the closing as provided in clause (vii)
below), but if the TFG Member is the Offeror Member, the Buy/Sell Closing shall
not occur earlier

79

--------------------------------------------------------------------------------




than the date the Mortgage Loan(s) are open to free prepayment at par. On the
Buy/Sell Closing Date:
(i)    the Purchasing Buy/Sell Member shall take title to the Interests of the
selling Members (collectively, the “Selling Buy/Sell Member”) free and clear of
all liens and encumbrances, and, indirectly, the Property in its “as is”
physical condition;
(ii)    the Purchasing Buy/Sell Member shall deliver to the Selling Buy/Sell
Member, the NorthStar Interest Amount or the TFG Interest Amount, as applicable,
less the Buy/Sell Deposit by wire transfer in immediately available funds, and
the Buy/Sell Deposit shall be transferred from the Buy/Sell Escrow Agent to the
Selling Buy/Sell Member;
(iii)    the Selling Buy/Sell Member shall pay all transfer, stamp or similar
taxes due in connection with the conveyance of the Interest of the Selling
Buy/Sell Member, as the case may be, or, if no such taxes are due in connection
with such conveyance but would otherwise have been due in connection with a sale
of all of the Properties, then there shall be deducted from the NorthStar
Interest Amount or the TFG Interest Amount, as applicable, an amount equal to
the respective share (based on its respective Percentage Interest) of the
Selling Buy/Sell Member of such transfer, stamp or similar taxes that would have
been due in connection with any such sale of the Properties;
(iv)    (A) the Selling Buy/Sell Member shall deliver to the Purchasing Buy/Sell
Member appropriate assignment documents assigning its Interests, without
covenants, representations or warranties of any kind (other than that the
Selling Buy/Sell Member’s Interest is owned free and clear of all liens and
encumbrances) to the Purchasing Buy/Sell Member or its designee(s), which
conveyance shall be (except as provided in this clause (iv)(A)) without any
representation or warranty by, or recourse against, the Selling Buy/Sell Member
and (B) the Purchasing Buy/Sell Member shall have paid all costs and expenses
incurred by the Venture in connection with the assumption of the Mortgage
Loan(s) and the Releases and Release Indemnities in accordance with Section
12.03;
(v)    to the extent not otherwise taken into account in computing the NorthStar
Interest Amount or the TFG Interest Amount, as applicable, Net Ordinary Cash
Flow and Net Extraordinary Cash Flow hereunder to the Buy/Sell Closing Date
shall be distributed in accordance with the provisions of Section 6.05 and there
shall be distributed to the Selling Buy/Sell Member its Percentage Interest of
Reserves (if any);
(vi)    the NorthStar Interest Amount or the TFG Interest Amount, as applicable,
shall (A) be increased by the aggregate amount of all additional Capital
Contributions made by the Selling Buy/Sell Member on account of the Interests of
the Selling Buy/Sell Member in the period between the date of the Offer Notice
and the Sale Closing Date and (B) be decreased by any Net Extraordinary Cash
Flow distributed to the Selling Buy/Sell Member on account of the Interests of
the Selling Buy/Sell Member during such period;
(vii)    all Priority Contributions outstanding as of the Buy/Sell Closing Date,
together with return then accrued and unpaid thereon, shall be repaid to the
applicable Contributing

80

--------------------------------------------------------------------------------




Member, whether such Priority Contributions were made prior to or after the date
of the Buy/Sell Notice (it being acknowledged that any Priority Contributions
made by or to the Selling Buy/Sell Member prior to the date of the Buy/Sell
Notice, together with accrued and unpaid return through such date, shall be
taken into account in computing the NorthStar Interest Amount and the TFG
Interest Amount, as applicable);
(viii)    without duplication of any other adjustment item, all items of revenue
and expense of the Property or the Venture, as applicable (including the items
which are customarily apportioned in the sale of membership interests comparable
to the Interests), shall be apportioned between the Selling Buy/Sell Member, and
the Purchasing Buy/Sell Member for the current calendar period as of 11:59 p.m.
on the day preceding the Buy/Sell Closing Date in accordance with the customs
and practices usual in transactions involving properties comparable to the
Property or Venture interests comparable to the Interests;
(ix)    if the Selling Buy/Sell Member is the TFG Member, the Purchasing
Buy/Sell Member shall provide Releases or a Release Indemnity in accordance with
Section 12.03; and
(x)    the Selling Buy/Sell Member and the Purchasing Buy/Sell Member shall
deliver such additional instruments (without representation or warranty by or
material liability to the Venture or the Selling Buy/Sell Member) which are
customarily delivered by buyers or sellers of properties comparable to the
Interests.
(d)    (i)    If (x) the Selling Buy/Sell Member shall default in its obligation
to close the sale of its Interest contemplated by this Section 15.01 or (y) the
Selling Buy/Sell Member or its Affiliate that is a member of the Operating
Venture shall default in its obligation to close the sale of its Interest (as
defined in the Operating Venture Agreement) contemplated by Section 15.01 of the
Operating Venture Agreement, then (A) the Purchasing Buy/Sell Member may seek
specific performance to cause the Selling Buy/Sell Member to sell its Interest
for the NorthStar Interest Amount or the TFG Interest Amount, as applicable,
with respect to which action the provisions of Section 15.04(b) shall apply, or
(B) if the Purchasing Buy/Sell Member does not seek specific performance or does
not receive specific performance (I) the Buy/Sell Escrow Agent shall immediately
return the Buy/Sell Deposit, if any, to the Purchasing Buy/Sell Member, (II)
notwithstanding anything to the contrary contained in this Agreement, the
Purchasing Buy/Sell Member shall have the unilateral right to sell the
Properties without the consent of the Selling Buy/Sell Member during the
following twelve (12) month period, and (III) for a period of twelve (12) months
after such default by the Selling Buy/Sell Member under this Section 15.01, the
Selling Buy/Sell Member and its Affiliated Members shall not be permitted to
invoke the procedures set forth in Section 10.01 or this Section 15.01.
(ii)    If (x) the Purchasing Buy/Sell Member shall default in its obligation to
purchase the Interest of the Selling Buy/Sell Member contemplated by this
Section 15.01 or (y) the Purchasing Buy/Sell Member or its Affiliate that is a
member of the Operating Venture shall default in its obligation to close the
purchase of the Interest of the Selling Buy/Sell Member (as each such term is
defined in the Operating Venture Agreement) contemplated by Section 15.01 of the
Operating Venture Agreement, then the Selling Buy/Sell Member may either (A)
seek specific performance against the Purchasing Buy/Sell Member, with respect
to which action the provisions of Section

81

--------------------------------------------------------------------------------




15.04(b) shall apply, or (B) if the Selling Buy/Sell Member does not seek
specific performance or does not receive specific performance (I) retain for
itself the Buy/Sell Deposit held by the Buy/Sell Escrow Agent as liquidated
damages and (II) notwithstanding anything to the contrary contained in this
Agreement, the Selling Buy/Sell Member shall have the unilateral right to sell
the Properties without the consent of the Purchasing Buy/Sell Member during the
following twelve (12) month period. During the twelve (12) month period set
forth in the preceding sentence, the Purchasing Buy/Sell Member shall not be
permitted to invoke the procedures set forth in Section 10.01 or this Section
15.01.
(iii)    A party may exercise any one or more of the foregoing remedies in
clause (i) or clause (ii), but such remedies shall collectively be the sole
remedies for default under this Section 15.01(d).
(e)    Each Member shall reasonably cooperate with the other Members and the
transferee in consummating the Buy/Sell Transaction contemplated by this Section
15.01, including by executing such additional documents as may reasonably be
required in connection therewith (but at no additional cost or liability (other
than to a de minimis extent) to the cooperating Member).
(f)    Notwithstanding anything to the contrary contained in Article 10 or this
Article 15: (i) once the procedures outlined in this Article 15 are initiated,
the procedures under Article 10 shall not be initiated until all of the rights
under this Article 15 shall have been exercised, exhausted or extinguished
relating to such first initiation; (ii) once the procedures outlined in Article
10 have been initiated, the procedures under this Article 15 shall not be
initiated until all of the rights under Article 10 shall have been exercised,
exhausted or extinguished; and (iii) any of the procedures or elections followed
or made by a Member under this Article 15 (including with respect to the
delivery of a Buy/Sell Offer Notice, an Initial Buy/Sell Response Notice or a an
Second Buy/Sell Response Notice) shall be simultaneously made with or
immediately followed by a like procedure or election by such Member or its
Affiliate who is a member of the Operating Venture pursuant to and in accordance
with the terms of Article 15 of the Operating Venture Agreement, in order for
such procedure or election to be effective hereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



82

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed on their behalf as of the day and year first above written.
TFG MEMBER:
Watermark Fountains Investments, LLC, a Delaware limited liability company

By:
_/s/ David Freshwater___________________
Name: David Freshwater
Title: Authorized Representative





NORTHSTAR MEMBER:
Fountains Property NT-HCI, LLC, a Delaware limited liability company

By:
__/s/ Jenny B. Neslin_________________
Name: Jenny B. Neslin
Title: Associate General Counsel and Assistant Secretary






Signature Page to Limited Liability Company Agreement of Watermark Fountains
Owner, LLC



--------------------------------------------------------------------------------






TFG RECOURSE PARTY


Solely for purposes of Sections 5.03 and 6.05(d):






_/s/ David J. Freshwater _______________
David J. Freshwater, an individual


The Diana and David Freshwater Living Trust




__/s/ David J. Freshwater ______________
David J. Freshwater, Co-Trustee of The Diana And David Freshwater Living Trust






__/s/ David Barnes _____________
David Barnes, an individual




The Barnes Family Revocable Trust




__/s/ David N. Barnes____________
David N. Barnes, Co-Trustee of The Barnes Family Revocable Trust





Signature Page to Limited Liability Company Agreement of Watermark Fountains
Owner, LLC



--------------------------------------------------------------------------------










NORTHSTAR RECOURSE PARTY


Solely for purposes of Section 5.03:


NorthStar Healthcare Income Operating Partnership, LP,
a Delaware limited partnership


By:
NorthStar Healthcare Income, Inc.
a Maryland corporation, its general partner





By:
_/s/ Jenny B. Neslin__________________
Name: Jenny B. Neslin
Title: Associate General Counsel and Assistant Secretary






Signature Page to Limited Liability Company Agreement of Watermark Fountains
Owner, LLC

